Exhibit 10.1
 
CREDIT AGREEMENT
 
Dated as of October 10, 2013
 
among
 
SUMMIT HOTEL OP, LP,
 
as Borrower,
 
SUMMIT HOTEL PROPERTIES, INC.,
 
as Parent Guarantor,
 
THE OTHER GUARANTORS NAMED HEREIN,
 
as Subsidiary Guarantors,
 
THE INITIAL LENDERS, INITIAL ISSUING BANK AND SWING LINE BANK NAMED HEREIN,
 
as Initial Lenders, Initial Issuing Bank and Swing Line Bank,
 
DEUTSCHE BANK AG NEW YORK BRANCH,
 
as Administrative Agent,
 
BANK OF AMERICA, N.A.,
 
KEYBANK NATIONAL ASSOCIATION,
 
REGIONS BANK,
 
and
 
RBC CAPITAL MARKETS*,
 
as Co-Syndication Agents,
 
DEUTSCHE BANK SECURITIES INC.
 
as Sole Lead Arranger,
 
and
 
DEUTSCHE BANK SECURITIES INC.
 
and
 
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
 
as Joint Book Running Managers
 
 
 

   

*
RBC Capital Markets is a marketing name for the investment banking activities of
Royal Bank of Canada and its affiliates.

 
 
 

--------------------------------------------------------------------------------

 
 
T A B L E   O F   C O N T E N T S
 
Section
Page
 
ARTICLE I
 
DEFINITIONS AND ACCOUNTING TERMS
       
SECTION 1.01. Certain Defined Terms
  1
 
SECTION 1.02. Computation of Time Periods; Other Definitional Provisions
34
 
SECTION 1.03. Accounting Terms
34
       
ARTICLE II
 
AMOUNTS AND TERMS OF THE ADVANCES AND THE LETTERS OF CREDIT
       
SECTION 2.01. The Advances and the Letters of Credit
34
 
SECTION 2.02. Making the Advances
36
 
SECTION 2.03. Issuance of and Drawings and Reimbursement Under Letters of Credit
38
 
SECTION 2.04. Repayment of Advances
40
 
SECTION 2.05. Termination or Reduction of the Commitments
41
 
SECTION 2.06. Prepayments
41
 
SECTION 2.07. Interest
42
 
SECTION 2.08. Fees
43
 
SECTION 2.09. Conversion of Advances
44
 
SECTION 2.10. Increased Costs, Etc
45
 
SECTION 2.11. Payments and Computations
47
 
SECTION 2.12. Taxes
49
 
SECTION 2.13. Sharing of Payments, Etc
53
 
SECTION 2.14. Use of Proceeds
54
 
SECTION 2.15. Evidence of Debt
54
 
SECTION 2.16. Extension of Revolving Credit Facility Termination Date
55
 
SECTION 2.17. Increase in the Aggregate Commitments
56
 
SECTION 2.18. Cash Collateral Account
57
       
ARTICLE III
 
CONDITIONS OF LENDING AND ISSUANCES OF LETTERS OF CREDIT
       
SECTION 3.01. Conditions Precedent to Initial Extension of Credit
59
 
SECTION 3.02. Conditions Precedent to Each Borrowing, Issuance, Renewal,
Extension and Increase
63
 
SECTION 3.03. Determinations Under Section 3.01 and 3.02
64
       
ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES
       
SECTION 4.01. Representations and Warranties of the Loan Parties
64
       
ARTICLE V
 
COVENANTS OF THE LOAN PARTIES
       
SECTION 5.01. Affirmative Covenants
70
 
SECTION 5.02. Negative Covenants
74
 

 
 
i

--------------------------------------------------------------------------------

 
 
 
SECTION 5.03. Reporting Requirements
83
 
SECTION 5.04. Financial Covenants
86
       
ARTICLE VI
 
EVENTS OF DEFAULT
       
SECTION 6.01. Events of Default
88
 
SECTION 6.02. Actions in Respect of the Letters of Credit upon Default
90
       
ARTICLE VII
 
GUARANTY
       
SECTION 7.01. Guaranty; Limitation of Liability
90
 
SECTION 7.02. Guaranty Absolute
91
 
SECTION 7.03. Waivers and Acknowledgments
92
 
SECTION 7.04. Subrogation
93
 
SECTION 7.05. Guaranty Supplements
94
 
SECTION 7.06. Indemnification by Guarantors
94
 
SECTION 7.07. Subordination
94
 
SECTION 7.08. Continuing Guaranty
95
 
SECTION 7.09. Keepwell
95
       
ARTICLE VIII
 
THE AGENTS
       
SECTION 8.01. Authorization and Action
96
 
SECTION 8.02. Agents’ Reliance, Etc.
96
 
SECTION 8.03. DBNY and Affiliates
97
 
SECTION 8.04. Lender Party Credit Decision
97
 
SECTION 8.05. Indemnification by Lender Parties
97
 
SECTION 8.06. Successor Agents
98
 
SECTION 8.07. Relationship of Agent and Lenders
99
       
ARTICLE IX
 
MISCELLANEOUS
       
SECTION 9.01. Amendments, Etc
99
 
SECTION 9.02. Notices, Etc
100
 
SECTION 9.03. No Waiver; Remedies
102
 
SECTION 9.04. Costs and Expenses
102
 
SECTION 9.05. Right of Set-off
103
 
SECTION 9.06. Binding Effect
104
 
SECTION 9.07. Assignments and Participations; Replacement Notes
104
 
SECTION 9.08. Execution in Counterparts
108
 
SECTION 9.09. No Liability of the Issuing Banks
108
 
SECTION 9.10. Defaulting Lenders
108
 
SECTION 9.11. Confidentiality
111
 
SECTION 9.12. [Intentionally Omitted]
114
 
SECTION 9.13. Patriot Act Notification
114
 
SECTION 9.14. Jurisdiction, Etc
114
 
SECTION 9.15. Governing Law
115
 
SECTION 9.16. WAIVER OF JURY TRIAL
115
 

 
 
ii

--------------------------------------------------------------------------------

 
 

SCHEDULES          
Schedule I
 -
Commitments and Applicable Lending Offices
Schedule II
 -
Unencumbered Assets
Schedule III
 -
Approved Managers
Schedule IV
 -
Existing Letters of Credit
Schedule 4.01(b)
 -
Subsidiaries
Schedule 4.01(f)
 -
Material Litigation
Schedule 4.01(n)
 -
Existing Debt
Schedule 4.01(o)
 -
Existing Liens
Schedule 4.01(p)
 -
Real Property
    Part I
 -
Owned Assets
    Part II
 -
Leased Assets
    Part III
 -
Management Agreements
    Part IV
 -
Franchise Agreements
Schedule 4.01(q)
 -
Environmental Concerns
Schedule 4.01(w)
 -
Plans and Welfare Plans
     
EXHIBITS
         
Exhibit A-1
 -
Form of Revolving Note
Exhibit A-2
 -
Form of Term Note
Exhibit B
 -
Form of Notice of Borrowing
Exhibit C
 -
Form of Notice of Issuance of Letter of Credit
Exhibit D
 -
Form of Guaranty Supplement
Exhibit E
 -
Form of Assignment and Acceptance
Exhibit F-1
 -
Form of Opinion of Kleinberg, Kaplan, Wolff & Cohen, P.C.
Exhibit F-2
 -
Form of Opinion of Hunton & Williams LLP
Exhibit F-3
 -
Form of Opinion of Venable LLP
Exhibit F-4
 -
Form of Opinion of Hagen, Wilka & Archer, LLP
Exhibit G
 -
Form of Section 2.12(e) U.S. Tax Compliance Certificate

 
 
 
 
iii

--------------------------------------------------------------------------------

 
 
CREDIT AGREEMENT
 
CREDIT AGREEMENT dated as of October 10, 2013 (this “Agreement”) among SUMMIT
HOTEL OP, LP, a Delaware limited partnership (the “Borrower”), SUMMIT HOTEL
PROPERTIES, INC., a Maryland corporation (the “Parent Guarantor”), the entities
listed on the signature pages hereof as the subsidiary guarantors (together with
any Additional Guarantors (as hereinafter defined) acceding hereto pursuant to
Section 5.01(j) or 7.05, the “Subsidiary Guarantors” and, together with the
Parent Guarantor, the “Guarantors”), the banks, financial institutions and other
institutional lenders listed on the signature pages hereof as the initial
lenders (the “Initial Lenders”), the Swing Line Bank (as hereinafter defined),
DEUTSCHE BANK AG NEW YORK BRANCH (“DBNY”), as the initial issuer of Letters of
Credit (as hereinafter defined) (the “Initial Issuing Bank”), DBNY, as
administrative agent (together with any successor administrative agent appointed
pursuant to Article VIII, the “Administrative Agent”) for the Lender Parties (as
hereinafter defined), BANK OF AMERICA, N.A., KEYBANK NATIONAL ASSOCIATION,
REGIONS BANK and RBC CAPITAL MARKETS, as co-syndication agents, DEUTSCHE BANK
SECURITIES INC. (“DBSI”), as sole lead arranger (the “Arranger”) and DBSI and
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, as joint book-running
managers.
 
ARTICLE I
 
DEFINITIONS AND ACCOUNTING TERMS
 
SECTION 1.01.  Certain Defined Terms.  As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):
 
“Acceding Lender” has the meaning specified in Section 2.17(d).
 
“Accession Agreement” has the meaning specified in Section 2.17(d)(i).
 
 “Additional Margin Amounts” has the meaning specified in the definition of
Applicable Margin.
 
“Additional Guarantor” has the meaning specified in Section 7.05.
 
“Adjusted Consolidated EBITDA” means Consolidated EBITDA for the consecutive
four fiscal quarters of the Parent Guarantor most recently ended for which
financial statements are required to be delivered to the Lender Parties pursuant
to Section 5.03(b) or (c), as the case may be, minus an amount equal to the
aggregate Deemed FF&E Reserves for all Consolidated Assets owned by the Parent
Guarantor and its Consolidated Subsidiaries.
 
“Adjusted Net Operating Income” or “Adjusted NOI” means, with respect to any
Unencumbered Asset, (a) the Net Operating Income attributable to such
Unencumbered Asset less (b) the Deemed FF&E Reserve for such Unencumbered Asset,
less (c) the Deemed Management Fee for such Unencumbered Asset, in each case for
the consecutive four fiscal quarters most recently ended for which financial
statements are required to be delivered to the Lender Parties pursuant to
Section 5.03(b) or (c), as the case may be.
 
“Administrative Agent” has the meaning specified in the recital of parties to
this Agreement.
 
“Administrative Agent’s Account” means the account of the Administrative Agent
maintained by the Administrative Agent at its office at 60 Wall Street, New
York, New York 10005, ABA No. 021-001-033, for further credit to Commercial Loan
Division, Account No. 60200119, Reference: Summit Hotel OP, LP, or such other
account as the Administrative Agent shall specify in writing to the Lender
Parties.
 
 
 

--------------------------------------------------------------------------------

 
 
 
“Advance” means a Revolving Credit Advance, a Term Loan Advance, a Swing Line
Advance or a Letter of Credit Advance.
 
“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person.  For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to vote 35% or more of the Voting Interests of such
Person or to direct or cause the direction of the management and policies of
such Person, whether through the ownership of Voting Interests, by contract or
otherwise.
 
“Agreement” has the meaning specified in the recital of parties to this
Agreement.
 
“Agreement Value” means, for each Hedge Agreement, on any date of determination,
an amount determined by the Administrative Agent equal to: (a) in the case of a
Hedge Agreement documented pursuant to the Master Agreement (Multicurrency-Cross
Border) published by the International Swap and Derivatives Association, Inc.
(the “Master Agreement”), the amount, if any, that would be payable by any Loan
Party or any of its Subsidiaries to its counterparty to such Hedge Agreement, as
if (i) such Hedge Agreement was being terminated early on such date of
determination, (ii) such Loan Party or Subsidiary was the sole “Affected Party”,
and (iii) the Administrative Agent was the sole party determining such payment
amount (with the Administrative Agent making such determination pursuant to the
provisions of the form of Master Agreement); or (b) in the case of a Hedge
Agreement traded on an exchange, the mark-to-market value of such Hedge
Agreement, which will be the unrealized loss on such Hedge Agreement to the Loan
Party or Subsidiary of a Loan Party party to such Hedge Agreement determined by
the Administrative Agent based on the settlement price of such Hedge Agreement
on such date of determination; or (c) in all other cases, the mark-to-market
value of such Hedge Agreement, which will be the unrealized loss on such Hedge
Agreement to the Loan Party or Subsidiary of a Loan Party party to such Hedge
Agreement determined by the Administrative Agent as the amount, if any, by which
(i) the present value of the future cash flows to be paid by such Loan Party or
Subsidiary exceeds (ii) the present value of the future cash flows to be
received by such Loan Party or Subsidiary pursuant to such Hedge Agreement;
capitalized terms used and not otherwise defined in this definition shall have
the respective meanings set forth in the above described Master Agreement.
 
“Applicable Lending Office” means, with respect to each Lender Party, such
Lender Party’s Domestic Lending Office in the case of a Base Rate Advance and
such Lender Party’s Eurodollar Lending Office in the case of a Eurodollar Rate
Advance.
 
“Applicable Margin” means, at any date of determination, a percentage per annum
determined by reference to the Leverage Ratio as set forth below:
 
Pricing
Level
Leverage Ratio
Applicable Margin
for Base Rate Advances
Applicable Margin
for Eurodollar Rate Advances
I
< 4.0:1.0
0.75%
1.75%
II
³ 4.0:1.0, but < 5.0:1.0
0.90%
1.90%
III
³ 5.0:1.0, but < 5.5:1.0
1.10%
2.10%
IV
³ 5.5:1.0, but < 6.0:1.0
1.20%
2.20%
V
³ 6.0:1.0
1.50%
2.50%
       

 
 
2

--------------------------------------------------------------------------------

 
 
The Applicable Margin for each Base Rate Advance shall be determined by
reference to the Leverage Ratio in effect from time to time and the Applicable
Margin for any Interest Period for all Eurodollar Rate Advances comprising part
of the same Borrowing shall be determined by reference to the Leverage Ratio in
effect on the first day of such Interest Period; provided, however, that (a) the
Applicable Margin shall initially be at Pricing Level III on the Closing Date
based on the certificate delivered pursuant to Section 3.01(a)(xv), (b) no
change in the Applicable Margin resulting from the Leverage Ratio shall be
effective until three Business Days after the date on which the Administrative
Agent receives (i) the financial statements required to be delivered pursuant to
Section 5.03(b) or (c), as the case may be, and (ii) a certificate of the Chief
Financial Officer (or other Responsible Officer performing similar functions) of
the Borrower demonstrating the Leverage Ratio, and (c) the Applicable Margin
shall be at Pricing Level V for so long as the Borrower has not submitted to the
Administrative Agent as and when required under Section 5.03(b) or (c), as
applicable, the information described in clause (b) of this proviso.  If (i) the
Leverage Ratio used to determine the Applicable Margin for any period is
incorrect as a result of any error, misstatement or misrepresentation contained
in any financial statement or certificate delivered pursuant to Section 5.03(b)
or (c), and (ii) as a result thereof, the Applicable Margin paid to the Lenders
and/or the Issuing Bank, as the case may be, at any time pursuant to this
Agreement is lower than the Applicable Margin that would have been payable to
the Lenders and/or the Issuing Bank, as the case may be, had the Applicable
Margin been calculated on the basis of the correct Leverage Ratio, the
Applicable Margin in respect of such period will be adjusted upwards
automatically and retroactively, and the Borrower shall pay to each Lender
and/or the Issuing Bank, as the case may be, such additional amounts
(“Additional Margin Amounts”) as are necessary so that after receipt of such
amounts such Lender and/or the Issuing Bank, as the case may be, receives an
amount equal to the amount it would have received had the Applicable Margin been
calculated during such period on the basis of the correct Leverage
Ratio.  Additional Margin Amounts shall be payable within (10) days after
delivery by the Administrative Agent to the Borrower of a notice (which shall be
conclusive and binding absent manifest error) setting forth in reasonable detail
the Administrative Agent’s calculation of the amount of any Additional Margin
Amounts owed to the Lenders and/or the Issuing Bank.  The payment of Additional
Margin Amounts pursuant to this Agreement shall be in addition to, and not in
limitation of, any other amounts payable by the Borrower pursuant to the Loan
Documents.
 
“Approved Electronic Communications” means each Communication that any Loan
Party is obligated to, or otherwise chooses to, provide to the Administrative
Agent pursuant to any Loan Document or the transactions contemplated therein,
including any financial statement, financial and other report, notice, request,
certificate and other information materials required to be delivered pursuant to
Sections 5.03(b), (c), (e), (g), and (k); provided, however, that solely with
respect to delivery of any such Communication by any Loan Party to the
Administrative Agent and without limiting or otherwise affecting either the
Administrative Agent’s right to effect delivery of such Communication by posting
such Communication to the Approved Electronic Platform or the protections
afforded hereby to the Administrative Agent in connection with any such posting,
“Approved Electronic Communication” shall exclude (i) any notice of borrowing,
letter of credit request, swing loan request, notice of conversion or
continuation, and any other notice, demand, communication, information, document
and other material relating to a request for a new, or a conversion of an
existing, Borrowing, (ii) any notice pursuant to Section 2.06(a) and any other
notice relating to the payment of any principal or other amount due under any
Loan Document prior to the scheduled date therefor, (iii) all notices of any
Default or Event of Default and (iv) any notice, demand, communication,
information, document and other material required to be delivered to satisfy any
of the conditions set forth in Article III or any other condition to any
Borrowing or other extension of credit hereunder or any condition precedent to
the effectiveness of this Agreement.
 
 
3

--------------------------------------------------------------------------------

 
 
“Approved Electronic Platform” has the meaning specified in Section 9.02(c).
 
“Approved Franchisor” means, with respect to any Hotel Asset, a nationally
recognized hotel brand franchisor that has entered into a written franchise
agreement (i) substantially in the form customarily used by such franchisor at
such time or (ii) in form and substance reasonably satisfactory to the
Administrative Agent.  The Administrative Agent confirms that each of the
existing franchisors of the Hotel Assets shown on Schedule Part IV of Schedule
4.01(p) hereto are satisfactory to the Administrative Agent and shall be
considered an Approved Franchisor.
 
“Approved Manager” means a nationally recognized hotel manager (a) with (or
controlled by a Person or Persons with) at least ten years of experience in the
management of limited service, select service and full service hotels that have
been rated “upscale” “upper midscale” or “midscale” or better by Smith Travel
Research and (b) that is engaged pursuant to a written management agreement (i)
in form and substance reasonably satisfactory to the Administrative Agent or
(ii) substantially similar, in form and substance, to the management agreements
entered into by the Loan Parties in effect as of the Closing Date.  The
Administrative Agent confirms that as of the Closing Date the existing managers
of the Hotel Assets shown on Schedule III hereto are satisfactory to the
Administrative Agent and are deemed Approved Managers.  For purposes of this
definition, the term “control” (including the term “controlled by”) of a Person
means the possession, direct or indirect, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of Voting Interests, by contract or otherwise.
 
“Arranger” has the meaning specified in the recital of parties to this
Agreement.
 
“Assets” means Hotel Assets, Development Assets and Joint Venture Assets.
 
“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender Party and an Eligible Assignee, and accepted by the Administrative Agent,
in accordance with Section 9.07 and in substantially the form of Exhibit D
hereto.
 
“Assumed Unsecured Interest Expense” means the greater of (a) the actual
Interest Expense on Unsecured Indebtedness of the Parent Guarantor and its
Consolidated Subsidiaries, or (b) the outstanding principal balance of all
Unsecured Indebtedness of the Parent Guarantor and its Consolidated
Subsidiaries, multiplied by the greater of (i) the sum of the one month LIBOR as
of the last day of the most recent fiscal quarter plus the Applicable Margin, or
(ii) 6.00%, in each case for the consecutive four fiscal quarters most recently
ended for which financial statements are required to be delivered to the Lender
Parties pursuant to Section 5.03(b) or (c).
 
 “Available Amount” of any Letter of Credit means, at any time, the maximum
amount available to be drawn under such Letter of Credit at such time (assuming
compliance at such time with all conditions to drawing).
 
“Bankruptcy Law” means any applicable law governing a proceeding of the type
referred to in Section 6.01(f) or Title 11, U.S. Code, or any similar foreign,
federal or state law for the relief of debtors.
 
 
4

--------------------------------------------------------------------------------

 
 
“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the highest of (a) the
rate of interest announced publicly by DBNY in New York, New York, from time to
time, as DBNY’s “prime rate”, (b) ½ of 1% per annum above the Federal Funds Rate
and (c) the one-month Eurodollar Rate plus 1% per annum.
 
“Base Rate Advance” means an Advance that bears interest as provided in
Section 2.07(a)(i).
 
“Borrower” has the meaning specified in the recital of parties to this
Agreement.
 
“Borrower’s Account” means the account of the Borrower maintained by the
Borrower with U.S. Bank, N.A., 777 East Wisconsin Avenue, Milwaukee, WI 53202,
ABA No. 075000022, Account No. 182380523155 or such other account as the
Borrower shall specify in writing to the Administrative Agent.
 
“Borrowing” means a borrowing consisting of simultaneous Revolving Credit
Advances of the same Type or Term Loan Advances of the same Type made by the
Lenders or a Swing Line Borrowing.
 
“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City and, if the applicable Business Day
relates to any Eurodollar Rate Advances, on which dealings are carried on in the
London interbank market.
 
“Capitalization Rate” means (i) 7.75% for any Assets located in the central
business districts of New York, Washington D.C., or San Francisco, and (ii)
8.25% for all other Assets.
 
“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.
 
“Cash Collateral Account” means an interest-bearing account of the Borrower
maintained with the Administrative Agent, in each case in the name of the
Administrative Agent and under the sole control and dominion of the
Administrative Agent and subject to the terms of this Agreement.
 
“Cash Collateralize” means, in respect of an Obligation, provide and pledge (as
a first priority perfected security interest) U.S. Dollars, (a) in the Cash
Collateral Account (or with respect to a Defaulting Lender, a Defaulting Lender
Cash Collateral Account) or, (b) in such other account as may be otherwise
required by the Administrative Agent, at a location and pursuant to
documentation in form and substance satisfactory to the Administrative Agent and
the Issuing Bank (and “Cash Collateralization” has a corresponding meaning).
 
“Cash Equivalents” means any of the following, to the extent owned by the
applicable Loan Party or any of its Subsidiaries free and clear of all Liens and
having a maturity of not greater than 90 days from the date of issuance
thereof:  (a) readily marketable direct obligations of the Government of the
United States or any agency or instrumentality thereof or obligations
unconditionally guaranteed by the full faith and credit of the Government of the
United States, (b) certificates of deposit of or time deposits with any
commercial bank that is a Lender Party or a member of the Federal Reserve
System, issues (or the parent of which issues) commercial paper rated as
described in clause (c) below, is organized under the laws of the United States
or any State thereof and has combined capital and surplus of at least
$1,000,000,000 or (c) commercial paper in an aggregate amount of not more than
$50,000,000 per issuer outstanding at any time, issued by any corporation
organized under the laws of any State of the United States and rated at least
“Prime-1” (or the then equivalent grade) by Moody’s or “A-1” (or the then
equivalent grade) by S&P.
 
 
5

--------------------------------------------------------------------------------

 
 
 “CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended from time to time.
 
“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.
 
“Change of Control” means the occurrence of any of the following:  (a) any
Person or two or more Persons acting in concert shall have acquired and shall
continue to have following the date hereof beneficial ownership (within the
meaning of Rule 13d-3 of the Securities and Exchange Commission under the
Securities Exchange Act of 1934), directly or indirectly, of Voting Interests of
the Parent Guarantor (or other securities convertible into such Voting
Interests) representing 35% or more of the combined voting power of all Voting
Interests of the Parent Guarantor; or (b) there is a change in the composition
of the Parent Guarantor’s Board of Directors over a period of 24 consecutive
months (or less) such that a majority of Board members (rounded up to the
nearest whole number) ceases, by reason of one or more proxy contests for the
election of  Board members, to be comprised of individuals who either (i) have
been Board members continuously since the beginning of such period or (ii) have
been elected or nominated for election as Board members during such period by at
least a majority of the Board members described in clause (i) who were still in
office at the time such election or nomination was approved by the Board; or (c)
any Person or two or more Persons acting in concert shall have acquired and
shall continue to have following the date hereof, by contract or otherwise, or
shall have entered into a contract or arrangement that, upon consummation will
result in its or their acquisition of the power to direct, directly or
indirectly, the management or policies of the Parent Guarantor; or (d) the
Parent Guarantor ceases to be the sole member of and the direct legal and
beneficial owner of all of the limited liability company interests in, Summit
Hotel GP, LLC and/or Summit Hotel GP, LLC ceases to be the sole general partner
of and the direct legal and beneficial owner of all of the general partnership
interests in, the Borrower or (e) the Parent Guarantor ceases to be the direct
or indirect beneficial owner of more than 60% of the limited partnership
interests in the Borrower; or (f) the Parent Guarantor shall create, incur,
assume or suffer to exist any Lien on the Equity Interests in the Borrower owned
by it; or (g) the Borrower ceases to be the direct or indirect legal and
beneficial owner of all of the Equity Interests in each direct and indirect
Subsidiary that owns or leases an Unencumbered Asset; or (h) the Borrower ceases
to be the direct legal and beneficial owner of all of the Equity Interests in
TRS Holdco; or (i) TRS Holdco ceases to be the direct legal and beneficial owner
of all of the Equity Interests in each TRS Lessee.
 
“Closing Date” means October 10, 2013 or such other date as may be agreed upon
by the Borrower and the Administrative Agent.
 
“Closing Authorizing Resolution” has the meaning specified in Section
3.01(a)(v).
 
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
 
 “Commitment” means a Revolving Credit Commitment, a Term Loan Commitment, a
Swing Line Commitment or a Letter of Credit Commitment.
 
 
6

--------------------------------------------------------------------------------

 
 
“Commitment Date” has the meaning specified in Section 2.17(b).
 
“Commitment Increase” has the meaning specified in Section 2.17(a).
 
“Communications” means each notice, demand, communication, information, document
and other material provided for hereunder or under any other Loan Document or
otherwise transmitted between the parties hereto relating this Agreement, the
other Loan Documents, any Loan Party or its Affiliates, or the transactions
contemplated by this Agreement or the other Loan Documents including, without
limitation, all Approved Electronic Communications.
 
“Consent Request Date” has the meaning specified in Section 9.01(b).
 
“Consolidated” refers to the consolidation of accounts in accordance with GAAP.
 
“Consolidated EBITDA” means, for the most recently completed four fiscal
quarters, without duplication, for the Parent Guarantor and its Consolidated
Subsidiaries, Consolidated net income or loss for such period, plus (x) the sum
of (i) to the extent actually deducted in determining said Consolidated net
income or loss, Consolidated Interest Expense, minority interest and provision
for taxes for such period (excluding, however, Consolidated Interest Expense and
taxes attributable to unconsolidated subsidiaries of the Parent Guarantor and
any of its Subsidiaries), (ii) the amount of all amortization of intangibles and
depreciation that were deducted determining Consolidated net income or loss for
such period, and (iii) any non-recurring non-cash charges (including one-time
non-cash impairment charges) in such period to the extent that such non-cash
charges (A) do not give rise to a liability that would be required to be
reflected on the Consolidated balance sheet of the Parent Guarantor (and so long
as no cash payments or cash expenses will be associated therewith (whether in
the current period or for any future period)) and (B) were deducted in
determining Consolidated net income or loss for such period, minus (y) to the
extent included in determining Consolidated net income or loss for such period,
the amount of non-recurring non-cash gains during such period, plus (y) with
respect to each Joint Venture, the JV Pro Rata Share of the sum of (i) to the
extent actually deducted in determining said Consolidated net income or loss,
Consolidated Interest Expense, minority interest and provision for taxes for
such period, (ii) the amount of all amortization of intangibles and depreciation
that were deducted determining Consolidated net income or loss for such period,
and (iii) any non-recurring non-cash charges (including one-time non-cash
impairment charges) in such period to the extent that such non-cash charges (A)
do not give rise to a liability that would be required to be reflected on the
Consolidated balance sheet of the Parent Guarantor (and so long as no cash
payments or cash expenses will be associated therewith (whether in the current
period or for any future period)) and (B) were deducted in determining
Consolidated net income or loss for such period, in each case of such Joint
Venture determined on a Consolidated basis and in accordance with GAAP for such
four fiscal quarter period; provided that Consolidated EBITDA shall be
determined without giving effect to any extraordinary gains or losses (including
any taxes attributable to any such extraordinary gains or losses) or gains or
losses (including any taxes attributable to such gains or losses) from sales of
assets other than from sales of inventory (excluding Real Property) in the
ordinary course of business; provided further that for purposes of this
definition, in the case of any acquisition or disposition of any direct or
indirect interest in any Asset (including through the acquisition or disposition
of Equity Interests) by the Parent Guarantor or any of its Subsidiaries during
such four fiscal quarter period, Consolidated EBITDA will be adjusted (1) in the
case of an acquisition, by adding thereto an amount equal to (A) in the case of
an acquired Asset that is a newly constructed Hotel Asset with no operating
history, the Pro Forma EBITDA, if any, of such Asset, or (B) in the case of any
other acquired Asset, such acquired Asset’s actual Consolidated EBITDA (computed
as if such Asset was owned by the Parent Guarantor or one of its Subsidiaries
for the entire four fiscal quarter period) generated during the portion of such
four fiscal quarter period that such Asset was not owned by the Parent Guarantor
or such Subsidiary and (2) in the case of a disposition, by subtracting
therefrom an amount equal to the actual Consolidated EBITDA generated by the
Asset so disposed of during such four fiscal quarter period; provided further
that in the case of Hotel Asset that shall be repositioned by means of a change
of hotel brand franchisor and where such Asset is fully closed for renovations,
upon the re-opening of such Asset, all Consolidated EBITDA allocable to such
Asset prior to the re-opening shall be excluded from the calculation of
Consolidated EBITDA and instead Consolidated EBITDA will be increased by the
amount of Pro Forma EBITDA of such Asset, if any, (it being understood, for the
avoidance of doubt, that such Asset’s actual Consolidated EBITDA from
(including) and after the re-opening date shall not be excluded); provided
further still that no more than 10% of Consolidated EBITDA shall be Pro Forma
EBITDA (provided, that to the extent such limitation is exceeded, the amount of
such of Pro Forma EBITDA shall be removed from the calculation of Consolidated
EBITDA to the extent of such excess).
 
 
7

--------------------------------------------------------------------------------

 
 
 “Consolidated Fixed Charge Coverage Ratio” means, at any date of determination,
the ratio of (a) Adjusted Consolidated EBITDA to (b) Consolidated Fixed Charges,
in each case, of the Parent Guarantor and its Subsidiaries for the consecutive
four fiscal quarters of the Parent Guarantor most recently ended for which
financial statements are required to be delivered to the Lender Parties pursuant
to Section 5.03(b) or (c), as the case may be.
 
“Consolidated Fixed Charges” means, for the most recently completed four fiscal
quarters, for the Parent Guarantor and its Consolidated Subsidiaries, the sum
(without duplication) of (i) Consolidated Interest Expense for such period, plus
(ii) the scheduled principal amount of all amortization payments (but not final
balloon payments at maturity) for such period on all Consolidated Indebtedness;
plus (iii) distributions on Preferred Interests payable by the Borrower for such
period and distributions made by the Borrower in such period for the purpose of
paying dividends on Preferred Interests issued by the Parent Guarantor.
 
“Consolidated Indebtedness” means, at any time, the Indebtedness of the Parent
Guarantor and its Consolidated Subsidiaries; provided, however, that
Consolidated Indebtedness shall also include, without duplication, the JV Pro
Rata Share of Indebtedness for each Joint Venture.
 
 “Consolidated Interest Expense” means, for the most recently completed four
fiscal quarters, the aggregate cash interest expense of the Parent Guarantor and
its Subsidiaries for such period, as determined in accordance with GAAP,
including capitalized interest and the portion of any payments made in respect
of capitalized lease liabilities allocable to interest expense, but excluding
(i) deferred financing costs, (ii) other non-cash interest expense and (iii) any
capitalized interest relating to construction financing for an Asset to the
extent an interest reserve or a loan “holdback” is maintained in respect of such
capitalized interest pursuant to the terms of such financing as reasonably
approved by the Administrative Agent.
 
 “Consolidated Tangible Net Worth” means, as of a given date, the stockholders’
equity of the Parent Guarantor and its Subsidiaries determined on a Consolidated
basis plus accumulated depreciation and amortization, minus (to the extent
included when determining such stockholders’ equity):  (a) the amount of any
write-up in the book value of any assets reflected in any balance sheet
resulting from revaluation thereof or any write-up in excess of the cost of such
assets acquired, and (b) the aggregate of all amounts appearing on the assets
side of any such balance sheet for franchises, licenses, permits, patents,
patent applications, copyrights, trademarks, service marks, trade names,
goodwill, treasury stock, experimental or organizational expenses and other like
assets which would be classified as intangible assets under GAAP, all determined
on a Consolidated basis.
 
 
8

--------------------------------------------------------------------------------

 
 
 “Contingent Obligation” means, with respect to any Person, any Obligation or
arrangement of such Person to guarantee or intended to guarantee any
Indebtedness, leases, dividends or other payment Obligations (“primary
obligations”) of any other Person (the “primary obligor”) in any manner, whether
directly or indirectly, including, without limitation, (a) the direct or
indirect guarantee, endorsement (other than for collection or deposit in the
ordinary course of business), co-making, discounting with recourse or sale with
recourse by such Person of the Obligation of a primary obligor, (b) the
Obligation to make take-or-pay or similar payments, if required, regardless of
nonperformance by any other party or parties to an agreement or (c) any
Obligation of such Person, whether or not contingent, (i) to purchase any such
primary obligation or any property constituting direct or indirect security
therefor, (ii) to advance or supply funds (A) for the purchase or payment of any
such primary obligation or (B) to maintain working capital or equity capital of
the primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, assets, securities or services
primarily for the purpose of assuring the owner of any such primary obligation
of the ability of the primary obligor to make payment of such primary obligation
or (iv) otherwise to assure or hold harmless the holder of such primary
obligation against loss in respect thereof.  The amount of any Contingent
Obligation shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which such Contingent Obligation
is made (or, if less, the maximum amount of such primary obligation for which
such Person may be liable pursuant to the terms of the instrument evidencing
such Contingent Obligation) or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof (assuming such Person is
required to perform thereunder), as determined by such Person in good faith.
 
“Conversion”, “Convert” and “Converted” each refer to a conversion of Advances
of one Type into Advances of the other Type pursuant to Section 2.07(d), 2.09 or
2.10.
 
“Customary Carve-Out Agreement” has the meaning specified in the definition of
Non-Recourse Debt.
 
“DBNY” has the meaning specified in the recital of parties to this Agreement.
 
“DBSI” has the meaning specified in the recital of parties to this Agreement.
 
“Debt for Borrowed Money” of any Person means all items that, in accordance with
GAAP, would be classified as indebtedness on a Consolidated balance sheet of
such Person; provided, however, that in the case of the Parent Guarantor and its
Subsidiaries “Debt for Borrowed Money” shall also include, without duplication,
the JV Pro Rata Share of Debt for Borrowed Money for each Joint Venture;
provided further that as used in the definition of  “Consolidated Fixed Charge
Coverage Ratio”, in the case of any acquisition or disposition of any direct or
indirect interest in any Asset (including through the acquisition or disposition
of Equity Interests) by the Parent Guarantor or any of its Subsidiaries during
the consecutive four fiscal quarters of the Parent Guarantor most recently ended
for which financial statements are required to be delivered to the Lender
Parties pursuant to Section 5.03(b) or (c), as the case may be, the term “Debt
for Borrowed Money” (a) shall include, in the case of an acquisition, any Debt
for Borrowed Money directly relating to such Asset existing immediately
following such acquisition computed as if such indebtedness also existed for the
portion of such period that such Asset was not owned by the Parent Guarantor or
such Subsidiary, and (b) shall exclude, in the case of a disposition, for such
period any Debt for Borrowed Money to which such Asset was subject to the extent
such Debt for Borrowed Money was repaid or otherwise terminated upon the
disposition of such Asset.
 
 
9

--------------------------------------------------------------------------------

 
 
“Debtor Relief Laws” means any Bankruptcy Law, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect.
 
“Debtor Subsidiary” has the meaning specified in Section 6.01(f).
 
“Deemed FF&E Reserve” means, with respect to any Asset or Assets for the
consecutive four fiscal quarters most recently ended, an amount equal to 4% of
the Gross Hotel Revenues for such fiscal period.
 
“Deemed Management Fee” means, with respect to any Asset for the consecutive
four fiscal quarters most recently ended, the greater of (i) an amount equal to
3.5% of the Gross Hotel Revenues of such Asset for such fiscal period and (ii)
all actual management fees payable in respect of such Asset during such fiscal
period.
 
“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.
 
“Default Rate” means a rate equal to 2% per annum above the rate per annum
required to be paid on Base Rate Advances pursuant to Section 2.07(a)(i).
 
“Defaulting Lender” means, subject to Section 9.10(b), any Lender that (a) has
failed to (i) fund all or any portion of its Commitments within two Business
Days of the date any such Commitment was required to be funded by such Lender
hereunder unless such Lender notifies the Administrative Agent and the Borrower
in writing that such failure is the result of such Lender’s good faith
determination that one or more conditions precedent to funding the Advance has
not been satisfied (which conditions precedent, together with the applicable
default, if any, shall be specifically identified in such notice) or (ii) pay to
the Administrative Agent, any Issuing Bank, any Swing Line Bank or any other
Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit or Swing Line Advances) within
two Business Days of the date when due, (b) has notified the Borrower, the
Administrative Agent, any Issuing Bank or any Swing Line Bank in writing that it
does not intend to comply with its funding obligations hereunder, or has made a
public statement to that effect (unless such writing or public statement relates
to such Lenders’ obligation to fund a Commitment hereunder and states that such
position is based on such Lender’s determination that a condition precedent to
funding (which condition precedent, together with the applicable default, if
any, shall be specifically identified in such writing or public statement)
cannot be satisfied), (c) has failed, within two Business Days after
written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Person.  Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under clauses
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to
Section 9.10(a)) upon delivery of written notice of such determination to the
Borrower, each Issuing Bank, each Swing Line Bank and each Lender.
 
 
10

--------------------------------------------------------------------------------

 
 
“Defaulting Lender Cash Collateral Account” means the interest-bearing account
of a Defaulting Lender maintained with the Administrative Agent, in each case in
the name of the Administrative Agent and under the sole control and dominion of
the Administrative Agent and subject to the terms of this Agreement.
 
“Delayed Draw Period” has the meaning specified in Section 2.01(b).
 
“Development Assets” means all Real Property acquired for development into Hotel
Assets that, in accordance with GAAP, would be classified as development
property on a Consolidated balance sheet of the Parent Guarantor and its
Subsidiaries.
 
“Dividend Payout Ratio” means, at any date of determination, the ratio,
expressed as a percentage, of (a) the sum of, without duplication, of all
dividends paid by the Parent Guarantor on account of any common stock or
preferred stock of the Parent Guarantor, except dividends payable solely in
additional Equity Interests of the same class, to (b) Funds From Operations, in
each case for the four consecutive fiscal quarters of the Parent Guarantor most
recently ended.
 
“Domestic Lending Office” means, with respect to any Lender Party, the office of
such Lender Party specified as its “Domestic Lending Office” opposite its name
on Schedule I hereto or in the Assignment and Acceptance pursuant to which it
became a Lender Party, as the case may be, or such other office of such Lender
Party as such Lender Party may from time to time specify to the Borrower and the
Administrative Agent.
 
“ECP” means an eligible contract participant as defined in the Commodity
Exchange Act.
 
“Eligible Assignee” means (a) with respect to the Revolving Credit Facility or
the Term Loan Facility, (i) a Lender; (ii) an Affiliate or Fund Affiliate of a
Lender; (iii) a commercial bank organized under the laws of the United States,
or any State thereof, respectively, and having total assets in excess of
$500,000,000; (iv) a savings and loan association or savings bank organized
under the laws of the United States or any State thereof, and having total
assets in excess of $500,000,000; (v) a commercial bank organized under the laws
of any other country that is a member of the OECD or has concluded special
lending arrangements with the International Monetary Fund associated with its
General Arrangements to Borrow, or a political subdivision of any such country,
and having total assets in excess of $500,000,000, so long as such bank is
acting through a branch or agency located in the United States; (vi) the central
bank of any country that is a member of the OECD; (vii) a finance company,
insurance company or other financial institution or fund (whether a corporation,
partnership, trust or other entity) that is engaged in making, purchasing or
otherwise investing in commercial loans in the ordinary course of its business
and having total assets in excess of $500,000,000; and (viii) any other Person
approved by the Administrative Agent, and, unless a Default has occurred and is
continuing at the time any assignment is effected pursuant to Section 9.07,
approved by the Borrower, each such approval not to be unreasonably withheld or
delayed, and (b) with respect to the Letter of Credit Facility, a Person that is
an Eligible Assignee under subclause (iii) or (v) of this definition and is
approved by the Administrative Agent and, unless a Default has occurred and is
continuing at the time any assignment is effected pursuant to Section 9.07,
approved by the Borrower, each such approval not to be unreasonably withheld or
delayed; provided, however, that neither any Loan Party nor any Affiliate of a
Loan Party shall qualify as an Eligible Assignee under this definition; and
provided further that that neither a Defaulting Lender nor any Affiliate of a
Defaulting Lender shall qualify as an Eligible Assignee under this definition.
 
 
11

--------------------------------------------------------------------------------

 
 
“Environmental Action” means any enforcement action, suit, demand, demand
letter, claim of liability, notice of non-compliance or violation, notice of
liability or potential liability, investigation, enforcement proceeding, consent
order or consent agreement relating in any way to any Environmental Law, any
Environmental Permit or Hazardous Material or arising from alleged injury or
threat to health, safety or the environment, including, without limitation,
(a) by any governmental or regulatory authority for enforcement, cleanup,
removal, response, remedial or other actions or damages and (b) by any
governmental or regulatory authority or third party for damages, contribution,
indemnification, cost recovery, compensation or injunctive relief.
 
“Environmental Law” means any Federal, state, local or foreign statute, law,
ordinance, rule, regulation, code, order, writ, judgment, injunction, decree or
judicial or agency interpretation, policy or guidance relating to pollution or
protection of the environment, health, safety or natural resources, including,
without limitation, those relating to the use, handling, transportation,
treatment, storage, disposal, release or discharge of Hazardous Materials.
 
“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
 
“Equity Interests” means, with respect to any Person, shares of capital stock of
(or other ownership or profit interests in) such Person, warrants, options or
other rights for the purchase or other acquisition from such Person of shares of
capital stock of (or other ownership or profit interests in) such Person,
securities convertible into or exchangeable for shares of capital stock of (or
other ownership or profit interests in) such Person or warrants, rights or
options for the purchase or other acquisition from such Person of such shares
(or such other interests), and other ownership or profit interests in such
Person (including, without limitation, partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are authorized or otherwise existing on any
date of determination.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.
 
“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the controlled group of any Loan Party, or under common control with
any Loan Party, within the meaning of Section 414 of the Internal Revenue Code.
 
“ERISA Event” means (a)(i) the occurrence of a reportable event, within the
meaning of Section 4043 of ERISA, with respect to any Plan unless the 30-day
notice requirement with respect to such event has been waived by the PBGC or
(ii) the requirements of  Section 4043(b) of ERISA apply with respect to a
contributing sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan, and
an event described in paragraph (9), (10), (11), (12) or (13) of Section 4043(c)
of ERISA is reasonably expected to occur with respect to such Plan within the
following 30 days; (b) the application for a minimum funding waiver with respect
to a Plan; (c) the provision by the administrator of any Plan of a notice of
intent to terminate such Plan pursuant to Section 4041(a)(2) of ERISA (including
any such notice with respect to a plan amendment referred to in Section 4041(e)
of ERISA); (d) the cessation of operations at a facility of any Loan Party or
any ERISA Affiliate in the circumstances described in Section 4062(e) of ERISA;
(e) the withdrawal by any Loan Party or any ERISA Affiliate from a Multiple
Employer Plan during a plan year for which it was a substantial employer, as
defined in Section 4001(a)(2) of ERISA; (f) the conditions for imposition of a
lien under Section 302(f) of ERISA shall have been met with respect to any Plan;
(g) the adoption of an amendment to a Plan requiring the provision of security
to such Plan pursuant to Section 307 of ERISA; or (h) the institution by the
PBGC of proceedings to terminate a Plan pursuant to Section 4042 of ERISA, or
the occurrence of any event or condition described in Section 4042 of ERISA that
constitutes grounds for the termination of, or the appointment of a trustee to
administer, such Plan.
 
 
12

--------------------------------------------------------------------------------

 
 
“Eurocurrency Liabilities” has the meaning specified in Regulation D of the
Board of Governors of the Federal Reserve System, as in effect from time to
time.
 
“Eurodollar Lending Office” means, with respect to any Lender Party, the office
of such Lender Party specified as its “Eurodollar Lending Office” opposite its
name on Schedule I hereto or in the Assignment and Acceptance pursuant to which
it became a Lender Party (or, if no such office is specified, its Domestic
Lending Office), or such other office of such Lender Party as such Lender Party
may from time to time specify to the Borrower and the Administrative Agent.
 
“Eurodollar Rate” means, for any Interest Period for all Eurodollar Rate
Advances comprising part of the same Borrowing, an interest rate per annum equal
to the rate per annum obtained by dividing (a) the rate per annum (rounded
upward, if necessary, to the nearest 1/100 of 1%) determined by the
Administrative Agent to be the offered rate that appears on the Reuters Screen
LIBOR01 Page (or any successor thereto) as the London interbank offered rate for
deposits in U.S. Dollars (for delivery on the first day of such Interest Period)
with a term equivalent to such Interest Period, determined as of approximately
11:00 A.M. (London time) two Business Days prior to the first day of such
Interest Period, or , if for any reason such rate is not available, the average
(rounded upward, if necessary, to the nearest 1/100 of 1%, if such average is
not such a multiple) of the rate per annum at which deposits in U.S. dollars are
offered by the principal office of each of the Reference Banks in London,
England to prime banks in the London interbank market at 11:00 A.M. (London
time) two Business Days before the first day of such Interest Period in an
amount substantially equal to such Reference Bank’s Eurodollar Rate Advance
comprising part of such Borrowing to be outstanding during such Interest Period
(or, if such Reference Bank shall not have such a Eurodollar Rate Advance,
$1,000,000) and for a period equal to such Interest Period by (b) a percentage
equal to 100% minus the Eurodollar Rate Reserve Percentage for such Interest
Period.
 
“Eurodollar Rate Advance” means an Advance that bears interest as provided in
Section 2.07(a)(ii).
 
“Eurodollar Rate Reserve Percentage” means, for any Interest Period for all
Eurodollar Rate Advances comprising part of the same Borrowing, the reserve
percentage applicable two Business Days before the first day of such Interest
Period under regulations issued from time to time by the Board of Governors of
the Federal Reserve System (or any successor) for determining the maximum
reserve requirement (including, without limitation, any emergency, supplemental
or other marginal reserve requirement) for a member bank of the Federal Reserve
System in New York City with respect to liabilities or assets consisting of or
including Eurocurrency Liabilities (or with respect to any other category of
liabilities that includes deposits by reference to which the interest rate on
Eurodollar Rate Advances is determined) having a term equal to such Interest
Period.
 
 
13

--------------------------------------------------------------------------------

 
 
“Events of Default” has the meaning specified in Section 6.01.
 
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason not to constitute
an “eligible contract participant” as defined in the Commodity Exchange Act at
the time the Guaranty of such Guarantor becomes effective with respect to such
related Swap Obligation.
 
“Excluded Taxes” has the meaning specified in Section 2.12(a).
 
“Existing Debt” means Indebtedness of each Loan Party and its Subsidiaries
outstanding on the Closing Date.
 
“Existing Letters of Credit” means the letters of credit and bank guarantees
listed on Schedule IV hereto issued under the Existing Credit Agreement.
 
“Existing Credit Agreement” means that certain Credit Agreement, dated as of
April 29, 2011, among Borrower, Parent Guarantor, the Subsidiary Guarantors
party thereto, DBNY, as administrative agent, and the other Lender Parties party
thereto, as amended, supplemented or otherwise modified to date.
 
“Extension Date” has the meaning specified in Section 2.16.
 
“Extension Fee” has the meaning specified in Section 2.08(d).
 
“Facility” means the Revolving Credit Facility, the Term Loan Facility, the
Swing Line Facility or the Letter of Credit Facility.
 
“Facility Exposure” means, at any date of determination, the sum of (a) the
aggregate principal amount of all outstanding Advances, plus (b) the amount of
the Letter of Credit Exposure, plus (c) all Obligations of the Loan Parties in
respect of Guaranteed Hedge Agreements, valued at the Agreement Value thereof.
 
“FATCA” means sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with, any
current or future regulations or official interpretations thereof, and any
agreement entered into pursuant to section 1471(b) of the Internal Revenue
Code).
 
“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.
 
 
14

--------------------------------------------------------------------------------

 
 
“Fee Letter” means the fee letter dated as of even date with this Agreement
among the Borrower, DBNY and DBSI, as the same may be amended from time to time.
 
“FF&E” means all “furniture, furnishings and equipment” (as such phrase is
commonly understood in the hotel industry) and all appurtenances and additions
thereto and substitutions or replacements thereof owned by the applicable Loan
Party and now or hereafter attached to, contained in or used in connection with
the use, occupancy, operation or maintenance of the applicable Hotel Asset,
including, without limitation, any and all fixtures, furnishings, equipment,
furniture, and other items of tangible personal property, appliances, machinery,
equipment, signs, artwork (including paintings, prints, sculpture and other fine
art), office furnishings and equipment, guest room furnishings, and specialized
equipment for kitchens, laundries, drying, bars, restaurants, spas, public
rooms, health and recreational facilities, linens, dishware, two-way radios, all
partitions, screens, awnings, shades, blinds, rugs, carpets, hall and lobby
equipment, heating, lighting, plumbing, ventilating, refrigerating,
incinerating, elevators, escalators, air conditioning and communication plants
or systems with appurtenant fixtures, vacuum cleaning systems, call or beeper
systems, security systems, sprinkler systems and other fire prevention and
extinguishing apparatus and materials; generators, boilers, compressors and
engines; gas and electric machinery and equipment; facilities used to provide
utility services; garbage disposal machinery or equipment; communication
apparatus, including television, radio, music, and cable antennae and systems;
attached floor coverings, window coverings, curtains, drapes and rods; storm
doors and windows; stoves, refrigerators, dishwashers and other installed
appliances; attached cabinets; trees, plants and other items of landscaping;
visual and electronic surveillance systems; and swimming pool heaters and
equipment, fuel, water and other pumps and tanks; irrigation equipment;
reservation system computer and related equipment; all equipment, manual,
mechanical or motorized, for the construction, maintenance, repair and cleaning
of, parking areas, walks, underground ways, truck ways, driveways, common areas,
roadways, highways and streets and all equipment, fixtures, furnishings, and
articles of personal property now or hereafter attached to or used in or about
any such Hotel Asset which is or may be used in or related to the planning,
development, financing or operation thereof and all renewals of or replacements
or substitutions for any of the foregoing.
 
“Fiscal Year” means a fiscal year of the Parent Guarantor and its Consolidated
Subsidiaries ending on December 31 in any calendar year.
 
“Franchise Agreements” means (a) the Franchise Agreements set forth on Part IV
of Schedule 4.01(p) hereto, and (b) any Franchise Agreement in respect of a
Hotel Asset entered into after the Closing Date in compliance with Section
5.01(q).
 
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any Issuing Bank, such Defaulting Lender’s Pro Rata Share of the
outstanding Letter of Credit Exposure with respect to Letters of Credit issued
by such Issuing Bank other than Letter of Credit Exposure as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with Section 9.10 and (b) with
respect to any Swing Line Bank, such Defaulting Lender’s Pro Rata Share of
outstanding Swing Line Advances made by such Swing Line Bank other than Swing
Line Advances as to which such Defaulting Lender’s participation obligation has
been reallocated to other Lenders.
 
 
15

--------------------------------------------------------------------------------

 
 
“Fund Affiliate” means, with respect to any Lender that is a fund that invests
in bank loans, any other fund that invests in bank loans and is advised or
managed by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.
 
“Funds From Operations” means, with respect to the Parent Guarantor, net income
(computed in accordance with GAAP), excluding gains (or losses) from sales of
property and extraordinary and unusual items, plus depreciation and
amortization, and after adjustments for unconsolidated Joint
Ventures.  Adjustments for unconsolidated Joint Ventures will be calculated to
reflect funds from operations on the same basis.
 
“GAAP” has the meaning specified in Section 1.03.
 
“Good Faith Contest” means the contest of an item as to which:  (a) such item is
contested in good faith, by appropriate proceedings, (b) reserves that are
adequate are established with respect to such contested item in accordance with
GAAP and (c) the failure to pay or comply with such contested item during the
period of such contest could not reasonably be expected to result in a Material
Adverse Effect.
 
“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
 
“Gross Hotel Revenues" means all revenues and receipts of every kind derived
from operating such Asset or Assets, as the case may be, and parts thereof,
including, without limitation, income (from both cash and credit transactions),
before commissions and discounts for prompt or cash payments, from rentals or
sales of rooms, stores, offices, meeting space, exhibit space, or sales space of
every kind (including rentals from timeshare marketing and sales desks);
license, lease, and concession fees and rentals (not including gross receipts of
licensees, lessees, and concessionaires); net income from vending machines;
health club membership fees; food and beverage sales; parking; sales of
merchandise (other than proceeds from the sale of FF&E no longer necessary to
the operation of such Asset or Assets); service charges, to the extent not
distributed to the employees at such Asset or Assets as, or in lieu of,
gratuities; and proceeds, if any, from business interruption or other loss of
income insurance; provided, however, that Gross Hotel Revenues shall not include
gratuities to employees of such Asset or Assets; federal, state, or municipal
excise, sales, use, or similar taxes collected directly from tenants, patrons,
or guests or included as part of the sales price of any goods or services;
insurance proceeds (other than proceeds from business interruption or other loss
of income insurance); condemnation proceeds; or any proceeds from any sale of
such Asset or Assets.
 
“Guaranteed Hedge Agreement” means any Hedge Agreement required or permitted
under Article V that is entered into by and between any Loan Party and any Hedge
Bank.
 
“Guaranteed Obligations” has the meaning specified in Section 7.01.
 
“Guarantor Deliverables” means each of the items set forth in Section 5.01(j).
 
 
16

--------------------------------------------------------------------------------

 
 
“Guaranty” means the Guaranty by the Guarantors pursuant to Article VII,
together with any and all Guaranty Supplements required to be delivered pursuant
to Section 5.01(j) or Section 7.05.
 
“Guaranty Supplement” means a supplement entered into by an Additional Guarantor
in substantially the form of Exhibit D hereto.
 
“Hazardous Materials” means (a) petroleum or petroleum products, by-products or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls, radon gas and mold and (b) any other chemicals,
materials or substances designated, classified or regulated as hazardous or
toxic or as a pollutant or contaminant under any Environmental Law.
 
“Hedge Agreements” means interest rate swap, cap or collar agreements, interest
rate future or option contracts, currency swap agreements, currency future or
option contracts and other hedging agreements.
 
“Hedge Bank” means any Lender Party or an Affiliate of a Lender Party in its
capacity as a party to a Guaranteed Hedge Agreement.
 
“Hotel Asset” means Real Property (other than any Joint Venture Asset) that
operates or is intended to be operated as a hotel, resort or other lodging for
transient use of rooms or is a structure from which a hotel, resort or other
lodging for transient use of rooms is operated or intended to be operated.
 
“Increase Date” has the meaning specified in Section 2.17(a).
 
“Increasing Lender” has the meaning specified in Section 2.17(b).
 
“Indebtedness” of any Person means the sum of (without duplication) (i) all Debt
for Borrowed Money and for the deferred purchase price of property or services
(excluding ordinary payable and accrued expenses and deferred purchase price
which is not yet a liquidated sum), (ii) the aggregate amount of all Capitalized
Leases Obligations, (iii) all indebtedness of the types described in clause (i)
or (ii) of this definition of Persons other than the Parent Guarantor and its
Consolidated Subsidiaries secured by any Lien on any property owned by the
Parent Guarantor or any of its Consolidated Subsidiaries, whether or not such
indebtedness has been assumed by such Person (provided that, if the Person has
not assumed or otherwise become liable in respect of such indebtedness, such
indebtedness shall be deemed to be the outstanding principal amount (or maximum
principal amount, if larger) of such indebtedness or, if not stated or if
indeterminable, in an amount equal to the fair market value of the property to
which such Lien relates, as determined in good faith by such Person), (iv) all
Contingent Obligations, and (v) the net termination value (if negative) of all
indebtedness in respect of Hedge Agreements;
 
“Indemnified Costs” has the meaning specified in Section 8.05(a).
 
“Indemnified Party” has the meaning specified in Section 7.06(a).
 
“Indemnified Taxes” has the meaning specified in Section 2.12(a).
 
“Information” has the meaning specified in Section 9.11.
 
 
17

--------------------------------------------------------------------------------

 
 
“Initial Extension of Credit” means the earlier to occur of the initial
Borrowing and the initial issuance of a Letter of Credit hereunder.
 
“Initial Issuing Bank” has the meaning specified in the recital of parties to
this Agreement.
 
“Initial Lenders” has the meaning specified in the recital of parties to this
Agreement.
 
“Insufficiency” means, with respect to any Plan, the amount, if any, of its
unfunded benefit liabilities, as defined in Section 4001(a)(18) of ERISA.
 
“Interest Expense” means, with respect to a Person for a given period, without
duplication, (a) total interest expense of such Person, including capitalized
interest not funded under a construction loan interest reserve account,
determined on a consolidated basis in accordance with GAAP for such period, plus
(b) such Person’s JV Pro Rata Share of Interest Expense of its Joint Venture for
such period.  Interest Expense shall include the interest component of
Obligations in respect of Capitalized Leases and shall exclude the amortization
of any deferred financing fees.
 
“Interest Period” means (a) for each Eurodollar Rate Advance comprising part of
the same Borrowing consisting of Term Loan Advances, (i) the period commencing
on the date of such Eurodollar Rate Advance or the date of the Conversion of any
Base Rate Advance into such Eurodollar Rate Advance, and ending on the first day
of the month corresponding to the duration of the Interest Period selected by
the Borrower pursuant to the following sentence, and (ii) thereafter, each
subsequent period commencing on the last day of the immediately preceding
Interest Period and ending on the first day of the month corresponding to the
duration of the Interest Period selected by the Borrower pursuant to the
following sentence.  The duration of each such Interest Period shall be one,
two, three or six months, as the Borrower may, upon notice received by the
Administrative Agent not later than 12:00 Noon (New York City time) on the third
Business Day prior to the first day of such Interest Period, select; provided,
however, that:
 
(i)           the Borrower may not select any Interest Period with respect to
any such Term Loan Advance that ends after the Termination Date;
 
(ii)           Interest Periods commencing on the same date for Eurodollar Rate
Advances comprising part of the same Borrowing shall be of the same duration;
and
 
(iii)           whenever the last day of any such Interest Period would
otherwise occur on a day other than a Business Day, the last day of such
Interest Period shall be extended to occur on the next succeeding Business Day;
and
 
 (b) for each Eurodollar Rate Advance comprising part of the same Borrowing
consisting of Revolving Credit Advances, the period commencing on the date of
such Eurodollar Rate Advance or the date of the Conversion of any Base Rate
Advance into such Eurodollar Rate Advance, and ending on the last day of the
period selected by the Borrower pursuant to the provisions below and,
thereafter, each subsequent period commencing on the last day of the immediately
preceding Interest Period and ending on the last day of the period selected by
the Borrower pursuant to the provisions below.  The duration of each such
Interest Period shall be one, two, three or six months, as the Borrower may,
upon notice received by the Administrative Agent not later than 12:00 Noon (New
York City time) on the third Business Day prior to the first day of such
Interest Period, select; provided, however, that:
 
 
18

--------------------------------------------------------------------------------

 
 
(i)           the Borrower may not select any Interest Period with respect to
any such Revolving Credit Advance that ends after the Termination Date;
 
(ii)           Interest Periods commencing on the same date for Eurodollar Rate
Advances comprising part of the same Borrowing shall be of the same duration;
 
(iii)           whenever the last day of any such Interest Period would
otherwise occur on a day other than a Business Day, the last day of such
Interest Period shall be extended to occur on the next succeeding Business Day;
provided, however, that if such extension would cause the last day of such
Interest Period to occur in the next following calendar month, the last day of
such Interest Period shall occur on the next preceding Business Day; and
 
(iv)           whenever the first day of any such Interest Period occurs on a
day of an initial calendar month for which there is no numerically corresponding
day in the calendar month that succeeds such initial calendar month by the
number of months equal to the number of months in such Interest Period, such
Interest Period shall end on the last Business Day of such succeeding calendar
month.
 
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.
 
“Investment” means (a) any loan or advance to any Person, any purchase or other
acquisition of any Equity Interests or Indebtedness or the assets comprising a
division or business unit or a substantial part or all of the business of any
Person, any capital contribution to any Person or any other direct or indirect
investment in any Person, including, without limitation, any acquisition by way
of a merger or consolidation and any arrangement pursuant to which the investor
incurs Indebtedness of the types referred to in clause (iii) or (iv) of the
definition of “Indebtedness” in respect of any Person, and (b) the purchase or
other acquisition of any real property.
 
“Issuing Bank” means the Initial Issuing Bank and any other Lender approved as
an Issuing Bank by the Administrative Agent and the Borrower and any Eligible
Assignee to which a Letter of Credit Commitment hereunder has been assigned
pursuant to Section 9.07 so long as each such Lender or each such Eligible
Assignee expressly agrees to perform in accordance with their terms all of the
obligations that by the terms of this Agreement are required to be performed by
it as an Issuing Bank and notifies the Administrative Agent of its Applicable
Lending Office and the amount of its Letter of Credit Commitment (which
information shall be recorded by the Administrative Agent in the Register) for
so long as such Initial Issuing Bank, Lender or Eligible Assignee, as the case
may be, shall have a Letter of Credit Commitment.
 
“Joint Venture” means any joint venture (a) in which the Parent Guarantor or any
of its Subsidiaries holds any Equity Interest, (b) that is not a Subsidiary of
the Parent Guarantor or any of its Subsidiaries and (c) the accounts of which
would not appear on the Consolidated financial statements of the Parent
Guarantor.
 
“Joint Venture Assets” means, with respect to any Joint Venture at any time, the
assets owned by such Joint Venture at such time.
 
“JV Pro Rata Share” means, with respect to any Subsidiary of a Person (other
than a wholly-owned Subsidiary) or any Joint Venture of a Person, the greater of
(a) such Person’s relative nominal direct and indirect ownership interest
(expressed as a percentage) in such Subsidiary or Joint Venture or (b) such
Person’s relative direct and indirect economic interest (calculated as a
percentage) in such Subsidiary or Joint Venture, in each case determined in
accordance with the applicable provisions of the declaration of trust, articles
or certificate of incorporation, articles of organization, partnership
agreement, joint venture agreement or other applicable organizational document
of such Subsidiary or Joint Venture.
 
 
19

--------------------------------------------------------------------------------

 
 
“L/C Related Documents” has the meaning specified in Section 2.04(b)(ii)(A).
 
“L/C Account Collateral” has the meaning specified in Section 2.18(a).
 
“Lender Party” means any Lender, the Swing Line Bank or any Issuing Bank.
 
“Lenders” means the Initial Lenders, each Acceding Lender that shall become a
party hereto pursuant to Section 2.17 and each Person that shall become a Lender
hereunder pursuant to Section 9.07 for so long as such Initial Lender or Person,
as the case may be, shall be a party to this Agreement.
 
“Letter of Credit Advance” means an advance made by any Issuing Bank or any
Lender pursuant to Section 2.03(c).
 
“Letter of Credit Agreement” has the meaning specified in Section 2.03(a).
 
“Letter of Credit Commitment” means, with respect to any Issuing Bank at any
time, the amount set forth opposite such Issuing Bank’s name on Schedule I
hereto under the caption “Letter of Credit Commitment” or, if such Issuing Bank
has entered into one or more Assignment and Acceptances, set forth for such
Issuing Bank in the Register maintained by the Administrative Agent pursuant to
Section 9.07(d) as such Issuing Bank’s “Letter of Credit Commitment”, as such
amount may be reduced at or prior to such time pursuant to Section 2.05.
 
“Letter of Credit Exposure” means, at any time, the sum of (a) the aggregate
Available Amount of all outstanding Letters of Credit at such time plus (b) the
aggregate amount of all payments or disbursements made by an Issuing Bank
pursuant to a Letter of Credit Advance that have not yet been reimbursed at such
time.
 
“Letter of Credit Facility” means, at any time, an amount equal to the lesser of
(a) the aggregate amount of the Issuing Banks’ Letter of Credit Commitments at
such time, and (b) $20,000,000, as such amount may be reduced at or prior to
such time pursuant to Section 2.05.
 
“Letters of Credit” has the meaning specified in Section 2.01(b).
 
“Leverage Ratio” means, at any date of determination, the ratio of Total
Indebtedness to Consolidated EBITDA as at the end of the most recently ended
fiscal quarter of the Parent Guarantor for which financial statements are
required to be delivered to the Lender Parties pursuant to Section 5.03(b) or
(c), as the case may be.
 
“Leverage Ratio Increase Election” means an election by notice from the Borrower
to the Administrative Agent to increase the maximum Leverage Ratio in accordance
with the proviso in Section 5.04(a)(i), which election may only be made
contemporaneously with the closing of a Specified Acquisition and shall
otherwise be subject to the limitations set forth in such proviso.
 
 
20

--------------------------------------------------------------------------------

 
 
“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor and any
easement, right of way or other encumbrance on title to real property.
 
“Loan Documents” means (a) this Agreement, (b) the Notes, (c) the Fee Letter,
(d) each Letter of Credit Agreement, (e) each Guaranty Supplement (f) each
Guaranteed Hedge Agreement, and (g) each other document or instrument now or
hereafter executed and delivered by a Loan Party in connection with, pursuant to
or relating to this Agreement; in each case as the same may be amended,
supplemented or otherwise modified from time to time.
 
“Loan Parties” means the Borrower and the Guarantors.
 
“Management Agreements” means (a) the Management Agreements set forth on Part
III of Schedule 4.01(p) hereto (as supplemented from time to time in accordance
with the provisions hereof), and (b) any Management Agreement in respect of an
Unencumbered Asset entered into after the Closing Date in compliance with
Section 5.01(p).
 
“Margin Stock” has the meaning specified in Regulation U.
 
“Material Adverse Change” means a material adverse change in the business,
assets, properties, liabilities (actual or contingent), operations, condition
(financial or otherwise) or prospects of the Borrower, the Guarantors and their
respective Subsidiaries, taken as a whole.
 
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, properties, liabilities (actual or contingent), operations, condition
(financial or otherwise) or prospects of the Borrower, the Guarantors and their
respective Subsidiaries, taken as a whole, (b) the rights and remedies of the
Administrative Agent or any Lender Party under any Loan Document, (c) the
ability of any Loan Party to perform its Obligations under any Loan Document to
which it is or is to be a party, or (d) the value, use or ability to sell or
refinance any Unencumbered Asset.
 
“Material Contract” means each contract to which the Borrower or any of its
Subsidiaries is a party involving aggregate consideration payable to or by the
Borrower or such Subsidiary in an amount of $5,000,000 or more per annum or
otherwise material to the business, condition (financial or otherwise),
operations, performance, properties or prospects of the Borrower and its
Subsidiaries, taken as a whole.  Without limitation of the foregoing, the
Operating Leases, the Management Agreements and the Franchise Agreements shall
be deemed to comprise Material Contracts hereunder.
 
“Material Debt” means (a) Recourse Debt of the Borrower that is outstanding in a
principal amount (or, in the case of any Hedge Agreement, an Agreement Value) of
$15,000,000 or more, either individually or in the aggregate or (b) any other
Indebtedness of any Loan Party or any Subsidiary of a Loan Party that is
outstanding in a principal amount (or, in the case of any Hedge Agreement, an
Agreement Value) of $75,000,000 or more, either individually or in the
aggregate; in each case (i) whether or not the primary obligation of the
applicable obligor, (ii) whether the subject of one or more separate debt
instruments or agreements, and (iii) exclusive of Indebtedness outstanding under
this Agreement.  For the avoidance of doubt, Material Debt may include
Refinancing Debt to the extent comprising Material Debt as defined herein.
 
“Material Litigation” has the meaning specified in Section 3.01(e).
 
 
21

--------------------------------------------------------------------------------

 
 
“Material Renovation” means any renovation of an Unencumbered Asset the
completion of which causes 25% or more of the rooms located in such Asset to be
unavailable for use for a period of forty-five (45) consecutive days or longer.
 
“Minimum Collateral Amount” means, at any time, (i) with respect to collateral
consisting of cash or deposit account balances posted or to be posted under
Section 9.10, an amount equal to 105% of the Fronting Exposure of all Issuing
Banks with respect to Letters of Credit issued and outstanding at such time and
(ii) otherwise, an amount determined by the Administrative Agent and the Issuing
Banks in their sole discretion.
 
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
 
“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.
 
“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of any Loan
Party or any ERISA Affiliate and at least one Person other than the Loan Parties
and the ERISA Affiliates or (b) was so maintained and in respect of which any
Loan Party or any ERISA Affiliate could have liability under Section 4064 or
4069 of ERISA in the event such plan has been or were to be terminated.
 
“Negative Pledge” means, with respect to any asset, any provision of a document,
instrument or agreement (other than a Loan Document) which prohibits or purports
to prohibit the creation or assumption of any Lien on such asset as security for
Indebtedness of the Person owning such asset or any other Person.
 
“Net Operating Income” means the amount obtained by subtracting Operating
Expenses from Operating Income, in each case for consecutive four fiscal
quarters most recently ended.
 
“New Property” means each Hotel Asset acquired by the Parent Guarantor or any
Subsidiary or any Joint Venture (as the case may be) from the date of
acquisition for a period of four full fiscal quarters after the acquisition
thereof; provided, however, that, upon the Seasoned Date for any New Property
(or any earlier date selected by the Borrower), such New Property shall be
converted to a Seasoned Property and shall cease to be a New Property.
 
“Non-Consenting Lender” has the meaning specified in Section 9.01(b).
 
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
 
“Non-Recourse Debt” means Debt for Borrowed Money with respect to which recourse
for payment is limited to (a) any building(s) or parcel(s) of real property and
any related assets encumbered by a Lien securing such Debt for Borrowed Money
and/or (b) (i) the general credit of the Property-Level Subsidiary that has
incurred such Debt for Borrowed Money, and/or the direct Equity Interests
therein and/or (ii) the general credit of the immediate parent entity of such
Property-Level Subsidiary, provided that such parent entity’s assets consist
solely of Equity Interests in such Property-Level Subsidiary, it being
understood that the instruments governing such Debt for Borrowed Money may
include customary carve-outs to such limited recourse (any such customary
carve-outs or agreements limited to such customary carve-outs, being a
“Customary Carve-Out Agreement”) such as, for example, personal recourse to the
Parent Guarantor or any Subsidiary of the Parent Guarantor for fraud,
misrepresentation, misapplication or misappropriation of cash, waste,
environmental claims, damage to properties, non-payment of taxes or other liens
despite the existence of sufficient cash flow, interference with the enforcement
of loan documents upon maturity or acceleration, voluntary or involuntary
bankruptcy filings, violation of loan document prohibitions against transfer of
properties or ownership interests therein and liabilities and other
circumstances customarily excluded by lenders from exculpation provisions and/or
included in separate indemnification and/or guaranty agreements in non-recourse
financings of real estate.  For the avoidance of doubt, Debt for Borrowed Money
that refinances Existing Debt shall be permitted as Non-Recourse Debt, so long
as such Debt for Borrowed Money meets all the requirements of Non-Recourse Debt.
 
 
22

--------------------------------------------------------------------------------

 
 
“Note” means a Revolving Note or a Term Note.
 
“Notice of Borrowing” has the meaning specified in Section 2.02(a).
 
“Notice of Issuance” has the meaning specified in Section 2.03(a).
 
“Notice of Renewal” has the meaning specified in Section 2.01(c).
 
“Notice of Swing Line Borrowing” has the meaning specified in Section 2.02(b).
 
“Notice of Termination” has the meaning specified in Section 2.01(c).
 
“NPL” means the National Priorities List under CERCLA.
 
“Obligation” means, with respect to any Person, any payment, performance or
other obligation of such Person of any kind, including, without limitation, any
liability of such Person on any claim, whether or not the right of any creditor
to payment in respect of such claim is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, disputed, undisputed, legal,
equitable, secured or unsecured, and whether or not such claim is discharged,
stayed or otherwise affected by any proceeding referred to in Section
6.01(f).  Without limiting the generality of the foregoing, the Obligations of
any Loan Party under the Loan Documents include (a) the obligation to pay
principal, interest, Letter of Credit commissions, charges, expenses, fees,
attorneys’ fees and disbursements, indemnities and other amounts payable by such
Loan Party under any Loan Document and (b) the obligation of such Loan Party to
reimburse any amount in respect of any of the foregoing that any Lender Party,
in its sole discretion, may elect to pay or advance on behalf of such Loan
Party, provided that in no event shall the Obligations of the Loan Parties under
the Loan Documents include the Excluded Swap Obligations.
 
“OECD” means the Organization for Economic Cooperation and Development.
 
“OFAC” has the meaning specified in Section 4.01(x).
 
“Operating Expenses” means, with respect to any Unencumbered Asset for any
applicable measurement period, the actual costs and expenses of owning,
operating, managing, and maintaining such Unencumbered Asset during such period,
including, without limitation, repairs, real estate and chattel taxes and bad
debt expenses, but excluding (i) depreciation or amortization or other noncash
items, (ii) the principal of and interest on Debt for Borrowed Money, (iii)
income taxes or other taxes in the nature of income taxes, (iv) distributions to
the shareholders, members or partners of the Unencumbered Asset owner and (v)
capital expenditures, payments (without duplication) for FF&E or into FF&E
reserves or management fees actually paid or payable during such period, all as
determined in accordance with GAAP.
 
 
23

--------------------------------------------------------------------------------

 
 
“Operating Income” means, with respect to any Unencumbered Asset for any
applicable measurement period, all income received from any Person during such
period in connection with the ownership or operation of the Property, including,
without limitation, (i) the Gross Hotel Revenues, (ii) all amounts payable
pursuant to any reciprocal easement and/or operating agreements, covenants,
conditions and restrictions, condominium documents and similar agreements
affecting such Unencumbered Asset (but excluding any management agreements), and
(iii) condemnation awards to the extent that such awards are compensation for
lost rent allocable to such period, all as determined in accordance with GAAP.
 
“Operating Lease” means any operating lease of an Unencumbered Asset between the
applicable Loan Party that owns such Unencumbered Asset (whether in fee simple
or subject to a Qualifying Ground Lease) and the applicable TRS Lessee that
leases such Unencumbered Asset, as each may be amended, restated, supplemented
or otherwise modified from time to time.
 
“Original TL Principal Amount” shall mean the original principal amount of the
Term Loan (i.e., $75,000,000).
 
“Other Taxes” has the meaning specified in Section 2.12(b).
 
“Parent Guarantor” has the meaning specified in the recital of parties to this
Agreement.
 
“Participant” has the meaning specified in Section 2.03(c)(i).
 
“Participant Register” has the meaning specified in Section 9.07(g).
 
“Patriot Act” has the meaning specified in Section 9.13.
 
“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).
 
“Permitted Liens” means such of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been
commenced:  (a) Liens for taxes, assessments and governmental charges or levies
not yet due and payable; (b) Liens imposed by law, such as materialmen’s,
mechanics’, carriers’, workmen’s and repairmen’s Liens and other similar Liens
arising in the ordinary course of business securing obligations that (i) are not
overdue for a period of more than 30 days or are otherwise subject to a Good
Faith Contest and (ii) individually or together with all other Permitted Liens
outstanding on any date of determination do not materially adversely affect the
use of the property to which they relate; (c) pledges or deposits to secure
obligations under workers’ compensation or unemployment laws or similar
legislation or to secure public or statutory obligations; (d) easements, zoning
restrictions, rights of way and other encumbrances on title to real property
that do not render title to the property encumbered thereby unmarketable or
materially adversely affect the use or value of such property for its present
purposes; and (e) Tenancy Leases..
 
“Permitted Recourse Debt” means Recourse Debt (exclusive of Indebtedness of any
Subsidiary of the Parent Guarantor that directly or indirectly holds the fee or
leasehold interest in any Unencumbered Asset) that is either (a) Unsecured
Indebtedness that does not result in a Default or an Event of Default under the
financial covenants set forth in Section 5.04(b), or (b) Indebtedness (i)
secured by (x) a Lien on the Equity Interests of a Property-Level Subsidiary
that directly or indirectly does not hold any fee or leasehold interest in any
Unencumbered Asset, or (y) a mortgage Lien granted by such Property-Level
Subsidiary, as mortgagor, pursuant to the terms of the loan documents evidencing
such Recourse Debt, (ii) in an aggregate principal amount not to exceed 10% of
Total Asset Value at any time outstanding, and (iii) that does not result in
Default or Event of Default under the financial covenants set forth in Sections
5.04(a)(v) and 5.04(a)(vi).
 
 
24

--------------------------------------------------------------------------------

 
 
“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.
 
“Plan” means a Single Employer Plan or a Multiple Employer Plan.
 
“Post Petition Interest” has the meaning specified in Section 7.07(c).
 
“Potential Unencumbered Asset” means a Hotel Asset that is (i) owned by a
Subsidiary Guarantor on the date hereof and (ii) that meets all of the
Unencumbered Asset Pool Conditions other than clauses (f) and (g) of the
definition of Unencumbered Asset Pool Conditions.
 
“Preferred Interests” means, with respect to any Person, Equity Interests issued
by such Person that are entitled to a preference or priority over any other
Equity Interests issued by such Person upon any distribution of such Person’s
property and assets, whether by dividend or upon liquidation.
 
“Pro Forma EBITDA” means, for any Asset, an amount equal to 90% of such Asset’s
forecasted EBITDA for the first four full fiscal quarters of such Asset’s
operation (following the fiscal quarter during which such Asset opens, in the
case of a newly built Asset, or re-opens, in the case of a repositioned Asset),
as determined by the Parent Guarantor and calculated in a manner consistent with
the definition of Consolidated EBITDA and as reasonably approved by the
Administrative Agent; provided, however, that (a) Pro Forma EBITDA for the
fourth full fiscal quarter of such Asset’s operation shall be adjusted to be (x)
the amount of Pro Forma EBITDA for such fourth full fiscal quarter multiplied by
(y) a fraction the numerator of which is the number of days in the fiscal
quarter during which such Asset opens or re-opens, as applicable, from and
including the first day of such fiscal quarter to but excluding the opening or
re-opening date of such Asset, as applicable, and the denominator of which is
the total number of days in such fiscal quarter during which such Asset opens or
re-opens, and (b) Pro Forma EBITDA shall be adjusted on the last day of each
fiscal quarter, beginning with last day of the first full fiscal quarter of such
Asset’s operation to remove the forecasted EBITDA attributable to such fiscal
quarter; and on the last day of the fourth full fiscal quarter of such Asset’s
operation, Pro Forma EBITDA for such Asset shall be equal to zero.  For the
avoidance of doubt, until such Asset has four full fiscal quarters of actual
Consolidated EBITDA, it is intended that Consolidated EBITDA include (1) the
actual Consolidated EBITDA attributable to such Asset for the period commencing
on the opening date or re-opening date, as applicable, for such Asset and ending
on the last date of the fiscal quarter during which such Asset opened or
re-opened and (2) a correspondingly adjusted amount of Pro Forma EBITDA for the
fourth full fiscal quarter of such Asset’s operation.
 
 
25

--------------------------------------------------------------------------------

 
 
“Property-Level Subsidiary” means any Subsidiary of the Borrower or any Joint
Venture that holds a direct fee or leasehold interest in any single building (or
group of related buildings, including, without limitation, buildings pooled for
purposes of a Non-Recourse Debt financing) or parcel (or group of related
parcels, including, without limitation, parcels pooled for purposes of a
Non-Recourse Debt financing) of real property and related assets and not in any
other building or parcel of real property.
 
 “Proposed Unencumbered Asset” has the meaning specified in Section 5.01(k).
 
“Proposed Increased Commitment” has the meaning specified in Section 2.17(b).
 
“Pro Rata Share” of any amount means, with respect to any Lender at any time,
(a) in the case of the Revolving Credit Facility, the product of such amount
times a fraction the numerator of which is the amount of such Lender’s Revolving
Credit Commitment at such time (or, if the Commitments shall have been
terminated pursuant to Section 2.05 or 6.01, such Lender’s Revolving Credit
Commitment as in effect immediately prior to such termination) and the
denominator of which is the Revolving Credit Facility at such time (or, if the
Commitments shall have been terminated pursuant to Section 2.05 or 6.01, the
Revolving Credit Facility as in effect immediately prior to such termination),
and (b) in the case of the Term Loan Facility, the product of such amount times
a fraction the numerator of which is the amount of such Lender’s Term Loan
Commitment at such time (or, if the Term Loan Commitments shall have expired,
been fully funded or been terminated, such Lender’s Facility Exposure at such
time with respect to the Term Loan Facility) and the denominator of which is the
aggregate amount of the Lenders’ Term Loan Commitments at such time (or, if the
Term Loan Commitments shall have expired, been fully funded or been terminated,
the aggregate Facility Exposure at such time with respect to the Term Loan
Facility).
 
“Purchasing Lender” has the meaning specified in Section 2.17(e).
 
“Qualifying Ground Lease” means a ground lease of Real Property that is in full
force and effect and not subject to any default and that the Administrative
Agent determines, in its reasonable discretion, to be a financeable ground lease
and that contains the following terms and conditions:  (a) a remaining term
(exclusive of any unexercised extension options that are subject to terms or
conditions not yet agreed upon and specified in such ground lease or an
amendment thereto, other than a condition that the lessee not be in default
under such ground lease) of 30 years or more from the date the related Hotel
Asset becomes an Unencumbered Asset; (b) the right of the lessee to mortgage and
encumber its interest in the leased property without the consent of the lessor,
provided however, if the lessor’s consent is received, then this condition shall
be deemed satisfied; (c) the obligation of the lessor to give the holder of any
mortgage Lien on such leased property written notice of any defaults on the part
of the lessee and agreement of such lessor that such lease will not be
terminated until such holder has had a reasonable opportunity to cure or
complete foreclosures, and fails to do so; (d) reasonable transferability of the
lessee’s interest under such lease, including the ability to sublease; and (e)
such other rights customarily required by mortgagees making a loan secured by
the interest of the holder of a leasehold estate demised pursuant to a ground
lease.
 
“Real Property” means all right, title and interest of the Borrower and each of
its Subsidiaries in and to any land and any improvements located thereon,
together with all equipment, furniture, materials, supplies, personal property
and all other rights and property in which such Person has an interest now or
hereafter located on or used in connection with such land and improvements, and
all appurtenances, additions, improvements, renewals, substitutions and
replacements thereof now or hereafter acquired by such Person.
 
 
26

--------------------------------------------------------------------------------

 
 
“Recourse Debt” means Indebtedness for which the Borrower or any of its
Subsidiaries has personal or recourse liability in whole or in part, exclusive
of Non-Recourse Debt and any Indebtedness for which such personal or recourse
liability is limited to obligations under Customary Carve-Out Agreements, and
provided that no claim shall have been made under such Customary Carve-Out
Agreements.
 
“Reference Banks” means DBNY, Royal Bank of Canada and Regions Bank.
 
“Refinancing Debt” means, with respect to any Indebtedness, any Indebtedness
extending the maturity of, or refunding or refinancing, in whole or in part,
such Indebtedness, provided that (a) the terms of any Refinancing Debt, and of
any agreement entered into and of any instrument issued in connection therewith,
(i) do not provide for any Lien on any Unencumbered Assets, and (ii) are not
otherwise prohibited by the Loan Documents, (b) the principal amount of such
Indebtedness shall not exceed the principal amount of the Indebtedness being
extended, refunded or refinances plus the amount of any applicable premium and
expenses, and (c) the other material terms, taken as a whole, of any such
Indebtedness are no less favorable in any material respect to the Loan Parties
or the Lender Parties than the terms governing the Indebtedness being extended,
refunded or refinanced.
 
“Register” has the meaning specified in Section 9.07(d).
 
“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.
 
“REIT” means a Person that is qualified to be treated for U.S. federal income
tax purposes as a real estate investment trust under Sections 856-860 of the
Internal Revenue Code.
 
“Replacement Lender” has the meaning specified in Section 9.01(b).
 
“Required Lenders” means, at any time, Lenders owed or holding greater than 50%
of the sum of (a) the aggregate principal amount of the Advances outstanding at
such time, (b) the aggregate Available Amount of all Letters of Credit
outstanding at such time and (c) the aggregate Unused Revolving Credit
Commitments at such time.  For purposes of this definition, (x) the aggregate
principal amount of Swing Line Advances owing to the Swing Line Bank and of
Letter of Credit Advances owing to any Issuing Bank and the Available Amount of
each Letter of Credit shall be considered to be owed to the Revolving Lenders
ratably in accordance with their respective Revolving Credit Commitments and (y)
any of the foregoing amounts owed to or held by any Defaulting Lender shall be
disregarded in determining Required Lenders at any time.
 
“Responsible Officer” means, with respect to any Loan Party, any officer of, or
any officer of any general partner or managing member of, such Loan Party, which
Officer has (a) responsibility for performing the underlying function that is
the subject of the action required of such officer hereunder, or (b) supervisory
responsibility for such an officer.
 
“Restricted Payments” has the meaning specified in Section 5.02(g).
 
“Revolving Credit Advance” has the meaning specified in Section 2.01(a).
 
“Revolving Credit Commitment” means, (a) with respect to any Lender at any time,
the amount set forth opposite such Lender’s name on Schedule I hereto under the
caption “Revolving Credit Commitment” or (b) if such Lender has entered into one
or more Assignment and Acceptances, set forth for such Lender in the Register
maintained by the Administrative Agent pursuant to Section 9.07(d) as such
Lender’s “Revolving Credit Commitment”, as such amount may be reduced at or
prior to such time pursuant to Section 2.05.  The aggregate Revolving Credit
Commitments of the Lenders on the Closing Date shall be $225,000,000.
 
 
27

--------------------------------------------------------------------------------

 
 
“Revolving Credit Facility” means, at any time, the aggregate amount of the
Lenders’ Revolving Credit Commitments at such time, and, where the context
requires, shall include reference to the subfacilities thereof.
 
“Revolving Lender” means a Lender having a Revolving Credit Commitment, whether
funded or unfunded.
 
“Revolving Note” shall mean a promissory note of the Borrower payable to the
order of any Lender, in substantially the form of Exhibit A-1 hereto, evidencing
the indebtedness of the Borrower to such Lender under the Revolving Credit
Facility.
 
 “S&P” means Standard & Poor’s Financial Services LLC, a division of McGraw-Hill
Financial, Inc., and any successor thereto.
 
“Sale and Leaseback Transaction” shall mean any arrangement with any Person
providing for the leasing by the Parent Guarantor or any of its Subsidiaries of
any Real Property that has been sold or transferred or is to be sold or
transferred by the Parent Guarantor or such Subsidiary, as the case may be, to
such Person.
 
“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002, as amended.
 
“Seasoned Date” means, with respect to each Hotel Asset acquired by the Parent
Guarantor or any Subsidiary or any Joint Venture (as the case may be), the date
which is four full fiscal quarters after the acquisition date thereof.
 
“Seasoned Property” means each Hotel Asset acquired by the Parent Guarantor or
any Subsidiary or any Joint Venture (as the case may be) which has been owned
for a period of more than four full fiscal quarters after the acquisition
thereof.
 
“Secured Indebtedness” means, with respect to a Person as of a given date, the
portion of Total Indebtedness that is secured in any manner by any Lien on any
property or any Equity Interests in direct or indirect Subsidiaries of the
Parent Guarantor.
 
“Secured Parties” means the Administrative Agent and the Lender Parties.
 
 “Secured Recourse Indebtedness” means the portion of Secured Indebtedness that
is not Non-Recourse Debt.
 
“Securities Act” means the Securities Act of 1933, as amended to the date hereof
and from time to time hereafter, and any successor statute.
 
“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended
to the date hereof and from time to time hereafter, and any successor statute.
 
 “Selling Lender” has the meaning specified in Section 2.17(e).
 
 
28

--------------------------------------------------------------------------------

 
 
“Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of any Loan
Party or any ERISA Affiliate and no Person other than the Loan Parties and the
ERISA Affiliates or (b) was so maintained and in respect of which any Loan Party
or any ERISA Affiliate could have liability under Section 4069 of ERISA in the
event such plan has been or were to be terminated.
 
“Smith Travel Research” means Smith Travel Research or a substitute lodging
industry research company proposed by the Borrower and approved by the
Administrative Agent.
 
 “Solvent” means, with respect to any Person on a particular date, that on such
date (a) the fair value of the property of such Person, on a going-concern
basis, is greater than the total amount of liabilities, including, without
limitation, contingent liabilities, of such Person, (b) the present fair salable
value of the assets of such Person, on a going-concern basis, is not less than
the amount that will be required to pay the probable liability of such Person on
its debts as they become absolute and matured, (c) such Person does not intend
to, and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay such debts and liabilities as they mature and (d) such
Person is not engaged in business or a transaction, and is not about to engage
in business or a transaction, for which such Person’s property would constitute
an unreasonably small capital.  The amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time (including, without limitation, after taking
into account appropriate discount factors for the present value of future
contingent liabilities), represents the amount that can reasonably be expected
to become an actual or matured liability.
 
“Specified Acquisition” means an acquisition of a portfolio of Hotel Assets
(whether by purchasing such properties directly or by acquiring an entity or
entities that owns such properties) with a minimum gross purchase price of
$150,000,000.
 
“Specified Operating Lessees” means each of Summit Hotel TRS 002, LLC; Summit
Hotel TRS 011, LLC; Summit Hotel TRS 020, LLC; Summit Hotel TRS 021, LLC; Summit
Hotel TRS 023, LLC; Summit Hotel TRS 028, LLC; Summit Hotel TRS 039, LLC; Summit
Hotel TRS 059, LLC; Summit Hotel TRS 068, LLC; Summit Hotel TRS 069, LLC; Summit
Hotel TRS 093, LLC; and Summit Hotel TRS 096, LLC.
 
“Standby Letter of Credit” means any Letter of Credit issued under the Letter of
Credit Facility, other than a Trade Letter of Credit.
 
“Subordinated Obligations” has the meaning specified in Section 7.07.
 
“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) 50% or more of
(a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the Board of Directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such partnership,
joint venture or limited liability company or (c) the beneficial interest in
such trust or estate, in each case, is at the time directly or indirectly owned
or controlled by such Person, by such Person and one or more of its other
Subsidiaries or by one or more of such Person’s other Subsidiaries.
 
“Subsidiary Guarantor” has the meaning specified in the recital of parties to
this Agreement.
 
 
29

--------------------------------------------------------------------------------

 
 
“Supplemental Agent” has the meaning specified in Section 8.01(b).
 
“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.
 
“Swing Line Advance” means an advance made by (a) the Swing Line Bank pursuant
to Section 2.01(d) or (b) any Lender pursuant to Section 2.02(b).
 
“Swing Line Bank” means DBNY, in its capacity as the Lender of Swing Line
Advances, and its successors and permitted assigns in such capacity.
 
“Swing Line Borrowing” means a borrowing consisting of a Swing Line Advance made
by the Swing Line Bank pursuant to Section 2.01(d) or the Lenders pursuant to
Section 2.02(b).
 
“Swing Line Commitment” means, with respect to the Swing Line Bank, the amount
of the Swing Line Facility set forth in Section 2.01(d), as such amount may be
reduced at or prior to such time pursuant to Section 2.05.
 
“Swing Line Facility” has the meaning specified in Section 2.01(d).
 
“Taxes” has the meaning specified in Section 2.12(a).
 
“Tenancy Leases” means operating leases, subleases, licenses, occupancy
agreements and rights-of-use entered into by the Borrower or any of its
Subsidiaries in its capacity as a lessor or a similar capacity in the ordinary
course of business that do not materially and adversely affect the use of the
Real Property encumbered thereby for its intended purpose (excluding any lease
entered into in connection with a Sale and Leaseback Transaction).
 
“Term Loan” shall mean the term loan to the Borrower from the Term Loan Lenders
in the Original TL Principal Amount.
 
“Term Loan Advance” has the meaning specified in Section 2.01(b).
 
“Term Loan Commitment” means, (a) with respect to any Lender at any time, the
amount set forth opposite such Lender’s name on Schedule I hereto under the
caption “Term Loan Commitment” or (b) if such Lender has entered into one or
more Assignment and Acceptances, set forth for such Lender in the Register
maintained by the Administrative Agent pursuant to Section 9.07(d) as such
Lender’s “Term Loan Credit Commitment”, as such amount may be reduced at or
prior to such time pursuant to Section 2.05.  The aggregate Term Loan
Commitments of the Lenders on the Closing Date shall be $75,000,000.
 
“Term Loan Facility” shall mean, at any time, the aggregate amount of the Term
Loan Commitments at such time.
 
“Term Loan Lender” means a Lender having a Term Loan Commitment, whether funded
or unfunded.
 
“Term Note” shall mean a promissory note of the Borrower payable to the order of
any Term Loan Lender, in substantially the form of Exhibit A-2 hereto,
evidencing the indebtedness of the Borrower to such Lender under the Term Loan
Facility.
 
 
30

--------------------------------------------------------------------------------

 
 
“Termination Date” means (a) with respect to the Revolving Credit Facility, the
earlier of (i) October 10, 2017, subject to the extension thereof pursuant to
Section 2.16 and (ii) the date of termination in whole of the Revolving Credit
Commitments, the Swing Line Commitment and the Letter of Credit Commitments
pursuant to Section 2.05 or 6.01, and (b) with respect to the Term Loan
Facility, the earlier of (i) October 10, 2018, and (ii) the date of termination
in whole of the Term Loan Commitments pursuant to Section 6.01.
 
 “Test Date" means (a) the last day of each fiscal quarter of the Parent
Guarantor for which financial statements are required to be delivered pursuant
to Sections 5.03(b) or (c), as the case may be, (b) the date of each Advance or
the issuance or renewal of any Letter of Credit, (c) the date of the addition of
any Proposed Unencumbered Asset to the Unencumbered Asset Pool pursuant to
Section 5.01(k), (d) the effective date of any merger permitted under
Section 5.02(d), (e) the effective date of any Transfer permitted under
Section 5.02(e)(ii)(C), and (f) with respect to an extension of the Termination
Date pursuant to Section 2.16, the Extension Date.
 
“Total Asset Value” means, without duplication, the sum of (a) the following
amounts with respect to the following assets owned by the Parent Guarantor or
any of its Subsidiaries:  (i) for each Seasoned Property, (x) (1) the Adjusted
NOI for such Seasoned Property for the four quarters most recently ended prior
to such date of determination divided by (2) the applicable Capitalization Rate,
and (y) for each New Property, the acquisition cost of such New Property (until
the Seasoned Date, or earlier at the Borrower’s election); (ii) the amount of
all Unrestricted Cash and Cash Equivalents held by the Borrower and all
Guarantors; and (iii) the undepreciated book value of all Development Assets and
Unimproved Land; plus (b) the applicable JV Pro Rata Share of any Joint Venture
of the Parent Guarantor of any asset described in clause (a) above; provided,
however, that the following asset concentration restrictions shall apply to the
calculation of Total Asset Value: (x) the maximum value allocable to Joint
Venture Assets shall not exceed 10% of Total Asset Value; (y) the maximum value
allocable to Development Assets shall not exceed 10% of Total Asset Value based
on the total budgeted costs attributable to such Development Assets; and (z) the
maximum value allocable to Unimproved Land shall not exceed 2.5% of Total Asset
Value (provided further that in each case, to the extent such limitation is
exceeded, the value of such assets shall be removed from the calculation of the
Total Asset Value to the extent of such excess).
 
 “Total Unencumbered Asset Value” means, at any date of determination, the sum
of the Unencumbered Asset Values of all Unencumbered Assets; provided, however,
that no less than twenty (20) Hotel Assets must, at all times, qualify as
Unencumbered Assets or the Total Unencumbered Asset Value shall be deemed to be
zero ($0.00).
 
 “Total Indebtedness” means, at any date of determination, all Consolidated
Indebtedness of the Parent Guarantor and its Subsidiaries as at the end of the
most recently ended fiscal quarter of the Parent Guarantor for which financial
statements are required to be delivered to the Lender Parties pursuant to
Section 5.03(b) or (c), as the case may be, plus the JV Pro Rata Share of
Indebtedness of any Joint Venture.
 
“Trade Letter of Credit” means any Letter of Credit that is issued under the
Letter of Credit Facility for the benefit of a supplier of inventory to the
Borrower or any of its Subsidiaries to effect payment for such Inventory.
 
“Transfer” has the meaning specified in Section 5.02(e)(i).
 
 
31

--------------------------------------------------------------------------------

 
 
“TRS Holdco” means each of Summit Hotel TRS, Inc. and Summit Hotel TRS II, Inc.
 
“TRS Lessee” means a lessee of an Unencumbered Asset pursuant to an Operating
Lease.
 
“Type” refers to the distinction between Advances bearing interest at the Base
Rate and Advances bearing interest at the Eurodollar Rate.
 
“Unencumbered Adjusted NOI” means aggregate Adjusted NOI for all Unencumbered
Assets.
 
“Unencumbered Assets” means (a) the Hotel Assets listed on Schedule II hereto on
the Closing Date, (b) together with those Hotel Assets which are designated by
the Borrower and for which the applicable conditions (as may be determined by
the Administrative Agent in its sole discretion) in Section 3.01 and, if
applicable, Section 5.01(k) have been satisfied and as the Administrative Agent,
in its sole discretion, shall have elected to treat as Unencumbered Assets for
purposes of this Agreement, (c) but excluding, in each case, any such
Unencumbered Assets removed pursuant to Section 5.02(e)(ii)(C).
 
“Unencumbered Asset Pool” means all of the Unencumbered Assets.
 
“Unencumbered Asset Pool Amount” means, at any date of determination, the
maximum total amount available under the Facility, which shall at all times be
the lowest of (i) the aggregate Commitments of the Lenders, (ii) the Total
Unencumbered Asset Value times 60%, less all Consolidated Unsecured Indebtedness
(exclusive of the Facility Exposure) and (iii) the principal amount that when
drawn under the Facility would result in Assumed Unsecured Interest Expense,
calculated on a pro forma basis for the next consecutive four fiscal quarters of
the Parent Guarantor after taking such draws into account, equal to 50% of
Unencumbered Adjusted NOI.
 
 “Unencumbered Asset Pool Conditions” means, with respect to any Unencumbered
Asset or Proposed Unencumbered Asset, that such Asset (a) is a Hotel Asset
located in the United States of America that has been in operation for at least
one year; (b) is a limited service, select service or full service hotel that is
rated “upscale”, “upper midscale”, “midscale” or better by Smith Travel
Research; (c) is wholly-owned directly or indirectly by the Borrower either in
fee simple absolute or subject to a Qualifying Ground Lease and is leased to the
applicable TRS Lessee (which is wholly-owned by TRS Holdco) pursuant to an
Operating Lease; (d) is fully operating, open to the public, and not under
significant development, redevelopment or Material Renovation; (e) is free of
all material structural defects or architectural deficiencies, title defects,
environmental or other material matters (including a casualty event or
condemnation) that could reasonably be expected to have a material adverse
effect on the value, use or ability to sell or refinance such Asset; (f) is
operated by an Approved Manager or any other property manager approved by the
Administrative Agent pursuant to a Management Agreement approved by the Required
Lenders; (g) is operated under a nationally recognized brand subject to a
Franchise Agreement with an Approved Franchisor or any other franchisor approved
by the Required Lenders; (h) is not subject to mezzanine Indebtedness financing;
(i) is not, and no interest of the Borrower or any of its Subsidiaries therein
is, subject to any Lien (other than Permitted Liens) or any Negative Pledge; and
(j) is 100% owned by a Subsidiary Guarantor that satisfies the requirements of
Section 5.02(p) and (1) none of the Borrower’s or the Parent Guarantor’s direct
or indirect Equity Interests in such Subsidiary is subject to any Lien (other
than Permitted Liens) or any Negative Pledge and (2)(x) on or prior to the date
such Asset is added to the Unencumbered Asset Pool, such Subsidiary shall have
become a Guarantor hereunder, and (y) the Borrower directly, or indirectly
through a Subsidiary, has the right to take the following actions without the
need to obtain the consent of any Person: (i) to create Liens on such Asset and
on the Equity Interests in such Subsidiary as security for Indebtedness of the
Borrower or such Subsidiary, as applicable, and (ii) to sell, transfer or
otherwise dispose of such Asset; and (k) is assessed for real estate tax
purposes as one or more wholly independent tax lot or lots, separate from any
adjoining land or improvements not constituting a part of such lot or lots, and
no other land or improvements is assessed and taxed together with such Hotel
Asset or any portion thereof; provided, however, that if two Hotel Assets are
located on a single tax lot, the Borrower may elect to treat such Hotel Assets
for all purposes of this Agreement as one Hotel Asset, in which case, such Hotel
Asset shall be deemed to comply with this clause (k) and such two components of
such Hotel Asset shall be included in and removed from the Unencumbered Assets
simultaneously and both must meet all Unencumbered Asset Pool Conditions for
either component to qualify as an Unencumbered Asset.
 
 
32

--------------------------------------------------------------------------------

 
 
“Unencumbered Asset Designation Package” means, with respect to any Proposed
Unencumbered Asset, the following items, each in form and substance satisfactory
to the Administrative Agent and in sufficient copies for each Lender:  (a) a
description of such Asset in detail satisfactory to the Administrative Agent,
(b) a projected cash flow analysis of such Asset, (c) a statement of operating
expenses for such Asset for the immediately preceding 36 consecutive calendar
months, or such shorter period that the Asset has been open for business, (d) an
operating expense and capital expenditures budget for such Asset for the next
succeeding 12 consecutive months, and (e) if such Asset is then the subject of
an acquisition transaction, a copy of the purchase agreement with respect
thereto and a schedule of the proposed sources and uses of funds for such
transaction.
 
“Unencumbered Asset Value” means, with respect to any Unencumbered Asset, at any
date of determination,
 
(a)           for each Seasoned Property, (i) the Adjusted NOI for such Seasoned
Property for the four quarters most recently ended prior to such date of
determination divided by (ii) the applicable Capitalization Rate, and
 
(b)           for each New Property, the acquisition cost of such New Property
(until the Seasoned Date, or earlier at the Borrower’s election).
 
“Unimproved Land” means land on which no development (other than improvements
that are not material and are temporary in nature) has occurred.
 
“Unrestricted Cash and Cash Equivalents” means, with respect to any Person, cash
and Cash Equivalents of such Person that are free and clear of all Liens and not
subject to any restrictions on the use thereof to pay Indebtedness and other
obligations of such Person.
 
 “Unsecured Indebtedness” means, with respect to a Person, Indebtedness of such
Person that is not Secured Indebtedness.
 
“Unused Fee” has the meaning specified in Section 2.08(a).
 
“Unused Revolving Credit Commitment” means, with respect to any Lender at any
date of determination, (a) such Lender’s Revolving Credit Commitment at such
time minus (b) the sum of (i) the aggregate principal amount of all Revolving
Credit Advances, Swing Line Advances and Letter of Credit Advances made by such
Lender (in its capacity as a Lender) and outstanding at such time plus (ii) such
Lender’s Pro Rata Share of (A) the aggregate Available Amount of all Letters of
Credit outstanding at such time, (B) the aggregate principal amount of all
Letter of Credit Advances made by the Issuing Banks pursuant to Section 2.03(c)
and outstanding at such time and (C) the aggregate principal amount of all Swing
Line Advances made by the Swing Line Bank pursuant to Section 2.01(c) and
outstanding at such time.
 
 
33

--------------------------------------------------------------------------------

 
 
“Voting Interests” means shares of capital stock issued by a corporation, or
equivalent Equity Interests in any other Person, the holders of which are
ordinarily, in the absence of contingencies, entitled to vote for the election
of directors (or the election or appointment of persons performing similar
functions) of such Person, even if the right so to vote has been suspended by
the happening of such a contingency.
 
“Welfare Plan” means a welfare plan, as defined in Section 3(1) of ERISA, that
is maintained for employees of any Loan Party or in respect of which any Loan
Party could have liability under applicable law.
 
“Withdrawal Liability” has the meaning specified in Part I of Subtitle E of
Title IV of ERISA.
 
SECTION 1.02.  Computation of Time Periods; Other Definitional Provisions.  In
this Agreement and the other Loan Documents in the computation of periods of
time from a specified date to a later specified date, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding”.  References in the Loan Documents to any agreement or contract “as
amended” shall mean and be a reference to such agreement or contract as amended,
amended and restated, supplemented or otherwise modified from time to time in
accordance with its terms.
 
SECTION 1.03.  Accounting Terms.  All accounting terms not specifically defined
herein shall be construed in accordance with generally accepted accounting
principles consistent with those applied in the preparation of the financial
statements referred to in Section 4.01(g) (“GAAP”).
 
ARTICLE II
AMOUNTS AND TERMS OF THE ADVANCES AND THE LETTERS OF CREDIT
 
SECTION 2.01.  The Advances and the Letters of Credit.  (a)  The Revolving
Credit Advances.  Each Revolving Lender severally agrees, on the terms and
conditions hereinafter set forth, to make advances (each, a “Revolving Credit
Advance”) to the Borrower from time to time on any Business Day during the
period from the date hereof until the Termination Date in an amount for each
such Revolving Credit Advance not to exceed such Lender’s Unused Revolving
Credit Commitment at such time.  Each Borrowing shall be in an aggregate amount
of $1,000,000 or an integral multiple of $250,000 in excess thereof and shall
consist of Revolving Credit Advances made simultaneously by the Revolving
Lenders ratably according to their Revolving Credit Commitments.  Within the
limits of each such Lender’s Unused Revolving Credit Commitment in effect from
time to time and prior to the Termination Date, the Borrower may borrow under
this Section 2.01(a), prepay pursuant to Section 2.06(a) and reborrow under this
Section 2.01(a).
 
(b)      The Term Loan Advances.  Each Term Loan Lender severally agrees, on the
terms and conditions hereinafter set forth, to make advances (each, a “Term Loan
Advance”) to the Borrower in an amount equal to such Lender’s Term Loan
Commitment.  Each Borrowing shall consist of Term Loan Advances made
simultaneously by the Term Loan Lenders ratably according to their Term Loan
Commitments.  The Borrower may prepay Term Loan Advances pursuant to
Section 2.06(a).  Subject to the terms and conditions of this Agreement,
including Section 2.17, the Term Loan shall be funded to the Borrower during the
period commencing on the Closing Date and ending on December 31, 2013 (the
“Delayed Draw Period”); provided, however, that (i) each such draw shall be in
the minimum amount of $25,000,000 (and in integral multiples of $250,000) or, if
less, the aggregate then remaining unfunded Term Loan Commitments, (ii) Borrower
shall not be permitted to request more than three Borrowings in respect of the
Term Loan during the Delayed Draw Period, (iii) the Term Loan shall be fully
drawn by December 31, 2013, provided that any Term Loan Commitments remaining
undrawn as of December 31, 2013 shall terminate and the Term Loan Commitments
shall be correspondingly reduced, (iv) all Term Loan Borrowings shall be subject
to the satisfaction of the conditions precedent set forth in Section 3.02; and
(v) with respect to any proposed Term Loan Borrowing consisting of Eurodollar
Rate Advances, such Borrowing must occur only on the first day of an Interest
Period.  The Borrower shall not have the right to reborrow any portion of the
Term Loan that is repaid or prepaid.
 
 
34

--------------------------------------------------------------------------------

 
 
(c)      Letters of Credit.  Each Issuing Bank severally agrees, on the terms
and conditions hereinafter set forth, to issue (or cause its Affiliate that is a
commercial bank to issue on its behalf) letters of credit and to continue any
Existing Letters of Credit (set forth on Schedule IV hereto) (collectively, the
“Letters of Credit”), for the account of the Borrower from time to time on any
Business Day during the period from the date hereof until 60 days before the
Termination Date in an aggregate Available Amount (i) for all Letters of Credit
not to exceed at any time the Letter of Credit Facility at such time, (ii) for
all Letters of Credit issued by such Issuing Bank not to exceed such Issuing
Bank’s Letter of Credit Commitment at such time, and (iii) for each such Letter
of Credit not to exceed the Unused Revolving Credit Commitments of the Lenders
at such time.  No Letter of Credit shall have an expiration date (including all
rights of the Borrower or the beneficiary to require renewal) later than the
earlier of 60 days before the Termination Date and (A) in the case of a Standby
Letter of Credit one year after the date of issuance thereof, but may by its
terms be renewable annually upon notice (a “Notice of Renewal”) given to the
Issuing Bank that issued such Standby Letter of Credit and the Administrative
Agent on or prior to any date for notice of renewal set forth in such Letter of
Credit but in any event at least three Business Days prior to the date of the
proposed renewal of such Standby Letter of Credit and upon fulfillment of the
applicable conditions set forth in Article III unless such Issuing Bank has
notified the Borrower (with a copy to the Administrative Agent) on or prior to
the date for notice of termination set forth in such Letter of Credit but in any
event at least 30 Business Days prior to the date of automatic renewal of its
election not to renew such Standby Letter of Credit (a “Notice of Termination”)
and (B) in the case of a Trade Letter of Credit, 60 days after the date of
issuance thereof; provided, however, that the terms of each Standby Letter of
Credit that is automatically renewable annually shall (x) require the Issuing
Bank that issued such Standby Letter of Credit to give the beneficiary named in
such Standby Letter of Credit notice of any Notice of Termination, (y) permit
such beneficiary, upon receipt of such notice, to draw under such Standby Letter
of Credit prior to the date such Standby Letter of Credit otherwise would have
been automatically renewed and (z) not permit the expiration date (after giving
effect to any renewal) of such Standby Letter of Credit in any event to be
extended to a date later than 60 days before the Termination Date.  If either a
Notice of Renewal is not given by the Borrower or a Notice of Termination is
given by the relevant Issuing Bank pursuant to the immediately preceding
sentence, such Standby Letter of Credit shall expire on the date on which it
otherwise would have been automatically renewed; provided, however, that even in
the absence of receipt of a Notice of Renewal the relevant Issuing Bank may in
its discretion, unless instructed to the contrary by the Administrative Agent or
the Borrower, deem that a Notice of Renewal had been timely delivered and in
such case, a Notice of Renewal shall be deemed to have been so delivered for all
purposes under this Agreement.  Within the limits of the Letter of Credit
Facility, and subject to the limits referred to above, the Borrower may request
the issuance of Letters of Credit under this Section 2.01(c), repay any Letter
of Credit Advances resulting from drawings thereunder pursuant to Section
2.04(d) and request the issuance of additional Letters of Credit under this
Section 2.01(c).
 
 
35

--------------------------------------------------------------------------------

 
 
(d)      Swing Line Advances.  The Borrower may request the Swing Line Bank to
make, and the Swing Line Bank agrees to make, on the terms and conditions
hereinafter set forth, Swing Line Advances to the Borrower from time to time on
any Business Day during the period from the date hereof until the Termination
Date (i) in an aggregate amount not to exceed at any time outstanding
$10,000,000 (the “Swing Line Facility”) and (ii) in an amount for each such
Swing Line Borrowing not to exceed the aggregate of the Unused Revolving Credit
Commitments of the Lenders at such time.  No Swing Line Advance shall be used
for the purpose of funding the payment of principal of any other Swing Line
Advance.  Each Swing Line Borrowing shall be in an amount of $1,000,000 or an
integral multiple of $250,000 in excess thereof and shall be made as a Base Rate
Advance.  Within the limits of the Swing Line Facility and within the limits
referred to in clause (ii) above, the Borrower may borrow under this Section
2.01(d), repay pursuant to Section 2.04(c) or prepay pursuant to Section 2.06(a)
and reborrow under this Section 2.01(d).
 
SECTION 2.02.  Making the Advances.  (a)  Except as otherwise provided in
Section 2.03, each Borrowing (other than a Swing Line Borrowing) shall be made
on notice, given not later than 12:00 Noon (New York City time) on the third
Business Day prior to the date of the proposed Borrowing in the case of a
Borrowing consisting of Eurodollar Rate Advances, or not later than 1:00 P.M.
(New York City time) on the date one Business Day prior to the date of the
proposed Borrowing in the case of a Borrowing consisting of Base Rate Advances,
by the Borrower to the Administrative Agent, which shall give to each Lender
prompt notice thereof by telex or telecopier.  Each such notice of a Borrowing
(a “Notice of Borrowing”) shall be by telephone, confirmed immediately in
writing, or telex or telecopier or e-mail, in each case in substantially the
form of Exhibit B hereto, specifying therein the requested (i) date of such
Borrowing, (ii) Facility to which such Borrowing relates, (iii) Type of Advances
comprising such Borrowing, (iv) aggregate amount of such Borrowing and (v) in
the case of a Borrowing consisting of Eurodollar Rate Advances, initial Interest
Period for each such Advance.  Each Lender shall, before 12:00 Noon (New York
City time) on the date of such Borrowing in the case of a Borrowing consisting
of Eurodollar Rate Advances and 1:00 P.M. (New York City time) on the date of
such Borrowing in the case of a Borrowing consisting of Base Rate Advances, make
available for the account of its Applicable Lending Office to the Administrative
Agent at the Administrative Agent’s Account, in same day funds, such Lender’s
ratable portion of such Borrowing in accordance with the respective Commitments
in respect of such applicable Facility of such Lender and the other
Lenders.  After the Administrative Agent’s receipt of such funds and upon
fulfillment of the applicable conditions set forth in Article III, the
Administrative Agent will make such funds available to the Borrower by crediting
the Borrower’s Account; provided, however, that in the case of advances under
the Revolving Credit Facility, the Administrative Agent shall first make a
portion of such funds equal to the aggregate principal amount of any Swing Line
Advances and Letter of Credit Advances made by the Swing Line Bank or any
Issuing Bank, as the case may be, and by any other Lender and outstanding on the
date of such Borrowing, plus interest accrued and unpaid thereon to and as of
such date, available to the Swing Line Bank or such Issuing Bank, as the case
may be, and such other Lenders for repayment of such Swing Line Advances and
Letter of Credit Advances.
 
(b)      Each Swing Line Borrowing shall be made on notice, given not later than
12:00 Noon (New York City time) on the date of the proposed Swing Line
Borrowing, by the Borrower to the Swing Line Bank and the Administrative
Agent.  Each such notice of a Swing Line Borrowing (a “Notice of Swing Line
Borrowing”) shall be by telephone, confirmed immediately in writing or by
telecopier or e-mail, in each case specifying therein the requested (i) date of
such Borrowing, (ii) amount of such Borrowing and (iii) maturity of such
Borrowing (which maturity shall be no later than the earlier of (A) the fifth
Business Day after the requested date of such Borrowing and (B) the Termination
Date).  The Swing Line Bank shall, before 1:00 P.M. (New York City time) on the
date of such Swing Line Borrowing, make the amount thereof available to the
Administrative Agent at the Administrative Agent’s Account, in same day
funds.  After the Administrative Agent’s receipt of such funds and upon
fulfillment of the applicable conditions set forth in Article III, the
Administrative Agent will make such funds available to the Borrower by crediting
the Borrower’s Account.  Upon written demand by the Swing Line Bank, with a copy
of such demand to the Administrative Agent, each other Revolving Lender shall
purchase from the Swing Line Bank, and the Swing Line Bank shall sell and assign
to each such other Revolving Lender, such other Revolving Lender’s Pro Rata
Share of such outstanding Swing Line Advance as of the date of such demand, by
making available for the account of its Applicable Lending Office to the
Administrative Agent for the account of the Swing Line Bank, by deposit to the
Administrative Agent’s Account, in same day funds, an amount equal to the
portion of the outstanding principal amount of such Swing Line Advance to be
purchased by such Revolving Lender.  The Borrower hereby agrees to each such
sale and assignment.  Each Revolving Lender agrees to purchase its Pro Rata
Share of an outstanding Swing Line Advance on (i) the Business Day on which
demand therefor is made by the Swing Line Bank, provided that notice of such
demand is given not later than 12:00 Noon (New York City time) on such Business
Day or (ii) the first Business Day next succeeding such demand if notice of such
demand is given after such time.  Upon any such assignment by the Swing Line
Bank to any other Revolving Lender of a portion of a Swing Line Advance, the
Swing Line Bank represents and warrants to such other Revolving Lender that the
Swing Line Bank is the legal and beneficial owner of such interest being
assigned by it, but makes no other representation or warranty and assumes no
responsibility with respect to such Swing Line Advance, the Loan Documents or
any Loan Party.  If and to the extent that any Revolving Lender shall not have
so made the amount of such Swing Line Advance available to the Administrative
Agent, such Revolving Lender agrees to pay to the Administrative Agent forthwith
on demand such amount together with interest thereon, for each day from the date
of demand by the Swing Line Bank until the date such amount is paid to the
Administrative Agent, at the Federal Funds Rate.  If such Revolving Lender shall
pay to the Administrative Agent such amount for the account of the Swing Line
Bank on any Business Day, such amount so paid in respect of principal shall
constitute a Swing Line Advance made by such Revolving Lender on such Business
Day for purposes of this Agreement, and the outstanding principal amount of the
Swing Line Advance made by the Swing Line Bank shall be reduced by such amount
on such Business Day.
 
 
36

--------------------------------------------------------------------------------

 
 
(c)      Anything in subsection (a) above to the contrary notwithstanding,
(i) the Borrower may not select Eurodollar Rate Advances for any Borrowing if
the aggregate amount of such Borrowing is less than $5,000,000 or if the
obligation of the Lenders to make Eurodollar Rate Advances shall then be
suspended pursuant to Section 2.07(d)(ii), 2.09 or 2.10 and (ii) there may not
be more than seven separate Interest Periods in effect hereunder at any time.
 
(d)      Each Notice of Borrowing and Notice of Swing Line Borrowing shall be
irrevocable and binding on the Borrower.  In the case of any Borrowing that the
related Notice of Borrowing specifies is to be comprised of Eurodollar Rate
Advances, the Borrower shall indemnify each Lender against any loss, cost or
expense incurred by such Lender as a result of any failure to fulfill on or
before the date specified in such Notice of Borrowing for such Borrowing the
applicable conditions set forth in Article III, including, without limitation,
any loss, cost or expense incurred by reason of the liquidation or reemployment
of deposits or other funds acquired by such Lender to fund the Advance to be
made by such Lender as part of such Borrowing when such Advance, as a result of
such failure, is not made on such date.
 
(e)      Unless the Administrative Agent shall have received notice from a
Lender prior to (x) the date of any Borrowing consisting of Eurodollar Rate
Advances or (y) 12:00 Noon (New York City time) on the date of any Borrowing
consisting of Base Rate Advances that such Lender will not make available to the
Administrative Agent such Lender’s ratable portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
subsection (a) of this Section 2.02 and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower on such date a
corresponding amount.  If and to the extent that such Lender shall not have so
made such ratable portion available to the Administrative Agent, such Lender and
the Borrower severally agree to repay or pay to the Administrative Agent
forthwith on demand such corresponding amount and to pay interest thereon, for
each day from the date such amount is made available to the Borrower until the
date such amount is repaid or paid to the Administrative Agent, at (i) in the
case of the Borrower, the interest rate applicable at such time under
Section 2.07 to Advances comprising such Borrowing and (ii) in the case of such
Lender, the Federal Funds Rate.  If such Lender shall pay to the Administrative
Agent such corresponding amount, such amount so paid shall constitute such
Lender’s Advance as part of such Borrowing for all purposes.
 
 
37

--------------------------------------------------------------------------------

 
 
(f)      The failure of any Lender to make the Advance to be made by it as part
of any Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Advance on the date of such Borrowing, but no Lender shall
be responsible for the failure of any other Lender to make the Advance to be
made by such other Lender on the date of any Borrowing.
 
SECTION 2.03.  Issuance of and Drawings and Reimbursement Under Letters of
Credit.  (a)  Request for Issuance.  Each Letter of Credit shall be issued upon
notice, given not later than 12:00 Noon (New York City time) on the fifth
Business Day prior to the date of the proposed issuance of such Letter of
Credit, by the Borrower to any Issuing Bank, which shall give to the
Administrative Agent and each Lender prompt notice thereof by telex, telecopier
or e-mail or by means of the Approved Electronic Platform.  Each such notice of
issuance of a Letter of Credit (a “Notice of Issuance”) shall be by telephone,
confirmed immediately in writing, telex, telecopier or e-mail, in each case in
substantially in the form of Exhibit C hereto, specifying therein the requested
(i) date of such issuance (which shall be a Business Day), (ii) Available Amount
of such Letter of Credit, (iii) expiration date of such Letter of Credit,
(iv) name and address of the beneficiary of such Letter of Credit and (v) form
of such Letter of Credit, and shall be accompanied by such application and
agreement for letter of credit as such Issuing Bank may specify to the Borrower
for use in connection with such requested Letter of Credit (a “Letter of Credit
Agreement”).  If (y) the requested form of such Letter of Credit is acceptable
to such Issuing Bank in its sole discretion and (z) it has not received notice
of objection to such issuance from the Required Lenders, such Issuing Bank will,
upon fulfillment of the applicable conditions set forth in Article III, make
such Letter of Credit available to the Borrower at its office referred to in
Section 9.02 or as otherwise agreed with the Borrower in connection with such
issuance.  In the event and to the extent that the provisions of any Letter of
Credit Agreement shall conflict with this Agreement, the provisions of this
Agreement shall govern.  All Existing Letters of Credit shall be deemed to have
been issued pursuant to this Section 2.03(a).
 
(b)      Letter of Credit Reports.  Each Issuing Bank shall furnish (i) to each
Lender on the first Business Day of each month a written report summarizing
issuance and expiration dates of Letters of Credit issued by such Issuing Bank
during the preceding month and drawings during such month under all Letters of
Credit issued by such Issuing Bank and (ii) to the Administrative Agent and each
Lender on the first Business Day of each calendar quarter a written report
setting forth the average daily aggregate Available Amount during the preceding
calendar quarter of all Letters of Credit issued by such Issuing Bank.
 
 
38

--------------------------------------------------------------------------------

 
 
(c)      Letter of Credit Participations; Drawing and
Reimbursement.  (i)  Immediately upon the issuance by the Issuing Bank of any
Letter of Credit, the Issuing Bank shall be deemed to have sold and transferred
to each Revolving Lender, and each Revolving Lender (in its capacity under this
Section 2.03(c), a “Participant”) shall be deemed irrevocably and
unconditionally to have purchased and received from the Issuing Bank, without
recourse or warranty, an undivided interest and participation in such Letter of
Credit, to the extent of such Participant’s Pro Rata Share of the Available
Amount of such Letter of Credit, each drawing or payment made thereunder and the
obligations of the Borrower under this Agreement with respect thereto, and any
security therefor or guaranty pertaining thereto.  Upon any change in the
Revolving Credit Commitments or the Revolving Lenders’ respective Pro Rata
Shares pursuant to Section 9.07, it is hereby agreed that, with respect to all
outstanding Letters of Credit and unpaid drawings relating thereto, there shall
be an automatic adjustment to the participations pursuant to this Section
2.03(c) to reflect the new Pro Rata Shares of the assignor and assignee
Revolving Lenders, as the case may be.
 
(ii)           In determining whether to pay under any Letter of Credit, the
Issuing Bank shall not have any obligation with respect to the other Revolving
Lenders other than to confirm that any documents required to be delivered under
such Letter of Credit appear to have been delivered and that they appear to
substantially comply on their face with the requirements of such Letter of
Credit.  Any action taken or omitted to be taken by the Issuing Bank under or in
connection with any Letter of Credit issued by it shall not create for the
Issuing Bank any resulting liability to the Borrower, any other Loan Party, any
Revolving Lender or any other Person unless such action is taken or omitted to
be taken with gross negligence or willful misconduct on the part of the Issuing
Bank (as determined by a court of competent jurisdiction in a final
non-appealable judgment).
 
(iii)           The payment by any Issuing Bank of a draft drawn under any
Letter of Credit shall constitute for all purposes of this Agreement the making
by such Issuing Bank of a Letter of Credit Advance, which shall be a Base Rate
Advance, in the amount of such draft.  In the event that the Issuing Bank makes
any payment under any Letter of Credit issued by it and the Borrower shall not
have reimbursed such amount in full to the Issuing Bank pursuant to Section
2.04(c), the Issuing Bank shall promptly notify the Administrative Agent, which
shall promptly notify each Participant of such failure, and each Participant
shall promptly and unconditionally pay to the Administrative Agent for the
account of the Issuing Bank the amount of such Participant’s Pro Rata Share of
such unreimbursed payment in U.S. dollars and in same day funds. Upon such
notification by the Administrative Agent to any Participant required to fund a
payment under a Letter of Credit, such Participant shall make available to the
Administrative Agent for the account of the Issuing Bank its Pro Rata Share of
an outstanding Letter of Credit Advance on (i) the Business Day on which demand
therefor is made by the Issuing Bank which made such Advance, provided that
notice of such demand is given not later than 11:00 A.M. (New York City time) on
such Business Day, or (ii) the first Business Day next succeeding such demand if
notice of such demand is given after such time.  If such Revolving Lender shall
pay to the Administrative Agent such amount for the account of such Issuing Bank
on any Business Day, such amount so paid in respect of principal shall
constitute a Letter of Credit Advance made by such Revolving Lender on such
Business Day for purposes of this Agreement, and the outstanding principal
amount of the Letter of Credit Advance made by such Issuing Bank shall be
reduced by such amount on such Business Day.  If and to the extent that any
Revolving Lender shall not have so made the amount of such Letter of Credit
Advance available to the Administrative Agent, such Revolving Lender agrees to
pay to the Administrative Agent forthwith on demand such amount together with
interest thereon, for each day from the date of demand by such Issuing Bank
until the date such amount is paid to the Administrative Agent, at the Federal
Funds Rate for its account or the account of such Issuing Bank, as applicable.
 
(iv)           Whenever the Issuing Bank receives a payment of a reimbursement
obligation as to which it has received any payments from the Participants
pursuant to clause (iii) above, the Issuing Bank shall pay to the Administrative
Agent for the account of each such Participant that has paid its Pro Rata Share
thereof, in same day funds, an amount equal to such Participant’s share (based
upon the proportionate aggregate amount originally funded by such Participant to
the aggregate amount funded by all Participants) of the principal amount of such
reimbursement obligation and interest thereon accruing after the purchase of the
respective participations.
 
 
39

--------------------------------------------------------------------------------

 
 
(d)      Failure to Make Letter of Credit Advances.  The failure of any
Revolving Lender to make the Letter of Credit Advance to be made by it on the
date specified in Section 2.03(c) shall not relieve any other Revolving Lender
of its obligation hereunder to make its Letter of Credit Advance on such date,
but no Revolving Lender shall be responsible for the failure of any other
Revolving Lender to make the Letter of Credit Advance to be made by such other
Revolving Lender on such date.
 
SECTION 2.04.  Repayment of Advances.  (a)  Revolving Credit Advances.  The
Borrower shall repay to the Administrative Agent for the ratable account of the
Revolving Lenders on the Termination Date in respect of the Revolving Credit
Facility the aggregate outstanding principal amount of the Revolving Credit
Advances then outstanding.
 
(b)      Term Loan Advances.  The Borrower shall repay to the Administrative
Agent for the ratable account of the Term Loan Lenders on the Termination Date
in respect of the Term Loan Facility the aggregate outstanding principal amount
of the Term Loan Advances then outstanding.
 
(c)      Swing Line Advances.  The Borrower shall repay to the Administrative
Agent for the account of (i) the Swing Line Bank and (ii) each other Revolving
Lender that has made a Swing Line Advance by purchase from the Swing Line Bank
pursuant to Section 2.02(b), the outstanding principal amount of each Swing Line
Advance made by each of them on the earlier of the maturity date specified in
the applicable Notice of Swing Line Borrowing (which maturity shall be no later
than the fifth Business Day after the requested date of such Swing Line
Borrowing) and the Termination Date in respect of the Revolving Credit Facility.
 
(d)      Letter of Credit Advances.  (ii)  The Borrower shall repay to the
Administrative Agent for the account of each Issuing Bank and each other
Revolving Lender that has made a Letter of Credit Advance on the same day on
which such Advance was made the outstanding principal amount of each Letter of
Credit Advance made by each of them.
 
(ii)           The Obligations of the Borrower under this Agreement, any Letter
of Credit Agreement and any other agreement or instrument relating to any Letter
of Credit (and the obligations of each Revolving Lender to reimburse the Issuing
Bank with respect thereto) shall be unconditional and irrevocable, and shall be
paid strictly in accordance with the terms of this Agreement, such Letter of
Credit Agreement and such other agreement or instrument under all circumstances,
including, without limitation, the following circumstances:
 
(A)           any lack of validity or enforceability of any Loan Document, any
Letter of Credit Agreement, any Letter of Credit or any other agreement or
instrument relating thereto (all of the foregoing being, collectively, the “L/C
Related Documents”);
 
(B)           any change in the time, manner or place of payment of, or in any
other term of, all or any of the Obligations of the Borrower in respect of any
L/C Related Document or any other amendment or waiver of or any consent to
departure from all or any of the L/C Related Documents;
 
(C)           the existence of any claim, set-off, defense or other right that
the Borrower may have at any time against any beneficiary or any transferee of a
Letter of Credit (or any Persons for which any such beneficiary or any such
transferee may be acting), any Issuing Bank or any other Person, whether in
connection with the transactions contemplated by the L/C Related Documents or
any unrelated transaction;
 
 
40

--------------------------------------------------------------------------------

 
 
(D)           any statement or any other document presented under a Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect;
 
(E)           payment by any Issuing Bank under a Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit;
 
(F)           any exchange, release or non-perfection of any collateral in any
material respect, or any release or amendment or waiver of or consent to
departure from the Guaranties or any other guarantee, for all or any of the
Obligations of the Borrower in respect of the L/C Related Documents; or
 
(G)           any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including, without limitation, any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, the Borrower or any other Loan Party.
 
SECTION 2.05.  Termination or Reduction of the Commitments.  (a)  Optional.  The
Borrower may, upon at least three Business Days’ notice to the Administrative
Agent, terminate in whole or reduce in part the unused portions of the Swing
Line Facility, the Letter of Credit Facility and the Unused Revolving Credit
Commitments; provided, however, that each partial reduction of any such Facility
(i) shall be in an aggregate amount of $5,000,000 (or, in the case of the Swing
Line Facility, $250,000) or an integral multiple of $250,000 in excess thereof
and (ii) shall be made ratably among the Lenders in accordance with their
Commitments with respect to such Facility.
 
(b)      Mandatory.  (iii) The Letter of Credit Facility shall be permanently
reduced from time to time on the date of each reduction in the Revolving Credit
Facility by the amount, if any, by which the amount of the Letter of Credit
Facility exceeds the Revolving Credit Facility after giving effect to such
reduction of the Revolving Credit Facility.
 
(ii)           The Swing Line Facility shall be permanently reduced from time to
time on the date of each reduction in the Revolving Credit Facility by the
amount, if any, by which the amount of the Swing Line Facility exceeds the
Revolving Credit Facility after giving effect to such reduction of the Revolving
Credit Facility.
 
(iii)           The Term Loan Facility shall be permanently reduced from time to
time by the amount of each payment or prepayment of principal made in respect of
such Facility.
 
SECTION 2.06.  Prepayments.  (a)  Optional.  The Borrower may, upon same day
notice in the case of Base Rate Advances and two Business Days’ notice in the
case of Eurodollar Rate Advances, in each case to the Administrative Agent
stating the proposed date and aggregate principal amount of the prepayment, and
if such notice is given the Borrower shall, prepay the outstanding aggregate
principal amount of the Advances comprising part of the same Borrowing in whole
or ratably in part, together with accrued interest to the date of such
prepayment on the aggregate principal amount prepaid; provided, however, that
(i) each partial prepayment shall be in an aggregate principal amount of
$5,000,000 or an integral multiple of $250,000 in excess thereof or, if less,
the amount of the Advances outstanding and (ii) if any prepayment of a
Eurodollar Rate Advance is made on a date other than the last day of an Interest
Period for such Advance, the Borrower shall also pay any amounts owing pursuant
to Section 9.04(c).
 
 
41

--------------------------------------------------------------------------------

 
 
(b)      Mandatory.  (i)  The Borrower shall, if applicable, on each Business
Day, prepay an aggregate principal amount of the Revolving Credit Advances, to
the extent applicable, and the Term Loan Advances comprising part of the same
Borrowings, the Swing Line Advances and the Letter of Credit Advances, in each
case in an amount sufficient, and only to the extent necessary to cause (A) the
sum of the Revolving Credit Advances, the Swing Line Advances and the Letter of
Credit Exposure not to exceed the Revolving Credit Facility on such Business
Day, (B) the Leverage Ratio not to exceed the applicable maximum Leverage Ratio
set forth in Section 5.04(a)(i) on such Business Day, (C) Consolidated Unsecured
Indebtedness of the Parent Guarantor not to exceed the Unencumbered Asset Pool
Amount on such Business Day, and (D) the Facility Exposure not to exceed the
aggregate Commitments of the Lenders on such Business Day.  If all Advances have
been prepaid and are not sufficient to cause the Borrower to comply with each of
(A), (B), (C) and (D), the Borrower shall make a deposit in the Cash Collateral
Account in an amount sufficient to do the same.
 
(ii)           The Borrower shall, on each Business Day, pay to the
Administrative Agent for deposit in the Cash Collateral Account an amount
sufficient to cause the aggregate amount on deposit in the Cash Collateral
Account to equal the amount by which the aggregate Available Amount of all
Letters of Credit then outstanding exceeds the Letter of Credit Facility on such
Business Day.  To the extent the funds on deposit in the Cash Collateral Account
shall at any time exceed the total amount required to be deposited therein
pursuant to the terms of this Agreement, the Administrative Agent shall,
promptly upon request by the Borrower and provided that no Default or Event of
Default shall then have occurred or be continuing or would result therefrom,
return such excess amount to the Borrower.
 
(iii)           Any prepayments of the Facilities made pursuant to clauses (i)
and (ii) above shall be first applied to prepay Letter of Credit Advances then
outstanding until such Advances are paid in full, second applied to prepay Swing
Line Advances then outstanding until such Advances are paid in full, third
applied to prepay Revolving Credit Advances then outstanding comprising part of
the same Borrowings until such Advances are paid in full, fourth deposited in
the Cash Collateral Account to Cash Collateralize 100% of the Available Amount
of the Letters of Credit then outstanding and fifth applied to prepay the Term
Loan then outstanding until the Term Loan is paid in full. Upon the drawing of
any Letter of Credit for which funds are on deposit in the Cash Collateral
Account, such funds shall be applied to reimburse the relevant Issuing Bank or
Revolving Lenders, as applicable.
 
(iv)           All prepayments under this subsection (b) shall be made together
with accrued interest to the date of such prepayment on the principal amount
prepaid.
 
SECTION 2.07.  Interest.  (a)  Scheduled Interest.  The Borrower shall pay
interest on the unpaid principal amount of each Advance owing to each Lender
from the date of such Advance until such principal amount shall be paid in full,
at the following rates per annum:
 
(i)           Base Rate Advances.  During such periods as such Advance is a Base
Rate Advance, a rate per annum equal at all times to the sum of (A) the Base
Rate in effect from time to time plus (B) the Applicable Margin in respect of
Base Rate Advances in effect from time to time, payable in arrears quarterly on
the last day of each March, June, September and December during such periods and
on the date such Base Rate Advance shall be Converted or paid in full.
 
(ii)           Eurodollar Rate Advances.  During such periods as such Advance is
a Eurodollar Rate Advance, a rate per annum equal at all times during each
Interest Period for such Advance to the sum of (A) the Eurodollar Rate for such
Interest Period for such Advance plus (B) the Applicable Margin in respect of
Eurodollar Rate Advances in effect on the first day of such Interest Period,
payable in arrears on the last day of such Interest Period and, if such Interest
Period has a duration of more than three months, on each day that occurs during
such Interest Period every three months from the first day of such Interest
Period and on the date such Eurodollar Rate Advance shall be Converted or paid
in full.
 
 
42

--------------------------------------------------------------------------------

 
 
(b)      Default Interest.  Upon the occurrence and during the continuance of
any Event of Default, the Borrower shall pay interest on (i) the unpaid
principal amount of each Advance owing to each Lender, payable in arrears on the
dates referred to in clause (a)(i) or (a)(ii) above and on demand, at a rate per
annum equal at all times to the lesser of the maximum rate permitted by
applicable law and the Default Rate and (ii) to the fullest extent permitted by
law, the amount of any interest, fee or other amount payable under the Loan
Documents that is not paid when due, from the date such amount shall be due
until such amount shall be paid in full, payable in arrears on the date such
amount shall be paid in full and on demand, at a rate per annum equal at all
times to the Default Rate.
 
(c)      Notice of Interest Period and Interest Rate.  Promptly after receipt of
a Notice of Borrowing pursuant to Section 2.02(a), a notice of Conversion
pursuant to Section 2.09 or a notice of selection of an Interest Period pursuant
to the definition of “Interest Period”, the Administrative Agent shall give
notice to the Borrower and each Lender in respect of the applicable Facility of
the applicable Interest Period and the applicable interest rate determined by
the Administrative Agent for purposes of clause (a)(i) or (a)(ii) above, and the
applicable rate, if any, furnished by each Reference Bank for the purpose of
determining the applicable interest rate under clause (a)(ii) above.
 
(d)      Interest Rate Determination.  (v)  Each Reference Bank agrees to
furnish to the Administrative Agent timely information for the purpose of
determining each Eurodollar Rate.  If any one or more of the Reference Banks
shall not furnish such timely information to the Administrative Agent for the
purpose of determining any such interest rate, the Administrative Agent shall
determine such interest rate on the basis of timely information furnished by the
remaining Reference Banks.
 
(ii)           If the Reuters Screen LIBOR01 Page (or a successor page) is
unavailable and fewer than two Reference Banks are able to furnish timely
information to the Administrative Agent for determining the Eurodollar Rate for
any Eurodollar Rate Advances,
 
(A)           the Administrative Agent shall forthwith notify the Borrower and
the Lenders that the interest rate cannot be determined for such Eurodollar Rate
Advances,
 
(B)           each such Advance will automatically, on the last day of the then
existing Interest Period therefor, Convert into a Base Rate Advance (or if such
Advance is then a Base Rate Advance, will continue as a Base Rate Advance), and
 
(C)           the obligation of the Lenders to make, or to Convert Advances
into, Eurodollar Rate Advances shall be suspended until the Administrative Agent
shall notify the Borrower and the Lenders that the circumstances causing such
suspension no longer exist.
 
SECTION 2.08.  Fees.  (a)  Unused Fee.  The Borrower shall pay to the
Administrative Agent for the account of the Revolving Lenders an unused
commitment fee (the “Unused Fee”), from the date hereof in the case of each
Initial Lender that is a Revolving Lender and from the effective date specified
in the Assignment and Acceptance or the Accession Agreement, as the case may be,
pursuant to which it became a Revolving Lender in the case of each other
Revolving Lender until the Termination Date in respect of the Revolving Credit
Facility, payable in arrears quarterly on the last day of each March, June,
September and December, commencing on the date hereof, and on the Termination
Date in respect of the Revolving Credit Facility.  The Unused Fee payable for
the account of each Revolving Lender shall be calculated for each period for
which the Unused Fee is payable on the average daily Unused Revolving Credit
Commitment of such Revolving Lender during such period at the per annum equal
to:
 
 
43

--------------------------------------------------------------------------------

 
 
(i) .300% if the amount of the average daily aggregate Unused Revolving Credit
Commitments is greater than 50% of the aggregate Revolving Credit Commitments;
or
 
(ii) .200% if the amount of the average daily aggregate Unused Revolving Credit
Commitments is less than or equal to 50% of the aggregate Revolving Credit
Commitments.
 
The aggregate principal amount of Swing Line Advances then owing to the Swing
Line Bank shall be considered excluded from the definition of aggregate Unused
Revolving Credit Commitments for purposes of the calculation of the Unused Fee.
 
(b)      Letter of Credit Fees, Etc.  (vi)  The Borrower shall pay to the
Administrative Agent for the account of each Revolving Lender a commission,
payable in arrears, without duplication, (a) quarterly on the last day of each
March, June, September and December commencing December 31, 2013, (b) on the
earliest to occur of the full drawing, expiration, termination or cancellation
of any Letter of Credit, and (c) on the Termination Date in respect of the
Revolving Credit Facility, on such Lender’s Pro Rata Share of the average daily
aggregate Available Amount during such quarter of all Letters of Credit
outstanding from time to time for the applicable period at the rate per annum
equal to the Applicable Margin for Eurodollar Rate Advances in effect from time
to time.
 
(ii)           The Borrower shall pay to each Issuing Bank, for its own account,
(A) a fronting fee for each Letter of Credit issued by such Issuing Bank in an
amount equal to the greater of (x) $1,500 and (y) 0.125% of the Available Amount
of such Letter of Credit on the date of issuance of such Letter of Credit,
payable on such date and (B) such other commissions, issuance fees, transfer
fees and other fees and charges in connection with the issuance or
administration of each Letter of Credit as the Borrower and such Issuing Bank
shall agree.
 
(c)      Other Fees.  The Borrower shall pay to the Administrative Agent and the
Arranger for its own account the fees, in the amounts and on the dates, set
forth in the Fee Letter and such other fees as may from time to time be agreed
between the Borrower and the Administrative Agent or Arranger.
 
(d)      Extension Fee.  If the term of the Revolving Credit Facility is
extended pursuant to Section 2.16, the Borrower shall pay to the Administrative
Agent on the Extension Date, for the account of each Revolving Lender, a
Facility extension fee (the “Extension Fee”), in an amount equal to 0.200% of
each Revolving Lender’s Revolving Credit Commitment then outstanding.
 
SECTION 2.09.  Conversion of Advances.  (a)  Optional.  The Borrower may on any
Business Day, upon notice given to the Administrative Agent not later than
12:00 Noon (New York City time) on the third Business Day prior to the date of
the proposed Conversion and subject to the provisions of Sections 2.07 and 2.10,
Convert all or any portion of the Advances of one Type comprising the same
Borrowing into Advances of the other Type; provided, however, that any
Conversion of Eurodollar Rate Advances into Base Rate Advances shall be made
only on the last day of an Interest Period for such Eurodollar Rate Advances,
any Conversion of Base Rate Advances into Eurodollar Rate Advances shall be in
an amount not less than the minimum amount specified in Section 2.02(c), no
Conversion of any Advances shall result in more separate Borrowings than
permitted under Section 2.02(c), each Conversion of Advances comprising part of
the same Borrowing under any Facility shall be made ratably among the Lenders in
accordance with their Commitments under such Facility, and with respect to any
proposed Term Loan Borrowing consisting a Conversion of Base Rate Advances to
Eurodollar Rate Advances, such Conversion must occur only on the first day of an
Interest Period.  Each such notice of Conversion shall, within the restrictions
specified above, specify (i) the date of such Conversion, (ii) the Advances to
be Converted and the Facility to which such Advances relate and (iii) if such
Conversion is into Eurodollar Rate Advances, the duration of the initial
Interest Period for such Advances.  Each notice of Conversion shall be
irrevocable and binding on the Borrower.
 
 
44

--------------------------------------------------------------------------------

 
 
(b)      Mandatory.  (i)  On the date on which the aggregate unpaid principal
amount of Eurodollar Rate Advances comprising any Borrowing shall be reduced, by
payment or prepayment or otherwise, to less than $5,000,000, such Advances shall
automatically Convert into Base Rate Advances.
 
(ii)           If the Borrower shall fail to select the duration of any Interest
Period for any Eurodollar Rate Advances in accordance with the provisions
contained in the definition of “Interest Period” in Section 1.01, the
Administrative Agent will forthwith so notify the Borrower and the Lenders,
whereupon each such Eurodollar Rate Advance will automatically, on the last day
of the then existing Interest Period therefor, Convert into a Base Rate Advance.
 
(iii)           Upon the occurrence and during the continuance of any Event of
Default, (y) each Eurodollar Rate Advance will automatically, on the last day of
the then existing Interest Period therefor, Convert into a Base Rate Advance and
(z) the obligation of the Lenders to make, or to Convert Advances into,
Eurodollar Rate Advances shall be suspended.
 
SECTION 2.10.  Increased Costs, Etc.  (a)  If, due to either (i) the
introduction of or any change in or in the interpretation of any law or
regulation or (ii) the compliance with any guideline or request from any central
bank or other Governmental Authority (whether or not having the force of law),
there shall be any increase in the cost to any Lender Party of agreeing to make
or of making, funding or maintaining Eurodollar Rate Advances or of agreeing to
issue or of issuing or maintaining or participating in Letters of Credit or of
agreeing to make or of making or maintaining Letter of Credit Advances
(excluding, for purposes of this Section 2.10, any such increased costs
resulting from (y), Taxes described in clauses (ii) and (iii) of the definition
of Excluded Taxes,  Indemnified Taxes or Other Taxes (as to which Section 2.12
shall govern) and (z) changes in the basis of taxation of overall net income or
overall gross income by the United States or by the foreign jurisdiction or
state under the laws of which such Lender Party is organized, has its Applicable
Lending Office or otherwise has current or former connections (other than such
connections arising from such Lender Party’s having executed, delivered, became
a party to, performed its obligations under, received or perfected a security
interest under, engaged in any other transactions pursuant to, or enforced any
Loan Documents, or sold or assigned any interest in any Obligations or Loan
Document) or any political subdivision thereof), then the Borrower shall from
time to time, upon demand by such Lender Party (with a copy of such demand to
the Administrative Agent), pay to the Administrative Agent for the account of
such Lender Party additional amounts sufficient to compensate such Lender Party
for such increased cost; provided, however, that a Lender Party claiming
additional amounts under this Section 2.10(a) agrees to use reasonable efforts
(consistent with its internal policy and legal and regulatory restrictions) to
designate a different Applicable Lending Office if the making of such a
designation would avoid the need for, or reduce the amount of, such increased
cost that may thereafter accrue and would not, in the reasonable judgment of
such Lender Party, be otherwise disadvantageous to such Lender Party.  A
certificate as to the amount of such increased cost, submitted to the Borrower
by such Lender Party, shall be conclusive and binding for all purposes, absent
manifest error.  Notwithstanding anything to the contrary contained in this
Agreement, the Dodd-Frank Wall Street Reform and Consumer Protection Act, as
amended, and all requests, rules, guidelines or directives thereunder or issued
in connection therewith, regardless of the date enacted, adopted or issued shall
be deemed an introduction or change of the type referred to in subclause (i) of
this Section 2.10(a).
 
 
45

--------------------------------------------------------------------------------

 
 
(b)      If any Lender Party determines that compliance with any law or
regulation or any guideline or request from any central bank or other
Governmental Authority (whether or not having the force of law) affects or would
affect the amount of capital or liquidity required or expected to be maintained
by such Lender Party or any corporation controlling such Lender Party and that
the amount of such capital or such liquidity requirement is increased by or
based upon the existence of such Lender Party’s commitment to lend or to issue
or participate in Letters of Credit hereunder and other commitments of such type
or the issuance or maintenance of or participation in the Letters of Credit (or
similar contingent obligations), then, upon demand by such Lender Party or such
corporation (with a copy of such demand to the Administrative Agent), the
Borrower shall pay to the Administrative Agent for the account of such Lender
Party, from time to time as specified by such Lender Party, additional amounts
sufficient to compensate such Lender Party in the light of such circumstances,
to the extent that such Lender Party reasonably determines such increase in
capital or increase in liquidity to be allocable to the existence of such Lender
Party’s commitment to lend or to issue or participate in Letters of Credit
hereunder or to the issuance or maintenance of or participation in any Letters
of Credit.  A certificate as to such amounts submitted to the Borrower by such
Lender Party shall be conclusive and binding for all purposes, absent manifest
error.
 
Notwithstanding anything to the contrary contained in this Agreement, the
Dodd-Frank Wall Street Reform and Consumer Protection Act, as amended, and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith, regardless of the date enacted, adopted or issued, and all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements or the Basel Committee on Banking Supervision (or any successor or
similar authority) shall be deemed an introduction or change of the type
referred to in Section 2.10(a) and this Section 2.10(b).
 
(c)      If, with respect to any Eurodollar Rate Advances, the Required Lenders
notify the Administrative Agent that the Eurodollar Rate for any Interest Period
for such Advances will not adequately reflect the cost to such Lenders of
making, funding or maintaining their Eurodollar Rate Advances for such Interest
Period, the Administrative Agent shall forthwith so notify the Borrower and the
Lenders, whereupon (i) each such Eurodollar Rate Advance will automatically, on
the last day of the then existing Interest Period therefor, Convert into a Base
Rate Advance and (ii) the obligation of the Lenders to make, or to Convert
Advances into, Eurodollar Rate Advances shall be suspended until the
Administrative Agent shall notify the Borrower that such Lenders have determined
that the circumstances causing such suspension no longer exist.
 
                (d)      Notwithstanding any other provision of this Agreement,
if the introduction of or any change in or in the interpretation of any law or
regulation shall make it unlawful, or any central bank or other Governmental
Authority shall assert that it is unlawful, for any Lender or its Eurodollar
Lending Office to perform its obligations hereunder to make Eurodollar Rate
Advances or to continue to fund or maintain Eurodollar Rate Advances hereunder,
then, on notice thereof and demand therefor by such Lender to the Borrower
through the Administrative Agent, (i) each Eurodollar Rate Advance will
automatically, upon such demand, Convert into a Base Rate Advance and (ii) the
obligation of the Lenders to make, or to Convert Advances into, Eurodollar Rate
Advances shall be suspended until the Administrative Agent shall notify the
Borrower that such Lender has determined that the circumstances causing such
suspension no longer exist; provided, however, that, before making any such
demand, such Lender agrees to use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate a different
Eurodollar Lending Office if the making of such a designation would allow such
Lender or its Eurodollar Lending Office to continue to perform its obligations
to make Eurodollar Rate Advances or to continue to fund or maintain Eurodollar
Rate Advances and would not, in the judgment of such Lender, be otherwise
disadvantageous to such Lender.
 
 
46

--------------------------------------------------------------------------------

 
 
SECTION 2.11.  Payments and Computations.  (a)  The Borrower shall make each
payment hereunder and under the Notes, irrespective of any right of counterclaim
or set-off (except as otherwise provided in Section 2.13), not later than
12:00 Noon (New York City time) on the day when due in U.S. dollars to the
Administrative Agent at the Administrative Agent’s Account in same day funds,
with payments being received by the Administrative Agent after such time being
deemed to have been received on the next succeeding Business Day.  The
Administrative Agent shall promptly thereafter cause like funds to be
distributed (i) if such payment by the Borrower is in respect of principal,
interest, commitment fees or any other Obligation then payable hereunder and
under the Notes to more than one Lender Party, to such Lender Parties for the
account of their respective Applicable Lending Offices ratably in accordance
with the amounts of such respective Obligations then payable to such Lender
Parties and (ii) if such payment by the Borrower is in respect of any Obligation
then payable hereunder to one Lender Party, to such Lender Party for the account
of its Applicable Lending Office, in each case to be applied in accordance with
the terms of this Agreement.  Upon any Acceding Lender becoming a Lender
hereunder as a result of a Commitment Increase pursuant to Section 2.17 and upon
the Administrative Agent’s receipt of such Lender’s Accession Agreement and
recording of information contained therein in the Register, from and after the
applicable Increase Date, the Administrative Agent shall make all payments
hereunder and under any Notes issued in connection therewith in respect of the
interest assumed thereby to such Acceding Lender.  Upon its acceptance of an
Assignment and Acceptance and recording of the information contained therein in
the Register pursuant to Section 9.07(d), from and after the effective date of
such Assignment and Acceptance, the Administrative Agent shall make all payments
hereunder and under the Notes in respect of the interest assigned thereby to the
Lender Party assignee thereunder, and the parties to such Assignment and
Acceptance shall make all appropriate adjustments in such payments for periods
prior to such effective date directly between themselves.
 
(b)      The Borrower hereby authorizes each Lender Party and each of its
Affiliates, if and to the extent payment owed to such Lender Party is not made
when due hereunder or, in the case of a Lender, under the Note held by such
Lender, to charge from time to time, to the fullest extent permitted by law,
against any or all of the Borrower’s accounts with such Lender Party any amount
so due.
 
(c)      All computations of interest based on the Base Rate shall be made by
the Administrative Agent on the basis of a year of 365 or 366 days, as the case
may be, and all computations of interest based on the Eurodollar Rate or the
Federal Funds Rate and of fees and Letter of Credit commissions shall be made by
the Administrative Agent on the basis of a year of 360 days, in each case for
the actual number of days (including the first day but excluding the last day)
occurring in the period for which such interest, fees or commissions are
payable.  Each determination by the Administrative Agent of an interest rate,
fee or commission hereunder shall be conclusive and binding for all purposes,
absent manifest error.
 
(d)      Whenever any payment hereunder or under the Notes shall be stated to be
due on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or commitment fee, as the
case may be; provided, however, that if such extension would cause payment of
interest on or principal of Eurodollar Rate Advances to be made in the next
following calendar month, such payment shall be made on the next preceding
Business Day.
 
(e)      Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to any Lender Party
hereunder that the Borrower will not make such payment in full, the
Administrative Agent may assume that the Borrower has made such payment in full
to the Administrative Agent on such date and the Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each such Lender Party
on such due date an amount equal to the amount then due such Lender Party.  If
and to the extent the Borrower shall not have so made such payment in full to
the Administrative Agent, each such Lender Party shall repay to the
Administrative Agent forthwith on demand such amount distributed to such Lender
Party together with interest thereon, for each day from the date such amount is
distributed to such Lender Party until the date such Lender Party repays such
amount to the Administrative Agent, at the Federal Funds Rate.
 
 
47

--------------------------------------------------------------------------------

 
 
(f)      Whenever any payment received by the Administrative Agent under this
Agreement or any of the other Loan Documents is insufficient to pay in full all
amounts due and payable to the Administrative Agent and the Lender Parties under
or in respect of this Agreement and the other Loan Documents on any date, such
payment shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lender Parties in the following order of priority:
 
(i)           first, to the payment of all of the fees, indemnification
payments, costs and expenses that are due and payable to the Administrative
Agent (solely in its capacity as Administrative Agent) under or in respect of
this Agreement and the other Loan Documents on such date, ratably based upon the
respective aggregate amounts of all such fees, indemnification payments, costs
and expenses owing to the Administrative Agent on such date;
 
(ii)           second, to the payment of all of the fees, indemnification
payments, costs and expenses that are due and payable to the Issuing Banks
(solely in their respective capacities as such) under or in respect of this
Agreement and the other Loan Documents on such date, ratably based upon the
respective aggregate amounts of all such fees, indemnification payments, costs
and expenses owing to the Issuing Banks on such date;
 
(iii)           third, to the payment of all of the indemnification payments,
costs and expenses that are due and payable to the Lenders under Section 9.04,
and any similar section of any of the other Loan Documents on such date, ratably
based upon the respective aggregate amounts of all such indemnification
payments, costs and expenses owing to the Lenders on such date;
 
(iv)           fourth, to the payment of all of the amounts that are due and
payable to the Administrative Agent and the Lender Parties under Sections 2.10
and 2.12 on such date, ratably based upon the respective aggregate amounts
thereof owing to the Administrative Agent and the Lender Parties on such date;
 
(v)           fifth, to the payment of all of the fees that are due and payable
to the Lenders under Section 2.08(a), (b)(i) and (d) on such date, ratably based
upon the respective aggregate Commitments of the Lenders under the Facilities on
such date;
 
(vi)           sixth, to the payment of all of the accrued and unpaid interest
on the Obligations of the Borrower under or in respect of the Loan Documents
that is due and payable to the Administrative Agent and the Lender Parties under
Section 2.07(b) on such date, ratably based upon the respective aggregate
amounts of all such interest owing to the Administrative Agent and the Lender
Parties on such date;
 
(vii)           seventh, to the payment of all of the accrued and unpaid
interest on the Advances that is due and payable to the Administrative Agent and
the Lender Parties under Section 2.07(a) on such date, ratably based upon the
respective aggregate amounts of all such interest owing to the Administrative
Agent and the Lender Parties on such date;
 
(viii)           eighth, to the payment of any other accrued and unpaid interest
comprising Obligations that is due and payable to the Administrative Agent and
the Lender Parties on such date, ratably based upon the respective aggregate
amounts of all such interest owing to the Administrative Agent and the Lender
Parties on such date;
 
 
48

--------------------------------------------------------------------------------

 
 
(ix)           ninth, to the payment of the principal amount of all of the
outstanding Advances that are due and payable to the Administrative Agent and
the Lender Parties on such date, ratably based upon the respective aggregate
amounts of all such principal and reimbursement obligations owing to the
Administrative Agent and the Lender Parties on such date, and to deposit into
the Cash Collateral Account any contingent reimbursement obligations in respect
of outstanding Letters of Credit to the extent required by Section 6.02; and
 
(x)           tenth, to the payment of all other Obligations of the Loan Parties
owing under or in respect of the Loan Documents that are due and payable to the
Administrative Agent and the other Lender Parties on such date, ratably based
upon the respective aggregate amounts of all such Obligations owing to the
Administrative Agent and the other Lender Parties on such date.
 
SECTION 2.12.  Taxes.  (a) Any and all payments by any Loan Party to or for the
account of any Lender Party or the Administrative Agent hereunder or under any
other Loan Document shall be made, in accordance with Section 2.11 or the
applicable provisions of such other Loan Document, if any, free and clear of and
without deduction for any and all present or future taxes, levies, imposts,
duties, deductions, withholdings (including all backup withholding),
assessments, fees or other charges imposed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto
(collectively, “Taxes”), except as required by applicable law, excluding (i) in
the case of each Lender Party and the Administrative Agent, taxes that are
imposed on its overall net income by the United States and taxes that are
imposed on its overall net income (and franchise taxes imposed in lieu thereof)
by the state or foreign jurisdiction under the laws of which such Lender Party
or the Administrative Agent, as the case may be, is organized, has its
Applicable Lending Office or otherwise has current or former connections (other
than such connections arising from such Lender Party’s having executed,
delivered, became a party to, performed its obligations under, received or
perfected a security interest under, engaged in any other transactions pursuant
to, or enforced any Loan Documents, or sold or assigned any interest in any
Obligations or Loan Document) or any political subdivision thereof) or any
political subdivision thereof, in the case of each Lender Party, taxes that are
imposed on its overall net income (and franchise taxes imposed in lieu thereof)
by the state or foreign jurisdiction of such Lender Party’s Applicable Lending
Office or any political subdivision thereof, (ii) any U.S. federal withholding
tax imposed on amounts payable to or for the account of any Lender Party with
respect to an applicable interest in an Advance or Commitment pursuant to a law
in effect on the date, including the Closing Date, on which such Lender Party
acquires such interest in the Advance or Commitment (other than pursuant to an
assignment request by the Borrower under Section 9.01(b)) or designates a new
Applicable Lending Office, except in each case to the extent that, pursuant to
this Section 2.12(a) or Section 2.12(c), amounts with respect to such Taxes were
payable either to such Lender Party’s assignor immediately before such Person
became a party hereto or to such Lender Party immediately before it changed its
Applicable Lending Office, and (iii) in the case of each Lender Party, any U.S.
federal withholding tax imposed pursuant to FATCA (all such excluded Taxes in
respect of payments hereunder or under the Notes being referred to as “Excluded
Taxes”, and all Taxes other than Other Taxes and Excluded Taxes being referred
to as “Indemnified Taxes”).  If any Loan Party shall be required by law (as
determined in the good faith discretion of the applicable Loan Party) to deduct
any Indemnified Taxes from or in respect of any sum payable hereunder or under
any other Loan Document to any Lender Party or the Administrative Agent, and
unless such requirement arises from the failure of a Lender to furnish the
documentation described and required to be provided in Section 2.12(f) or (g),
(i) the sum payable by the such Loan Party shall be increased as may be
necessary so that after such Loan Party and the Administrative Agent have made
all required deductions (including deductions applicable to additional sums
payable under this Section 2.12) such Lender Party or the Administrative Agent,
as the case may be, receives an amount equal to the sum it would have received
had no such deductions been made, (ii) such Loan Party shall make all such
deductions and (iii) such Loan Party shall pay the full amount deducted to the
relevant taxation authority or other authority in accordance with applicable
law.
 
 
49

--------------------------------------------------------------------------------

 
 
(b)      In addition, each Loan Party shall pay any present or future stamp,
court or documentary, excise, property, intangible, recording, filing or similar
taxes, charges or levies that arise from any payment made by such Loan Party
hereunder or under any other Loan Documents or from the execution, delivery or
registration of, performance under, or otherwise with respect to, this
Agreement, or the other Loan Documents (hereinafter referred to as “Other
Taxes”).
 
(c)      Without duplication of Sections 2.12(a) or 2.12(b), the Loan Parties
shall indemnify each Lender Party and the Administrative Agent for and hold them
harmless against the full amount of Indemnified Taxes and Other Taxes, and for
the full amount of Indemnified Taxes and Other Taxes of any kind imposed or
asserted by any jurisdiction on amounts payable under this Section 2.12, imposed
on or paid by such Lender Party or the Administrative Agent (as the case may
be), or required to be withheld or deducted from a payment to such Loan Party or
the Administrative Agent and any liability (including penalties, additions to
tax, interest and expenses) arising therefrom or with respect thereto, whether
or not such Indemnified Taxes or Other Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority.  A certificate as to the
amount of such payment or liability delivered to the Loan Parties by a Lender
Party (with a copy to the Administrative Agent), or by the Administrative Agent
on its own behalf or on behalf of a Lender Party, shall be conclusive absent
manifest error. This indemnification shall be made within 10 days from the date
such Lender Party or the Administrative Agent (as the case may be) makes written
demand therefor.
 
(d)      Each Lender Party shall severally indemnify the Administrative Agent,
within 10 days after demand therefor, for (i) any Indemnified Taxes attributable
to such Lender Party (but only to the extent that any Loan Party has not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of the Loan Parties to do so), (ii) any Taxes
attributable to such Lender Party’s failure to comply with the provisions of
Section 9.07 relating to the maintenance of a Register and (iii) any Excluded
Taxes attributable to such Lender Party, in each case that are payable or paid
by the Administrative Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to any Lender Party by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender Party hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender Party under any Loan Document or otherwise payable by the
Administrative Agent to the Lender Party from any other source against any
amount due to the Agent under this paragraph (d).
 
(e)      Within 30 days after the date of any payment of Taxes, the appropriate
Loan Party shall furnish to the Administrative Agent, at its address referred to
in Section 9.02, the original or a certified copy of a receipt evidencing such
payment, to the extent such receipt is issued therefor, or other evidence of
payment thereof reasonably satisfactory to the Administrative Agent.  In the
case of any payment hereunder or under the other Loan Documents by or on behalf
of a Loan Party through an account or branch outside the United States or by or
on behalf of a Loan Party by a payor that is not a United States person, if such
Loan Party determines that no Taxes are payable in respect thereof, such Loan
Party shall furnish, or shall cause such payor to furnish, to the Administrative
Agent, at such address, an opinion of counsel acceptable to the Administrative
Agent stating that such payment is exempt from Taxes.  For purposes of
subsections (e) and (g) of this Section 2.12, the terms “United States” and
“United States person” shall have the meanings specified in section 7701 of the
Internal Revenue Code.
 
 
50

--------------------------------------------------------------------------------

 
 
(f)      Any Lender Party that is entitled to an exemption from or reduction of
withholding tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender Party, if
reasonably requested by the Borrower or the Administrative Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender Party is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.12(g) below) shall not be required if in the applicable
Lender Party’s reasonable judgment such completion, execution or submission
would subject such Lender Party to any material unreimbursed cost or expense or
would materially prejudice the legal or commercial position of such Lender
Party.
 
(g)      Each Lender Party organized under the laws of a jurisdiction outside
the United States shall, on or prior to the date of its execution and delivery
of this Agreement in the case of each Initial Lender Party, and on the date of
the Assignment and Acceptance pursuant to which it becomes a Lender Party in the
case of each other Lender Party, and from time to time thereafter as reasonably
requested in writing by the Borrower (but only so long thereafter as such Lender
Party remains lawfully able to do so), provide each of the Administrative Agent
and the Borrower with two original Internal Revenue Service Forms W-8BEN or
W-8ECI, as appropriate, or any successor or other form prescribed by the
Internal Revenue Service, certifying that such Lender Party is exempt from or
entitled to a reduced rate of United States federal withholding tax on payments
pursuant to this Agreement or any other Loan Document or, in the case of a
Lender Party claiming the benefit of the exemption for portfolio interest under
section 881(c) of the Internal Revenue Code (x) a certificate in the form of
Exhibit L hereto to the effect that such Lender Party is not a (A) a “bank”
within the meaning of section 881(c)(3)(A) of the Internal Revenue Code, (B) or
a “10 percent shareholder” of any Loan Party within the meaning of
section 881(c)(3)(B) of the Internal Revenue Code, or (C) a “controlled foreign
corporation” described in section 881(c)(3)(C) of the Internal Revenue Code and
(y) two duly completed copies of an IRS W-8BEN.  If the forms provided by a
Lender Party at the time such Lender Party first becomes a party to this
Agreement indicate a United States interest withholding tax rate in excess of
zero, withholding tax at such rate shall be considered an Excluded Tax unless
and until such Lender Party provides the appropriate forms certifying that a
lesser rate applies, whereupon withholding tax at such lesser rate only shall be
considered an Excluded Tax for periods governed by such forms; provided,
however, that if, at the effective date of the Assignment and Acceptance
pursuant to which a Lender Party becomes a party to this Agreement, the Lender
Party assignor was entitled to payments under subsection (a) of this
Section 2.12 in respect of United States federal withholding tax with respect to
interest paid at such date, then, to such extent, the term Indemnified Taxes
shall include (in addition to withholding taxes that may be imposed in the
future or other amounts otherwise includable in Taxes) United States federal
withholding tax, if any, applicable with respect to the Lender Party assignee on
such date.  Upon the request of the Borrower, any Lender that is a United States
person and is not an exempt recipient for U.S. backup withholding purposes shall
deliver to the Borrower two copies of Internal Revenue Service form W-9 (or any
successor form).  If a payment made to a Lender Party under any Loan Document
would be subject to U.S. federal withholding tax imposed by FATCA if such Lender
Party were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in section 1471(b) or 1472(b) of the Internal Revenue
Code, as applicable), such Lender Party shall deliver to the Borrower and the
Administrative Agent at the time or times prescribed by law and at such time or
times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender Party has
complied with such Lender Party’s obligations under FATCA or to determine the
amount to deduct and withhold from such payment.  Solely for the purposes of
this subsection (g), “FATCA” shall include any amendments made to FATCA after
the date of this Agreement. Each Lender Party shall promptly notify the Borrower
and the Administrative Agent of any change in circumstances that would modify or
render invalid any claimed exemption from or reduction of Taxes.
 
 
51

--------------------------------------------------------------------------------

 
 
(h)      If any party determines, in its sole discretion exercised in good
faith, that it has received a refund of any Indemnified Taxes or Other Taxes as
to which it has received an indemnification payment pursuant to this Section
2.12 (including by the payment of additional amounts pursuant to this Section
2.12), it shall pay to the indemnifying party an amount equal to such refund
(but only to the extent of indemnity payments made under this Section with
respect to the Indemnified Taxes or Other Taxes giving rise to such refund), net
of all out-of-pocket expenses (including Indemnified Taxes or Other Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund).  Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this subsection (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this subsection (h), in no event will the indemnified party be required to
pay any amount to an indemnifying party pursuant to this subsection (h) the
payment of which would place the indemnified party in a less favorable net
after-Tax position than the indemnified party would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid.  This subsection shall not
be construed to require any indemnified party to make available its Tax returns
(or any other information relating to its Taxes that it deems confidential) to
the indemnifying party or any other Person. No party shall have any obligation
to pursue, or any right to assert, any refund of Taxes or Other Taxes that may
be paid by another party.
 
(i)      For any period with respect to which a Lender Party has failed to
provide the Borrower with the appropriate form or other document described, and
required to be provided, in subsection (f) or (g) above (other than if such
failure is due to a change in law, or in the interpretation or application
thereof, occurring after the date on which a form or other document originally
was required to be provided or if such form or other document otherwise is not
required under subsection (f) or (g) above), such Lender Party shall not be
entitled to indemnification under subsection (a) or (c) of this Section 2.12
with respect to Taxes imposed by the United States by reason of such failure;
provided, however, that should a Lender Party become subject to Taxes because of
its failure to deliver a form or other document required hereunder, the Loan
Parties shall take such steps as such Lender Party shall reasonably request to
assist such Lender Party to recover such Taxes.
 
(j)      Any Lender Party claiming any additional amounts payable pursuant to
this Section 2.12 agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to change the jurisdiction of its
Eurodollar Lending Office if the making of such a change would avoid the need
for, or reduce the amount of, any such additional amounts that may thereafter
accrue and would not, in the reasonable judgment of such Lender Party, be
otherwise disadvantageous to such Lender Party.
 
(k)      In the event that an additional payment is made under Section 2.12(a)
or (c) for the account of any Lender Party and such Lender Party, in its sole
discretion, determines that it has finally and irrevocably received or been
granted a credit against or release or remission for, or repayment of, any tax
paid or payable by it in respect of or calculated with reference to the
deduction or withholding giving rise to such payment, such Lender Party shall,
to the extent that it determines that it can do so without prejudice to the
retention of the amount of such credit, relief, remission or repayment, pay to
the applicable Loan Party such amount as such Lender Party shall, in its sole
discretion, have determined to be attributable to such deduction or withholding
and which will leave such Lender Party (after such payment) in no worse position
than it would have been in if the applicable Loan Party had not been required to
make such deduction or withholding.  Nothing herein contained shall interfere
with the right of a Lender Party to arrange its tax affairs in whatever manner
it thinks fit nor oblige any Lender Party to claim any tax credit or to disclose
any information relating to its affairs or any computations in respect thereof,
and no Loan Party shall be entitled to review the tax records of any Lender
Party or the Administrative Agent, or require any Lender Party to do anything
that would prejudice its ability to benefit from any other credits, reliefs,
remissions or repayments to which it may be entitled.
 
 
52

--------------------------------------------------------------------------------

 
 
Without prejudice to the survival of any other agreement of any party hereunder
or under any other Loan Document, the agreements and obligations under this
Section 2.12 shall survive the resignation or replacement of the Administrative
Agent, the assignment of rights by, or the replacement of, a Lender, the
termination of the Commitments and the payment in full of principal, interest
and all other amounts payable hereunder and under any of the other Loan
Documents.
 
SECTION 2.13.  Sharing of Payments, Etc.  (a)  Sharing Within Each
Facility.  Subject to the provisions of Section 2.11(f), if, in connection with
any particular Facility, any Lender Party shall obtain at any time any payment
(whether voluntary, involuntary, through the exercise of any right of set-off,
or otherwise, other than as a result of an assignment pursuant to Section 9.07)
(a) on account of Obligations due and payable to such Lender Party with respect
to such Facility under the Loan Documents at such time in excess of its ratable
share (according to the proportion of (i) the amount of such Obligations due and
payable to such Lender Party at such time to (ii) the aggregate amount of the
Obligations due and payable to all applicable Lender Parties with respect to
such Facility under the Loan Documents at such time) of payments on account of
the Obligations due and payable to all such applicable Lender Parties under the
Loan Documents at such time obtained by all such applicable Lender Parties at
such time or (b) on account of Obligations owing (but not due and payable) to
such Lender Party under the Loan Documents at such time in excess of its ratable
share (according to the proportion of (i) the amount of such Obligations owing
to such Lender Party at such time to (ii) the aggregate amount of the
Obligations owing (but not due and payable) to all such applicable Lender
Parties hereunder at such time) of payments on account of the Obligations owing
(but not due and payable) to all such applicable Lender Parties under the Loan
Documents at such time obtained by all of such applicable Lender Parties at such
time, such Lender Party shall forthwith purchase from such other applicable
Lender Parties such interests or participating interests in the Obligations due
and payable or owing to them, as the case may be, as shall be necessary to cause
such purchasing Lender Party to share the excess payment ratably with each of
them; provided, however, that if all or any portion of such excess payment is
thereafter recovered from such purchasing Lender Party, such purchase from each
other Lender Party shall be rescinded and such other Lender Party shall repay to
the purchasing Lender Party the purchase price to the extent of such Lender
Party’s ratable share (according to the proportion of (i) the purchase price
paid to such Lender Party to (ii) the aggregate purchase price paid to all
applicable Lender Parties) of such recovery together with an amount equal to
such Lender Party’s ratable share (according to the proportion of (i) the amount
of such other Lender Party’s required repayment to (ii) the total amount so
recovered from the purchasing Lender Party) of any interest or other amount paid
or payable by the purchasing Lender Party in respect of the total amount so
recovered.  The Borrower agrees that any Lender Party so purchasing an interest
or participating interest from another Lender Party pursuant to this Section
2.13(a) may, to the fullest extent permitted by law, exercise all its rights of
payment (including the right of set-off) with respect to such interest or
participating interest, as the case may be, as fully as if such Lender Party
were the direct creditor of the Borrower in the amount of such interest or
participating interest, as the case may be.
 
 
53

--------------------------------------------------------------------------------

 
 
(b)           Pro Rata Sharing Following Event of Default.  Notwithstanding
Section 2.13(a), following the occurrence and during the continuance of any
Event of Default and the notional conversion of all Advances denominated in
Eurodollars into Dollars pursuant to Section 2.11(f), subject to the provisions
of Section 2.11(f), if any Lender Party shall obtain at any time any payment
(whether voluntary, involuntary, through the exercise of any right of set off,
or otherwise, other than as a result of an assignment pursuant to Section 9.07)
(a) on account of Obligations due and payable to such Lender Party under the
Loan Documents at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Obligations due and payable to such Lender
Party at such time to (ii) the aggregate amount of the Obligations due and
payable to all Lender Parties under the Loan Documents at such time) of payments
on account of the Obligations due and payable to all Lender Parties under the
Loan Documents at such time obtained by all the Lender Parties at such time or
(b) on account of Obligations owing (but not due and payable) to such Lender
Party under the Loan Documents at such time in excess of its ratable share
(according to the proportion of (i) the amount of such Obligations owing to such
Lender Party at such time to (ii) the aggregate amount of the Obligations owing
(but not due and payable) to all Lender Parties under the Loan Documents at such
time) of payments on account of the Obligations owing (but not due and payable)
to all Lender Parties under the Loan Documents at such time obtained by all of
the Lender Parties at such time, such Lender Party shall forthwith purchase from
the other Lender Parties such interests or participating interests in the
Obligations due and payable or owing to them, as the case may be, as shall be
necessary to cause such purchasing Lender Party to share the excess payment
ratably with each of them; provided, however, that if all or any portion of such
excess payment is thereafter recovered from such purchasing Lender Party, such
purchase from each other Lender Party shall be rescinded and such other Lender
Party shall repay to the purchasing Lender Party the purchase price to the
extent of such Lender Party’s ratable share (according to the proportion of (i)
the purchase price paid to such Lender Party to (ii) the aggregate purchase
price paid to all Lender Parties) of such recovery together with an amount equal
to such Lender Party’s ratable share (according to the proportion of (i) the
amount of such other Lender Party’s required repayment to (ii) the total amount
so recovered from the purchasing Lender Party) of any interest or other amount
paid or payable by the purchasing Lender Party in respect of the total amount so
recovered.  The Borrower agrees that any Lender Party so purchasing an interest
or participating interest from another Lender Party pursuant to this Section
2.13(b) may, to the fullest extent permitted by law, exercise all its rights of
payment (including the right of set-off) with respect to such interest or
participating interest, as the case may be, as fully as if such Lender Party
were the direct creditor of the Borrower in the amount of such interest or
participating interest, as the case may be.
 
(c)           The provisions of this Section 2.13 shall be subject to the
provisions of Section 9.10(a)(ii).
 
SECTION 2.14.  Use of Proceeds.  The proceeds of the Advances and issuances of
Letters of Credit shall be available (and the Borrower agrees that it shall use
such proceeds and Letters of Credit) for general corporate purposes of the
Borrower and its Subsidiaries, including, without limitation, (i) working
capital purposes, (ii) the payment of capital expenditures, (iii) the
acquisition of Assets as permitted by this Agreement, (iv) the repayment in full
(or refinancing) of existing loans, including but not limited to those loans
affecting Unencumbered Assets that are added to the Unencumbered Asset Pool
after the Closing Date, and (v) the payment of fees and expenses related to the
Facilities and the other transactions contemplated by the Loan Documents.
 
SECTION 2.15.  Evidence of Debt.  (a)  Each Lender Party shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrower to such Lender Party resulting from each Advance
owing to such Lender Party from time to time, including the amounts of principal
and interest payable and paid to such Lender Party from time to time
hereunder.  The Borrower agrees that upon notice by any Lender Party to the
Borrower (with a copy of such notice to the Administrative Agent) to the effect
that one or more promissory notes or other evidence of indebtedness is required
or appropriate in order for such Lender Party to evidence (whether for purposes
of pledge, enforcement or otherwise) the Advances owing to, or to be made by,
such Lender Party, the Borrower shall promptly execute and deliver to such
Lender Party, with a copy to the Administrative Agent, a Note or Notes, in
substantially the form of Exhibit A-1 or Exhibit A-2 (as applicable) hereto,
payable to the order of such Lender Party in a principal amount equal to the
Revolving Credit Commitment or Term Loan Commitment, respectively, of such
Lender Party.  All references to Notes in the Loan Documents shall mean Notes,
if any, to the extent issued hereunder.  To the extent no Note has been issued
to a Lender Party, this Agreement shall be deemed to comprise conclusive
evidence for all purposes of the indebtedness resulting from the Advances and
extensions of credit hereunder.
 
 
54

--------------------------------------------------------------------------------

 
 
(b)      The Register maintained by the Administrative Agent pursuant to
Section 9.07(d) shall include a control account, and a subsidiary account for
each Lender Party, in which accounts (taken together) shall be recorded (i) the
date and amount of each Borrowing made hereunder, the Facility to which such
Borrowing relates, the Type of Advances comprising such Borrowing and, if
appropriate, the Interest Period applicable thereto, (ii) the terms of each
Assignment and Acceptance delivered to and accepted by it, (iii) the amount of
any principal or interest due and payable or to become due and payable from the
Borrower to each Lender Party hereunder, and (iv) the amount of any sum received
by the Administrative Agent from the Borrower hereunder and each Lender Party’s
share thereof.
 
(c)      Entries made in good faith by the Administrative Agent in the Register
pursuant to subsection (b) above, and by each Lender Party in its account or
accounts pursuant to subsection (a) above, shall be prima facie evidence of the
amount of principal and interest due and payable or to become due and payable
from the Borrower to, in the case of the Register, each Lender Party and, in the
case of such account or accounts, such Lender Party, under this Agreement,
absent manifest error; provided, however, that the failure of the Administrative
Agent or such Lender Party to make an entry, or any finding that an entry is
incorrect, in the Register or such account or accounts shall not limit or
otherwise affect the obligations of the Borrower under this Agreement.
 
SECTION 2.16.  Extension of Revolving Credit Facility Termination Date.  At
least 90 days but not more than 120 days prior to the Termination Date in
respect of the Revolving Credit Facility, the Borrower, by written notice to the
Administrative Agent, may request, with respect to the Revolving Credit
Commitments then outstanding, a single one-year extension of the Termination
Date.  The Administrative Agent shall promptly notify each Lender of such
request and the Termination Date in respect of the Revolving Credit Facility in
effect at such time shall, effective as at such Termination Date (the “Extension
Date”), be extended for an additional one year period, provided that the
Borrower shall have paid the Extension Fees as described in Section 2.08(d), and
on the Extension Date the following statements shall be true and the
Administrative Agent shall have received for the account of each Lender Party a
certificate signed by a Responsible Officer of the Borrower, dated the Extension
Date, stating that: (a) the representations and warranties contained in
Section 4.01 are true and correct on and as of the Extension Date, (b) no
Default or Event of Default has occurred and is continuing or would result from
such extension, and (c) the Loan Parties are in compliance with the covenants
contained in Section 5.04 immediately before and, on a pro forma basis,
immediately after the extension, together with supporting information
demonstrating such compliance.  In the event that an extension of the Revolving
Credit Facility is effected pursuant to this Section 2.16 (but subject to the
provisions of Sections 2.05, 2.06 and 6.01), the aggregate principal amount of
all Revolving Credit Advances shall be repaid in full ratably to the Lenders on
the Termination Date as so extended.  As of the Extension Date, any and all
references in this Agreement, the Revolving Notes, if any, or any of the other
Loan Documents to the “Termination Date”  with respect to the Revolving Credit
Commitments or the Revolving Credit Facility, shall refer to the Termination
Date in respect of the Revolving Credit Facility as so extended.
 
 
55

--------------------------------------------------------------------------------

 
 
SECTION 2.17.  Increase in the Aggregate Commitments.  (a)  The Borrower may, at
any time (but no more than once in any consecutive 12-month period), by written
notice to the Administrative Agent, request either (i) an increase in the
aggregate amount of the Revolving Credit Commitments, or (ii) an increase in the
aggregate amount of the Term Loan Commitments, in the form of an additional
tranche within the Term Loan Facility, by not less than $5,000,000 (each such
proposed increase, a “Commitment Increase”) to be effective prior to October 10,
2017 (the “Increase Date”) as specified in the related notice to the
Administrative Agent; provided, however, that (i) in no event shall the
aggregate amount of the Commitments in respect of all Facilities at any time
exceed $400,000,000 in the aggregate, (ii) on the date of any request by the
Borrower for a Commitment Increase and on the related Increase Date, the
applicable conditions set forth in Article III shall be satisfied, and (iii)
with respect to any Term Loan Borrowing in connection with any Commitment
Increase consisting of Eurodollar Rate Advances, such Borrowing must occur only
on the first day of an Interest Period.
 
(b)      The Administrative Agent shall promptly notify the Lenders of each
request by the Borrower for a Commitment Increase, which notice shall include
(i) the proposed amount of such requested Commitment Increase, (ii) the Facility
to which such Commitment Increase relates, (iii) the proposed Increase Date and
(iv) the date by which Lenders wishing to participate in the Commitment Increase
must commit to an increase in the amount of their respective Commitments (the
“Commitment Date”).  Each Lender that is willing to participate in such
requested Commitment Increase (each, an “Increasing Lender”) shall, in its sole
discretion, give written notice to the Administrative Agent on or prior to the
Commitment Date of the amount by which it is willing to increase its Commitment
in respect of the applicable Facility (the “Proposed Increased Commitment”).  If
the Lenders notify the Administrative Agent that they are willing to increase
the amount of their respective Commitments by an aggregate amount that exceeds
the amount of the requested Commitment Increase, the requested Commitment
Increase shall be allocated to each Lender willing to participate therein in an
amount equal to the Commitment Increase multiplied by the ratio of each Lender’s
Proposed Increased Commitment to the aggregate amount of Proposed Increased
Commitments.
 
(c)      Promptly following each Commitment Date, the Administrative Agent shall
notify the Borrower as to the amount, if any, by which the Lenders are willing
to participate in the requested Commitment Increase.  If the aggregate amount by
which the Lenders are willing to participate in any requested Commitment
Increase on any such Commitment Date is less than the requested Commitment
Increase, then the Borrower may extend offers to one or more Eligible Assignees
to participate in any portion of the requested Commitment Increase that has not
been committed to by the Lenders as of the applicable Commitment Date; provided,
however, that the Commitment of each such Eligible Assignee shall be in an
amount of $5,000,000 or an integral multiple of $1,000,000 in excess thereof.
 
(d)      On each Increase Date, each Eligible Assignee that accepts an offer to
participate in a requested Commitment Increase in accordance with Section
2.17(c) (an “Acceding Lender”) shall become a Lender party in respect of the
applicable Increasing Facility to this Agreement as of such Increase Date and
the Commitment of each Increasing Lender for such requested Commitment Increase
shall be so increased by such amount (or by the amount allocated to such Lender
pursuant to the last sentence of Section 2.17(b)) as of such Increase Date;
provided, however, that the Administrative Agent shall have received at or
before 12:00 Noon (New York City time) on such Increase Date the following, each
dated such date:
 
 
56

--------------------------------------------------------------------------------

 
 
(i)           an accession agreement from each Acceding Lender, if any, in form
and substance reasonably satisfactory to the Borrower and the Administrative
Agent (each, an “Accession Agreement”), duly executed by such Acceding Lender,
the Administrative Agent and the Borrower;
 
(ii)           confirmation from each Increasing Lender of the increase in the
amount of its applicable Commitment in a writing reasonably satisfactory to the
Borrower and the Administrative Agent, together with an amended Schedule I
hereto as may be necessary for such Schedule I to be accurate and complete,
certified as correct and complete by a Responsible Officer of the Borrower; and
 
(iii)           such certificates or other information as may be required
pursuant to Section 3.02.
 
On each Increase Date, upon fulfillment of the conditions set forth in the
immediately preceding sentence of this Section 2.17(d), the Administrative Agent
shall notify the Lenders (including, without limitation, each Acceding Lender)
and the Borrower, at or before 1:00 P.M. (New York City time), by telecopier or
telex, of the occurrence of the Commitment Increase to be effected on such
Increase Date and shall record in the Register the relevant information with
respect to each Increasing Lender and each Acceding Lender on such date.
 
(e)      On the Increase Date, to the extent the Advances in respect of the
Increasing Facility then outstanding and owed to any Lender immediately prior to
the effectiveness of the Commitment Increase shall be less than such Lender’s
pro rata share (calculated immediately following the effectiveness of the
Commitment Increase) of all Advances in respect of such Facility then
outstanding and owed to all Lenders in respect of such Facility (each such
Lender, including any Acceding Lender, a “Purchasing Lender”), then such
Purchasing Lender, without executing an Assignment and Acceptance, shall be
deemed to have purchased an assignment of a pro rata portion of the Advances in
respect of such Facility then outstanding and owed to each Lender in respect of
such Facility that is not a Purchasing Lender (a “Selling Lender”) in an amount
sufficient such that following the effectiveness of all such assignments the
Advances outstanding and owed to each Lender in respect of such Facility shall
equal such Lender’s pro rata share (calculated immediately following the
effectiveness of the Commitment Increase on the Increase Date) of all Advances
in respect of such Facility then outstanding and owed to all Lenders in respect
of such Facility.  The Administrative Agent shall calculate the net amount to be
paid by each Purchasing Lender and received by each Selling Lender in connection
with the assignments effected hereunder on the Increase Date.  Each Purchasing
Lender shall make the amount of its required payment available to the
Administrative Agent, in same day funds, at the office of the Administrative
Agent not later than 12:00 P.M. (New York time) on the Increase Date.  The
Administrative Agent shall distribute on the Increase Date the proceeds of such
amount to each of the Selling Lenders entitled to receive such payments at its
Applicable Lending Office.  If in connection with the transactions described in
this Section 2.17 any Lender shall incur any losses, costs or expenses of the
type described in Section 9.04(c), then the Borrower shall, upon demand by such
Lender (with a copy of such demand to the Administrative Agent), pay to the
Administrative Agent for the account of such Lender any amounts required to
compensate such Lender for such losses, costs or expenses reasonably incurred.
 
SECTION 2.18.  Cash Collateral Account.  (a)  Grant of Security.  The Borrower
hereby pledges to the Administrative Agent, as collateral agent for the ratable
benefit of the Lenders, and hereby grants to the Administrative Agent, for the
ratable benefit of the Lender Parties, a security interest in, the Borrower’s
right, title and interest in and to the Cash Collateral Account and all (i)
funds and financial assets from time to time credited thereto (including,
without limitation, all Cash Equivalents), all interest, dividends,
distributions, cash, instruments and other property from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of such funds and financial assets, and all certificates and instruments, if
any, from time to time representing or evidencing the Cash Collateral Account,
(ii) and all promissory notes, certificates of deposit, deposit accounts, checks
and other instruments from time to time delivered to or otherwise possessed by
the Administrative Agent in substitution for or in addition to any or all of the
then existing L/C Account Collateral and (iii) all interest, dividends,
distributions, cash, instruments and other property from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of the then existing L/C Account Collateral, in each of the cases set forth in
clauses (i), (ii) and (iii) above, whether now owned or hereafter acquired by
the Borrower, wherever located, and whether now or hereafter existing or arising
(all of the foregoing, collectively, the “L/C Account Collateral”).
 
 
57

--------------------------------------------------------------------------------

 
 
(b)      Maintaining the L/C Account Collateral.  So long as any Advance or any
other Obligation of any Loan Party under any Loan Document shall remain unpaid,
any Letter of Credit shall be outstanding or any Lender Party shall have any
Commitment:
 
(a)      the Borrower will maintain all L/C Account Collateral only with the
Administrative Agent;
 
(b)      the Administrative Agent shall have the sole right to direct the
disposition of funds with respect to the Cash Collateral Account subject to the
provisions of this Agreement, and it shall be a term and condition of such Cash
Collateral Account that, except as otherwise provided herein, notwithstanding
any term or condition to the contrary in any other agreement relating to the
Cash Collateral Account, as the case may be, that no amount (including, without
limitation, interest on Cash Equivalents credited thereto) will be paid or
released to or for the account of, or withdrawn by or for the account of, the
Borrower or any other Person from the Cash Collateral Account; and
 
(c)      the Administrative Agent may (with the consent of the Required Lenders
and shall at the request of the Required Lenders), at any time and without
notice to, or consent from, the Borrower, transfer, or direct the transfer of,
funds from the L/C Account Collateral to satisfy the Borrower’s Obligations
under the Loan Documents if an Event of Default shall have occurred and be
continuing.
 
(c)      Investing of Amounts in the Cash Collateral Account.  The
Administrative Agent will, from time to time (i) invest (A) amounts received
with respect to the Cash Collateral Account in such Cash Equivalents credited to
the Cash Collateral Account as the Borrower may select and the Administrative
Agent may approve in its reasonable discretion, and (B) interest paid on the
Cash Equivalents referred to in clause (i)(A) above, and (ii) reinvest other
proceeds of any such Cash Equivalents that may mature or be sold, in each case
in such Cash Equivalents credited in the same manner.  Interest and proceeds
that are not invested or reinvested in Cash Equivalents as provided above shall
be deposited and held in the Cash Collateral Account.  In addition, the
Administrative Agent shall have the right at any time to exchange such Cash
Equivalents for similar Cash Equivalents of smaller or larger determinations, or
for other Cash Equivalents, credited to the Cash Collateral Account.
 
(d)      Release of Amounts.  So long as no Event of Default shall have occurred
and be continuing or would result therefrom, the Administrative Agent will pay
and release to the Borrower or at its order or, at the request of the Borrower,
to the Administrative Agent to be applied to the Obligations of the Borrower
under the Loan Documents such amount, if any, as is then on deposit in the Cash
Collateral Account.
 
(e)      Remedies.  Upon the occurrence and during the continuance of any Event
of Default, in addition to the rights and remedies available pursuant to Article
VI hereof and under the other Loan Documents, (i) the Administrative Agent may
exercise in respect of the L/C Account Collateral all the rights and remedies of
a secured party upon default under the UCC (whether or not the UCC applies to
the affected L/C Account Collateral), and (ii) the Administrative Agent may,
without notice to the Borrower (except as required by law) and at any time or
from time to time, charge, set-off and otherwise apply all or any part of the
Obligations of the Borrower under the Loan Documents against any funds held with
respect to the L/C Account Collateral or in any other deposit account.
 
 
58

--------------------------------------------------------------------------------

 
 
ARTICLE III
CONDITIONS OF LENDING AND ISSUANCES OF LETTERS OF CREDIT
 
SECTION 3.01.  Conditions Precedent to Initial Extension of Credit.  The
obligation of each Lender to make an Advance or of any Issuing Bank to issue a
Letter of Credit on the occasion of the Initial Extension of Credit hereunder is
subject to the satisfaction of the following conditions precedent before or
concurrently with the Initial Extension of Credit:
 
(a)      The Administrative Agent shall have received on or before the day of
the Initial Extension of Credit the following, each dated such day (unless
otherwise specified), in form and substance satisfactory to the Administrative
Agent (unless otherwise specified) and (except for the Notes, as to which one
original of each shall be sufficient) in sufficient copies for each Lender
Party:
 
(i)           A Note duly executed by the Borrower and payable to the order of
each Lender that has requested the same.
 
(ii)           [Intentionally Omitted].
 
(iii)           As to each Unencumbered Asset:
 
(A)           a current record owner and lien search performed by a title
insurer acceptable to the Administrative Agent showing that the applicable Loan
Party identified in Schedule II is the current record title holder of such
Unencumbered Asset and showing no Liens of record other than Permitted Liens,
 
(B)           evidence satisfactory to the Administrative Agent that the
applicable owner or lessee, as applicable, of such Unencumbered Asset shall be
in compliance with the requirements of Section 5.02(p),
 
(C)           (1) the most recently prepared land survey for such Unencumbered
Asset, prepared by a land surveyor duly registered and licensed in the State in
which the property described in such survey is located, showing all buildings
and other improvements, any off-site improvements, the location of any
easements, parking spaces, rights of way, building set-back lines and other
dimensional regulations and the absence of encroachments, either by such
improvements or on to such property, and other defects, other than encroachments
and other defects reasonably acceptable to the Administrative Agent and (2) a
certificate of a Responsible Officer of the Borrower confirming that there have
been no material changes to the dimensions or locations of the land or
improvements shown in such survey since the date of such survey,
 
 
59

--------------------------------------------------------------------------------

 
 
(D)           most recently prepared engineering, soils, seismic (for those
Unencumbered Assets located in seismic zones 3 or 4), environmental and other
similar reports as to the Unencumbered Assets, in form and substance and from
professional firms reasonably acceptable to the Administrative Agent,
 
(E)           copies of all material licenses, permits and approvals, including,
without limitation, any liquor license, innkeeper’s license and certificate of
occupancy for each Unencumbered Asset,
 
(F)           certified copies of each Management Agreement, Franchise
Agreement, and, to the extent applicable, Qualifying Ground Lease, in each case
together with all amendments thereto, entered into with respect to each of the
Unencumbered Assets,
 
(G)           copies of all leases (including, without limitation, all leases
with Affiliates and Operating Leases) and Material Contracts relating to each of
the Unencumbered Assets, and
 
(H)           certificated Equity Interests in TRS Holdco, and stock powers and
membership interest powers (as the case may be) with respect thereto executed in
blank.
 
(iv)           This Agreement duly executed by the Loan Parties and the other
parties hereto.
 
(v)           Certified copies of the resolutions of the Board of Directors of
the Parent Guarantor on its behalf and on behalf of each Loan Party for which it
is the ultimate signatory approving the transactions contemplated by the Loan
Documents and each Loan Document to which it or such Loan Party is or is to be a
party (the “Closing Authorizing Resolution”), and of all documents evidencing
other necessary corporate action and governmental and other third party
approvals and consents, if any, with respect to the transactions under the Loan
Documents and each Loan Document to which it or such Loan Party is or is to be a
party.
 
(vi)           A copy of a certificate of the Secretary of State (or equivalent
authority) of the jurisdiction of incorporation, organization or formation of
each Loan Party and of each general partner or managing member (if any) of each
Loan Party, dated reasonably near the Closing Date, certifying, if and to the
extent such certification is generally available for entities of the type of
such Loan Party, (A) as to a true and correct copy of the charter, certificate
of limited partnership, limited liability company agreement or other
organizational document of such Loan Party, general partner or managing member,
as the case may be, and each amendment thereto on file in such Secretary’s
office, (B) that (1) such amendments are the only amendments to the charter,
certificate of limited partnership, limited liability company agreement or other
organizational document, as applicable, of such Loan Party, general partner or
managing member, as the case may be, on file in such Secretary’s office,
(2) such Loan Party, general partner or managing member, as the case may be, has
paid all franchise taxes to the date of such certificate and (C) such Loan
Party, general partner or managing member, as the case may be, is duly
incorporated, organized or formed and in good standing or presently subsisting
under the laws of the jurisdiction of its incorporation, organization or
formation.
 
 
60

--------------------------------------------------------------------------------

 
 
(vii)           A copy of a certificate of the Secretary of State (or equivalent
authority) of each jurisdiction in which any Loan Party or any general partner
or managing member of a Loan Party owns or leases property or in which the
conduct of its business requires it to qualify or be licensed as a foreign
corporation except where the failure to so qualify or be licensed could not
reasonably be expected to result in a Material Adverse Effect, dated reasonably
near (but prior to) the Closing Date, stating, with respect to each such Loan
Party, general partner or managing member, that such Loan Party, general partner
or managing member, as the case may be, is duly qualified and in good standing
as a foreign corporation, limited partnership or limited liability company in
such State and has filed all annual reports required to be filed to the date of
such certificate.
 
(viii)           A certificate of each Loan Party and of each general partner or
managing member (if any) of each Loan Party, signed on behalf of such Loan
Party, general partner or managing member, as applicable, by its President, a
Vice President, Executive Chairman or Chief Manager and its Secretary or any
Assistant Secretary (or those of its general partner or managing member, if
applicable), dated the Closing Date (the statements made in which certificate
shall be true on and as of the date of the Initial Extension of Credit),
certifying as to (A) the absence of any amendments to the constitutive documents
of such Loan Party, general partner or managing member, as applicable, since the
date of the certificate referred to in Section 3.01(a)(vi), (B) a true and
correct copy of the bylaws, operating agreement, partnership agreement or other
governing document of such Loan Party, general partner or managing member, as
applicable, as in effect on the date on which the resolutions referred to in
Section 3.01(a)(v) were adopted and on the date of the Initial Extension of
Credit, (C) the due incorporation, organization or formation and good standing
or valid existence of such Loan Party, general partner or managing member, as
applicable, as a corporation, limited liability company or partnership organized
under the laws of the jurisdiction of its incorporation, organization or
formation and the absence of any proceeding for the dissolution or liquidation
of such Loan Party, general partner or managing member, as applicable, (D) the
truth of the representations and warranties contained in the Loan Documents as
though made on and as of the date of the Initial Extension of Credit and (E) the
absence of any event occurring and continuing, or resulting from the Initial
Extension of Credit, that constitutes a Default.
 
(ix)           A certificate of the Secretary or an Assistant Secretary of each
Loan Party (or Responsible Officer of the general partner or managing member of
any Loan Party) and of each general partner or managing member (if any) of each
Loan Party certifying the names and true signatures of the officers of such Loan
Party, or of the general partner or managing member of such Loan Party,
authorized to sign each Loan Document to which it is or is to be a party and the
other documents to be delivered hereunder and thereunder.
 
(x)           Such financial, business and other information regarding each Loan
Party and its Subsidiaries as the Lender Parties shall have reasonably
requested, including, without limitation, information as to possible contingent
liabilities, tax matters, environmental matters, obligations under Plans,
Multiemployer Plans and Welfare Plans, collective bargaining agreements and
other arrangements with employees, historical operating statements (if any),
audited annual financial statements for the year ending December 31, 2012 of the
Parent Guarantor, interim financial statements dated the end of the most recent
fiscal quarter for which financial statements are available and for the six
months then ended and financial projections for the Parent Guarantor’s
consolidated operations.
 
 
61

--------------------------------------------------------------------------------

 
 
(xi)           Evidence of insurance (which may consist of binders or
certificates of insurance) with such responsible and reputable insurance
companies or associations, and in such amounts and covering such risks, as is
satisfactory to the Lender Parties.
 
(xii)           An opinion of Kleinberg, Kaplan, Wolff & Cohen, P.C., New York
counsel for the Loan Parties, with respect to the matters (and in substantially
the form) set forth in Exhibit F-1 hereto and as to such other matters as any
Lender Party through the Administrative Agent may reasonably request.
 
(xiii)           An opinion of local counsel for the Loan Parties (A) from
Hunton & Williams LLP, in substantially the form of Exhibit F-2 hereto, (B) from
Venable LLP in substantially the form of Exhibit F-3 hereto, and (C) from Hagen,
Wilka & Archer, LLP in substantially the form of Exhibit F-4 hereto, in each
case covering such other matters as any Lender Party through the Administrative
Agent may reasonably request.
 
(xiv)           A Notice of Borrowing or Notice of Issuance, as applicable,
relating to the Initial Extension of Credit and dated and delivered not less
than three (3) Business Days prior to the date of the Initial Extension of
Credit.
 
(xv)           A certificate signed by a Responsible Officer of the Borrower,
dated the Closing Date, stating that after giving effect to the Initial
Extension of Credit the Parent Guarantor shall be in compliance with the
covenants contained in Section 5.04, together with supporting information in
form satisfactory to the Administrative Agent showing the computations used in
determining compliance with such covenants.
 
(xvi)           A breakage indemnity letter agreement executed by the Borrower
in form and substance satisfactory to the Administrative Agent and dated and
delivered to the Administrative Agent at least three (3) Business Days prior to
the Closing Date.
 
(b)      The Lender Parties shall be satisfied with the corporate and legal
structure and capitalization of each Loan Party and its Subsidiaries, including
the terms and conditions of the charter and bylaws, operating agreement,
partnership agreement or other governing document of each of them.
 
(c)      The Lender Parties shall be satisfied that all Existing Debt shall be
on terms and conditions reasonably satisfactory to the Lender Parties.
 
(d)      Before and after giving effect to the transactions contemplated by the
Loan Documents, there shall have occurred no material adverse change in the
business, assets, properties, liabilities (actual or contingent), operations,
condition (financial or otherwise) or prospects of the Loan Parties since
December 31, 2012.
 
(e)      There shall exist no action, suit, investigation, litigation or
proceeding affecting any Loan Party or any of its Subsidiaries pending or
threatened before any court, governmental agency or arbitrator that (i) could
reasonably be expected to result in a Material Adverse Effect other than the
matters described on Schedule 4.01(f) hereto (the “Material Litigation”) or
(ii) purports to affect the legality, validity or enforceability of any Loan
Document or the consummation of the transactions contemplated thereby, and there
shall have been no material adverse change in the status, or financial effect on
any Loan Party or any of its Subsidiaries, of the Material Litigation from that
described on Schedule 4.01(f) hereto.
 
 
62

--------------------------------------------------------------------------------

 
 
(f)      All governmental and third party consents and approvals necessary in
connection with the transactions contemplated by the Loan Documents shall have
been obtained (without the imposition of any conditions that are not acceptable
to the Lender Parties) and shall remain in effect, and no law or regulation
shall be applicable in the reasonable judgment of the Lender Parties that
restrains, prevents or imposes materially adverse conditions upon the
transactions contemplated by the Loan Documents.
 
(g)      Each Subsidiary Guarantor shall have complied with the requirements of
Section 5.02(p) and provided evidence of such compliance satisfactory to the
Administrative Agent.
 
(h)       The Borrower shall have paid all accrued fees of the Administrative
Agent and the Lender Parties and all reasonable, out-of-pocket expenses of the
Administrative Agent (including the reasonable fees and expenses of counsel to
the Administrative Agent).
 
SECTION 3.02.  Conditions Precedent to Each Borrowing, Issuance, Renewal,
Extension and Increase.  The obligation of each Lender to make an Advance (other
than a Letter of Credit Advance made by an Issuing Bank or a Lender pursuant to
Section 2.03(c) and a Swing Line Advance made by a Lender pursuant to Section
2.02(b)) on the occasion of each Borrowing (including the initial Borrowing) and
the obligation of each Issuing Bank to issue a Letter of Credit (including the
initial issuance) or renew a Letter of Credit, the extension of Commitments
pursuant to Section 2.16, and the right of the Borrower to request a Swing Line
Borrowing or a Commitment Increase shall be subject to the satisfaction of the
conditions set forth in Section 3.01 (to the extent not previously satisfied
pursuant to that Section) and such further conditions precedent that on the date
of such Borrowing, issuance,  renewal, extension or increase (a), the following
statements shall be true and the Administrative Agent shall have received for
the account of such Lender, the Swing Line Bank or such Issuing Bank (w) a
Notice of Borrowing or Notice of Issuance, as applicable, dated the date of such
Borrowing, issuance, renewal, extension or increase, (x) all items described in
the definition of “Unencumbered Asset Designation Package” herein (to the extent
not previously delivered with respect to each Unencumbered Asset pursuant to
Section 5.01(k) or this Section 3.02), (y) in the case of an addition of any
Person as an Additional Guarantor, all Guarantor Deliverables (to the extent not
previously delivered pursuant to Section 5.01(k) or this Section 3.02), and (z)
a certificate signed by a Responsible Officer of the Borrower, dated the date of
such Borrowing, issuance, renewal, extension or increase, stating that:
 
(i)           the representations and warranties contained in each Loan Document
are true and correct on and as of such date, before and after giving effect to
(A) such Borrowing, issuance, renewal, extension or increase, and (B) in the
case of any Borrowing or issuance or renewal, the application of the proceeds
therefrom, as though made on and as of such date;
 
(ii)           no Default or Event of Default has occurred and is continuing, or
would result from (A) such Borrowing, issuance, renewal, extension or increase
or (B) in the case of any Borrowing or issuance or renewal, from the application
of the proceeds therefrom; and
 
(iii)           for each Revolving Credit Advance, or Swing Line Advance made by
the Swing Line Bank or issuance or renewal of any Letter of Credit, (A) the
Total Unencumbered Asset Value equals or exceeds Consolidated Unsecured
Indebtedness of the Parent Guarantor that will be outstanding after giving
effect to such Advance, issuance or renewal, respectively, and (B) before and
after giving effect to such Advance, issuance or renewal, the Parent Guarantor
shall be in compliance with the covenants contained in Section 5.04(b), together
with supporting information in form satisfactory to the Administrative Agent
showing the computations used in determining compliance with such covenants;
 
 
63

--------------------------------------------------------------------------------

 
 
and (b) the Administrative Agent shall have received such other approvals,
opinions or documents as any Lender Party through the Administrative Agent may
reasonably request.
 
In the event that there shall exist a Defaulting Lender, the obligations of each
Issuing Bank to issue a Letter of Credit and each Swing Line Bank to make a
Swing Line Advance shall also be subject to the provisions of Section 9.10.
 
SECTION 3.03.  Determinations Under Section 3.01 and 3.02.  For purposes of
determining compliance with the conditions specified in Sections 3.01 and 3.02,
each Lender Party shall be deemed to have consented to, approved or accepted or
to be satisfied with each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to the Lender Parties
unless an officer of the Administrative Agent responsible for the transactions
contemplated by the Loan Documents shall have received notice from such Lender
Party prior to the Initial Extension of Credit specifying its objection thereto
and, if the Initial Extension of Credit consists of a Borrowing, such Lender
Party shall not have made available to the Administrative Agent such Lender
Party’s ratable portion of such Borrowing.
 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
 
SECTION 4.01.  Representations and Warranties of the Loan Parties.  Each Loan
Party represents and warrants as follows:
 
(a)      Organization and Powers; Qualifications and Good Standing.  Each Loan
Party and each of its Subsidiaries and each general partner or managing member,
if any, of each Loan Party (i) is a corporation, limited liability company or
partnership duly incorporated, organized or formed, validly existing and in good
standing under the laws of the jurisdiction of its incorporation, organization
or formation, (ii) is duly qualified and in good standing as a foreign
corporation, limited liability company or partnership in each other jurisdiction
in which it owns or leases property or in which the conduct of its business
requires it to so qualify or be licensed except where the failure to so qualify
or be licensed could not reasonably be expected to result in a Material Adverse
Effect and (iii) has all requisite corporate, limited liability company or
partnership power and authority (including, without limitation, all governmental
licenses, permits and other approvals) to own or lease and operate its
properties and to carry on its business as now conducted and as proposed to be
conducted.  All of the outstanding Equity Interests in the Borrower have been
validly issued, are fully paid and non-assessable.  The Parent Guarantor
directly or indirectly owns all of the general partnership interests and more
than 60% of the limited partnership interests in the Borrower.  All Equity
Interests in the Borrower that are directly or indirectly owned by the Parent
Guarantor are owned free and clear of all Liens. The Parent Guarantor is
organized in conformity with the requirements for qualification as a REIT under
the Internal Revenue Code, and its method of operation enables it to meet the
requirements for qualification and taxation as a REIT under the Internal Revenue
Code.
 
(b)      Subsidiaries.  Set forth on Schedule 4.01(b) hereto is a complete and
accurate list of all Subsidiaries of each Loan Party, showing as of the date
hereof (as to each such Subsidiary) the jurisdiction of its incorporation,
organization or formation, the number of shares (or the equivalent thereof) of
each class of its Equity Interests authorized, and the number outstanding, on
the date hereof and the percentage of each such class of its Equity Interests
owned (directly or indirectly) by such Loan Party and the number of shares (or
the equivalent thereof) covered by all outstanding options, warrants, rights of
conversion or purchase and similar rights at the date hereof.  All of the
outstanding Equity Interests in each Loan Party’s Subsidiaries has been validly
issued, are fully paid and non-assessable and to the extent owned by such Loan
Party or one or more of its Subsidiaries, and with respect to the Subsidiary
Guarantors, TRS Holdco and the TRS Lessees, are owned by such Loan Party or
Subsidiaries free and clear of all Liens, except for Liens created under the
Loan Documents.
 
 
64

--------------------------------------------------------------------------------

 
 
(c)      Due Authorization; No Conflict.  The execution and delivery by each
Loan Party and of each general partner or managing member (if any) of each Loan
Party of each Loan Document to which it is or is to be a party, and the
performance of its obligations thereunder and the other transactions
contemplated by the Loan Documents, are within the corporate, limited liability
company or partnership powers of such Loan Party, general partner or managing
member, have been duly authorized by all necessary corporate, limited liability
company or partnership action, and do not (i) contravene the charter or bylaws,
operating agreement, partnership agreement or other governing document of such
Loan Party, general partner or managing member, (ii) violate any law, rule,
regulation (including, without limitation, Regulation X of the Board of
Governors of the Federal Reserve System), order, writ, judgment, injunction,
decree, determination or award, (iii) conflict with or result in the breach of,
or constitute a default or require any payment to be made under, any Material
Contract, loan agreement, indenture, mortgage, deed of trust, lease or other
instrument binding on or affecting any Loan Party, any of its Subsidiaries or
any of their properties, or any general partner or managing member of any Loan
Party or (iv) except for the Liens created under the Loan Documents, result in
or require the creation or imposition of any Lien upon or with respect to any of
the properties of any Loan Party or any of its Subsidiaries.  No Loan Party or
any of its Subsidiaries is in violation of any such law, rule, regulation,
order, writ, judgment, injunction, decree, determination or award or in breach
of any such contract, loan agreement, indenture, mortgage, deed of trust, lease
or other instrument, the violation or breach of which could reasonably be
expected to result in a Material Adverse Effect.
 
(d)      Authorizations and Consents.  No authorization or approval or other
action by, and no notice to or filing with, any Governmental Authority or
regulatory body or any other third party is required for (i) the due execution,
delivery, recordation, filing or performance by any Loan Party or any general
partner or managing member of any Loan Party of any Loan Document to which it is
or is to be a party or for the consummation the transactions contemplated by the
Loan Documents, or (ii) the exercise by the Administrative Agent or any Lender
Party of its rights under the Loan Documents, except for authorizations,
approvals, actions, notices and filings which have been duly obtained, taken,
given or made and are in full force and effect.
 
(e)      Binding Obligation.  This Agreement has been, and each other Loan
Document when delivered hereunder will have been, duly executed and delivered by
each Loan Party and general partner or managing member (if any) of each Loan
Party party thereto.  This Agreement is, and each other Loan Document when
delivered hereunder will be, the legal, valid and binding obligation of each
Loan Party and general partner or managing member (if any) of each Loan Party
thereto, enforceable against such Loan Party, general partner or managing
member, as the case may be, in accordance with its terms.
 
(f)      Litigation.  There is no action, suit, investigation, litigation or
proceeding affecting any Loan Party or any of its Subsidiaries or any general
partner or managing member (if any) of any Loan Party, including any
Environmental Action, pending or threatened before any court, governmental
agency or arbitrator that (i) could reasonably be expected to result in a
Material Adverse Effect (other than the Material Litigation) or (ii) purports to
affect the legality, validity or enforceability of any Loan Document or the
transactions contemplated by the Loan Documents, and there has been no material
adverse change in the status, or financial effect on any Loan Party or any of
its Subsidiaries or any general partner or managing member (if any) of any Loan
Party, of the Material Litigation from that described on Schedule 4.01(f)
hereto.
 
 
65

--------------------------------------------------------------------------------

 
 
(g)      Financial Condition.  The Consolidated balance sheets of the Parent
Guarantor as at December 31, 2012 and the related Consolidated statements of
income and Consolidated statements of cash flows of  the Parent Guarantor for
the fiscal year then ended, accompanied by unqualified opinions of KPMG LLP,
independent public accountants, and the Consolidated balance sheets of  the
Parent Guarantor as at June 30, 2013, and the related Consolidated statements of
income and Consolidated statements of cash flows of  the Parent Guarantor for
the six months then ended, copies of which have been furnished to each Lender
Party, fairly present, subject, in the case of such balance sheets as at June
30, 2013, and such statements of income and cash flows for the six months then
ended, to year-end audit adjustments, the Consolidated financial condition
of  the Parent Guarantor as at such dates and the Consolidated results of
operations of  the Parent Guarantor for the periods ended on such dates, all in
accordance with generally accepted accounting principles applied on a consistent
basis.  Since December 31, 2012 there has been no Material Adverse Change.
 
(h)      Forecasts.  The Consolidated forecasted balance sheets, statements of
income and statements of cash flows of the Parent Guarantor and its Subsidiaries
delivered to the Lender Parties pursuant to Section 3.01(a)(x) or 5.03 were
prepared in good faith on the basis of the assumptions stated therein, which
assumptions were fair in light of the conditions existing at the time of
delivery of such forecasts, and represented, at the time of delivery, the Parent
Guarantor’s best estimate of its future financial performance.
 
(i)      Full Disclosure.  No information, exhibit or report furnished by or on
behalf of any Loan Party to the Administrative Agent or any Lender Party in
connection with the negotiation and syndication of the Loan Documents or
pursuant to the terms of the Loan Documents contained any untrue statement of a
material fact or omitted to state a material fact necessary to make the
statements made therein not misleading.  The Loan Parties have disclosed to the
Administrative Agent, in writing, any and all existing facts that have or may
have (to the extent any of the Loan Parties can now reasonably foresee) a
Material Adverse Effect, provided however, that the Loan Parties are not
obligated to report on the potential Material Adverse Effect of any general
economic condition.
 
(j)      Margin Regulations.  No Loan Party is engaged in the business of
extending credit for the purpose of purchasing or carrying Margin Stock, and no
proceeds of any Advance or drawings under any Letter of Credit will be used to
purchase or carry any Margin Stock or to extend credit to others for the purpose
of purchasing or carrying any Margin Stock.
 
(k)      Certain Governmental Regulations.  Neither any Loan Party nor any of
its Subsidiaries nor any general partner or managing member of any Loan Party,
as applicable, is an “investment company”, or an “affiliated person” of, or
“promoter” or “principal underwriter” for, an “investment company”, as such
terms are defined in the Investment Company Act of 1940, as amended.  Without
limiting the generality of the foregoing, each Loan Party and each of its
Subsidiaries and each general partner or managing member of any Loan Party, as
applicable:  (i) is primarily engaged, directly or through a wholly-owned
subsidiary or subsidiaries, in a business or businesses other than that of (A)
investing, reinvesting, owning, holding or trading in securities or (B) issuing
face-amount certificates of the installment type; (ii) is not engaged in, does
not propose to engage in and does not hold itself out as being engaged in the
business of (A) investing, reinvesting, owning, holding or trading in securities
or (B) issuing face-amount certificates of the installment type; (iii) does not
own or propose to acquire investment securities (as defined in the Investment
Company Act of 1940, as amended) having a value exceeding forty percent (40%) of
the value of such company’s total assets (exclusive of government securities and
cash items) on an unconsolidated basis; (iv) has not in the past been engaged in
the business of issuing face-amount certificates of the installment type; and
(v) does not have any outstanding face-amount certificates of the installment
type.  Neither the making of any Advances, nor the issuance of any Letters of
Credit, nor the application of the proceeds or repayment thereof by the
Borrower, nor the consummation of the other transactions contemplated by the
Loan Documents, will violate any provision of any such Act or any rule,
regulation or order of the Securities and Exchange Commission thereunder.
 
 
66

--------------------------------------------------------------------------------

 
 
(l)      Materially Adverse Agreements.  Neither any Loan Party nor any of its
Subsidiaries is a party to any indenture, loan or credit agreement or any lease
or other agreement or instrument or subject to any charter, corporate,
partnership, membership or other governing restriction that could reasonably be
expected to result in a Material Adverse Effect (absent a material default under
a Material Contract).
 
(m)     [Intentionally Omitted].
 
(n)      Existing Debt.  Set forth on Schedule 4.01(n) hereto is a complete and
accurate list of all Existing Debt, showing as of the date hereof the obligor
and the principal amount outstanding thereunder, the maturity date thereof and
the amortization schedule therefor.
 
(o)      Liens.  Set forth on Schedule 4.01(o) hereto is a complete and accurate
list of (i) all Liens on the property or assets of any Loan Party or any of its
Subsidiaries that directly or indirectly own any Unencumbered Asset, and (ii)
all Liens with a principal balance in excess of $250,000 on the property or
assets of any Loan Party or any of its Subsidiaries securing Debt for Borrowed
Money; in each case showing as of the date hereof the lienholder thereof, the
principal amount of the obligations secured thereby and the property or assets
of such Loan Party or such Subsidiary subject thereto, provided however, that
easements and other real property restrictions, covenants and conditions of
record (exclusive of Liens securing Debt) shall not be listed on Schedule
4.01(o).
 
(p)      Real Property.  (i)  Set forth on Part I of Schedule 4.01(p) hereto is
a complete and accurate list of all Real Property owned in fee by any Loan Party
or any of its Subsidiaries, showing as of the date hereof, and as of each other
date such Schedule 4.01(p) is required to be supplemented hereunder, the street
address, state, record owner and book value thereof.  Each such Loan Party or
Subsidiary has good, marketable and insurable fee simple title to such Real
Property, free and clear of all Liens, other than existing Liens and Liens
permitted under Section 5.02(a).
 
(ii)           Set forth on Part II of Schedule 4.01(p) hereto is a complete and
accurate list of all leases of Real Property under which any Loan Party or any
of its Subsidiaries is the lessee, including, without limitation, the Operating
Leases, showing as of the date hereof, and as of each other date such
Schedule 4.01(p) is required to be supplemented hereunder, the street address,
state, lessor, lessee, expiration date and annual rental cost thereof.  Each
such lease is the legal, valid and binding obligation of the lessor thereof,
enforceable in accordance with its terms.
 
 
67

--------------------------------------------------------------------------------

 
 
(iii)           Each Unencumbered Asset is operated and managed by an Approved
Manager pursuant to a Management Agreement listed on Part III of Schedule
4.01(p).
 
(iv)           Each Unencumbered Asset is subject to a Franchise Agreement with
an Approved Franchisor as listed on Part IV of Schedule 4.01(p).
 
(v)           Each Unencumbered Asset satisfies all Unencumbered Asset Pool
Conditions.
 
(q)      Environmental Matters.  (ii)  Except as otherwise set forth on Part I
of Schedule 4.01(q) hereto, the operations and properties of each Loan Party and
each of its Subsidiaries comply in all material respects with all applicable
Environmental Laws and Environmental Permits, all past material non-compliance
with such Environmental Laws and Environmental Permits has been resolved without
ongoing material obligations or costs, and, to the knowledge of each Loan Party
and its Subsidiaries, no circumstances exist that could be reasonably likely to
(A) form the basis of an Environmental Action against any Loan Party or any of
its Subsidiaries or any of their properties that could have a Material Adverse
Effect or (B) cause any such property to be subject to any restrictions on
ownership, occupancy, use or transferability under any Environmental Law.
 
(ii)           Except as otherwise set forth on Part II of Schedule 4.01(q)
hereto, none of the properties currently or formerly owned or operated by any
Loan Party or any of its Subsidiaries is listed or, to the knowledge of each
Loan Party and its Subsidiaries, proposed for listing on the NPL or on the
CERCLIS or any analogous foreign, state or local list or is adjacent to any such
listed property; there are no underground or above ground storage tanks or any
surface impoundments, septic tanks, pits, sumps or lagoons in which Hazardous
Materials are being or have been treated, stored or disposed on any property
currently owned or operated by any Loan Party or any of its Subsidiaries; there
is no asbestos or asbestos-containing material on any property currently owned
or operated by any Loan Party or any of its Subsidiaries except for any
non-friable asbestos-containing material that is being managed pursuant to, and
in compliance with, an operations and maintenance plan and that does not
currently require removal, remediation, abatement or encapsulation under
Environmental Law; and, to the knowledge of each Loan Party and its
Subsidiaries, Hazardous Materials have not been released, discharged or disposed
of in any material amount or in violation of any Environmental Law or
Environmental Permit on any property currently owned or operated by any Loan
Party or any of its Subsidiaries or, to the knowledge of each Loan Party and its
Subsidiaries, during the period of their ownership or operation thereof, on any
property formerly owned or operated by any Loan Party or any of its
Subsidiaries.
 
(iii)           Except as otherwise set forth on Part III of Schedule 4.01(q)
hereto, neither any Loan Party nor any of its Subsidiaries is undertaking, and
has not completed, either individually or together with other potentially
responsible parties, any investigation or assessment or remedial or response
action relating to any actual or threatened release, discharge or disposal of
Hazardous Materials at any site, location or operation, either voluntarily or
pursuant to the order of any governmental or regulatory authority or the
requirements of any Environmental Law; all Hazardous Materials generated, used,
treated, handled or stored at, or transported to or from, any property currently
or formerly owned or operated by any Loan Party or any of its Subsidiaries have
been disposed of in a manner not reasonably expected to result in a Material
Adverse Effect; and, with respect to any property formerly owned or operated by
any Loan Party or any of its Subsidiaries, all Hazardous Materials generated,
used, treated, handled, stored or transported by or, to the knowledge of each
Loan Party and its Subsidiaries, on behalf of any Loan Party or any of its
Subsidiaries have been disposed of in a manner that could not reasonably be
expected to result in a Material Adverse Effect.
 
 
68

--------------------------------------------------------------------------------

 
 
(r)      Compliance with Laws.  Each Loan Party and each Subsidiary is in
compliance with the requirements of all laws, rules and regulations (including,
without limitation, the Securities Act and the Securities Exchange Act, and the
applicable rules and regulations thereunder, state securities law and “Blue Sky”
laws) applicable to it and its business, where the failure to so comply could
reasonably be expected to result in a Material Adverse Effect.
 
(s)      Force Majeure.  Neither the business nor the Assets of any Loan Party
or any of its Subsidiaries are affected by any fire, explosion, accident,
strike, lockout or other labor dispute, drought, storm, hail, earthquake,
embargo, act of God or of the public enemy or other casualty (whether or not
covered by insurance) that could reasonably be expected to result in a Material
Adverse Effect.
 
(t)      Loan Parties’ Credit Decisions.  Each Loan Party has, independently and
without reliance upon the Administrative Agent or any other Lender Party and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement (and in the case
of the Guarantors, to give the guaranty under this Agreement) and each other
Loan Document to which it is or is to be a party, and each Loan Party has
established adequate means of obtaining from each other Loan Party on a
continuing basis information pertaining to, and is now and on a continuing basis
will be completely familiar with, the business, condition (financial or
otherwise), operations, performance, properties and prospects of such other Loan
Party.
 
(u)      Solvency.  Each Specified Operating Lessee is, after capital
contributions by parent companies, Solvent.  Each other Loan Party
is, individually and together with its Subsidiaries, Solvent.
 
(v)      Sarbanes-Oxley.  No Loan Party has made any extension of credit to any
of its directors or executive officers in contravention of any applicable
restrictions set forth in Section 402(a) of Sarbanes-Oxley.
 
(w)           ERISA Matters.  (iii)  Set forth on Schedule 4.01(w) hereto is a
complete and accurate list of all Plans and Welfare Plans.
 
(ii)           No ERISA Event has occurred within the preceding five plan years
or is reasonably expected to occur with respect to any Plan that has resulted in
or is reasonably expected to result in a material liability of any Loan Party or
any ERISA Affiliate.
 
(iii)           Schedule B (Actuarial Information) to the most recent annual
report (Form 5500 Series) for each Plan, copies of which have been filed with
the Internal Revenue Service and furnished to the Lender Parties, is complete
and accurate and fairly presents the funding status of such Plan as of the date
of such Schedule B, and since the date of such Schedule B there has been no
material adverse change in such funding status.
 
(iv)           Neither any Loan Party nor any ERISA Affiliate has incurred or is
reasonably expected to incur any Withdrawal Liability to any Multiemployer Plan.
 
 
69

--------------------------------------------------------------------------------

 
 
(v)           Neither any Loan Party nor any ERISA Affiliate has been notified
by the sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or has been terminated, within the meaning of Title IV of ERISA,
and no such Multiemployer Plan is reasonably expected to be in reorganization or
to be terminated, within the meaning of Title IV of ERISA.
 
(x)      Sanctioned Persons. None of the Loan Parties or any of their respective
Subsidiaries nor, to the knowledge any Responsible Officer of the Borrower, any
director, officer, agent, employee or Affiliate of any Loan Party or any of its
respective Subsidiaries is currently subject to any U.S. sanctions administered
by the Office of Foreign Assets Control of the U.S. Treasury Department
(“OFAC”); and the Borrower will not directly or indirectly use the proceeds of
the Loans or the Letters of Credit or otherwise make available such proceeds to
any person, for the purpose of financing the activities of any person currently
subject to any U.S. sanctions administered by OFAC.
 
ARTICLE V
COVENANTS OF THE LOAN PARTIES
 
SECTION 5.01.  Affirmative Covenants.  So long as any Advance or any other
Obligation of any Loan Party under any Loan Document shall remain unpaid, any
Letter of Credit shall be outstanding or any Lender Party shall have any
Commitment hereunder, each Loan Party will:
 
(a)      Compliance with Laws, Etc.  Comply, and cause each of its Subsidiaries
to comply, in all material respects, with all applicable laws, rules,
regulations and orders, such compliance to include, without limitation,
compliance with ERISA and the Racketeer Influenced and Corrupt Organizations
Chapter of the Organized Crime Control Act of 1970.
 
(b)      Payment of Taxes, Etc.  Pay and discharge, and cause each of its
Subsidiaries to pay and discharge, before the same shall become delinquent,
(i) all taxes, assessments and governmental charges or levies imposed upon it or
upon its property and (ii) all lawful claims that, if unpaid, might by law
become a Lien upon its property; provided, however, that neither the Loan
Parties nor any of their Subsidiaries shall be required to pay or discharge any
such tax, assessment, charge or claim that is the subject of a Good Faith
Contest, unless and until any Lien resulting therefrom attaches to its property
and becomes enforceable against its other creditors.
 
(c)      Compliance with Environmental Laws.  Comply, and cause each of its
Subsidiaries and all lessees and other Persons operating or occupying its
properties to comply, in all material respects, with all applicable
Environmental Laws and Environmental Permits; obtain and renew and cause each of
its Subsidiaries to obtain and renew all Environmental Permits necessary for its
operations and properties; and conduct, and cause each of its Subsidiaries to
conduct, any investigation, study, sampling and testing, and undertake any
cleanup, removal, remedial or other action necessary to remove and clean up all
Hazardous Materials from any of its properties in material compliance with the
requirements of all Environmental Laws; provided, however, that neither the Loan
Parties nor any of their Subsidiaries shall be required to undertake any such
cleanup, removal, remedial or other action to the extent that its obligation to
do so is the subject of a Good Faith Contest.
 
(d)      Maintenance of Insurance.  Maintain, and cause each of its Subsidiaries
to maintain, insurance with responsible and reputable insurance companies or
associations in such amounts and covering such risks as is usually carried by
companies engaged in similar businesses and owning similar properties in the
same general areas in which such Loan Party or such Subsidiaries operate, but in
no event shall such amounts be lower or coverages be less comprehensive than the
respective insurance amounts and coverages maintained by the Borrower and its
Subsidiaries on the Closing Date approved by the Administrative Agent.
 
 
70

--------------------------------------------------------------------------------

 
 
(e)      Preservation of Partnership or Corporate Existence, Etc.  Preserve and
maintain, and cause each of its Subsidiaries to preserve and maintain, its
existence (corporate or otherwise), legal structure, legal name, rights (charter
and statutory), permits, licenses, approvals, privileges and franchises, except,
in the case of Subsidiaries of the Borrower only, if in the reasonable business
judgment of such Subsidiary it is in its best economic interest not to preserve
and maintain such existence, legal structure, legal name, rights, permits,
licenses, approvals, privileges and franchises and such failure is not
reasonably likely to result in a Material Adverse Effect (it being understood
that the foregoing shall not prohibit, or be violated as a result of any
transaction by or involving any Loan Party or Subsidiary thereof otherwise
permitted under Section 5.02(d) or (e) below).
 
(f)      Visitation Rights.  At any reasonable time and from time to time,
permit any of the Administrative Agent or Lender Parties, or any agent or
representatives thereof, to examine and make copies of and abstracts from the
records and books of account of, and visit the properties of, any Loan Party
(but, in each case not more frequently than one time per year unless an Event of
Default shall have occurred and be continuing) , and to discuss the affairs,
finances and accounts of any Loan Party and any of its Subsidiaries with any of
their general partners, managing members, officers or directors and with their
independent certified public accountants.
 
(g)      Keeping of Books.  Keep, and cause each of its Subsidiaries to keep,
proper books of record and account, in which full and correct entries shall be
made of all financial transactions and the assets and business of such Loan
Party and each such Subsidiary in accordance with GAAP.
 
(h)      Maintenance of Properties, Etc.  Maintain and preserve, and cause each
of its Subsidiaries to maintain and preserve, all of its properties that are
used or useful in the conduct of its business in good working order and
condition, ordinary wear and tear excepted and will from time to time make or
cause to be made all appropriate repairs, renewals and replacement thereof
except where failure to do so could not reasonably be expected to result in a
Material Adverse Effect.
 
(i)      Transactions with Affiliates.  Conduct, and cause each of its
Subsidiaries to conduct, all transactions otherwise permitted under the Loan
Documents with any of their Affiliates (other than transactions exclusively
among or between the Borrower and/or one or more of the Guarantors) on terms
that are fair and reasonable and no less favorable to such Loan Party or such
Subsidiary than it would obtain in a comparable arm’s-length transaction with a
Person not an Affiliate, provided however, that all transactions  pursuant to
any operating leases that are in the standard form of operating lease used by
the Borrower’s Subsidiaries, shall be deemed fair and reasonable.
 
(j)      Covenant to Guarantee Obligations.  (A) Concurrently with the delivery
of Unencumbered Asset Designation Package pursuant to Section 5.01(k) with
respect to a Proposed Unencumbered Asset owned or leased (including pursuant to
an Operating Lease) by a Subsidiary of a Loan Party or (B) within 10 days after
the formation or acquisition of any new direct or indirect Subsidiary of a Loan
Party which Subsidiary directly owns or leases an Unencumbered Asset (including
pursuant to an Operating Lease), cause each such Subsidiary and each direct and
indirect parent of such Subsidiary (if it has not already done so) to duly
execute and deliver to the Administrative Agent a Guaranty Supplement in
substantially the form of Exhibit C hereto, or such other guaranty supplement in
form and substance reasonably satisfactory to the Administrative Agent,
guaranteeing the other Loan Parties’ Obligations under the Loan Documents.
 
 
71

--------------------------------------------------------------------------------

 
 
(k)      Unencumbered Asset Pool Additions.  With the Borrower’s written notice
to the Administrative Agent that any Asset (a “Proposed Unencumbered Asset”) be
added as an Unencumbered Asset, deliver (or cause to be delivered) to the
Administrative Agent, at the Borrower’s expense, an Unencumbered Asset
Designation Package with respect to such Proposed Unencumbered Asset.  Provided
that the Proposed Unencumbered Asset satisfies the Unencumbered Asset Pool
Conditions and the Borrower, at its expense, delivers all applicable Guarantor
Deliverables, the Proposed Unencumbered Asset shall be deemed added as an
Unencumbered Asset to the Unencumbered Asset Pool.
 
(l)      Further Assurances.  (iv)  Promptly upon request by the Administrative
Agent, or any Lender Party through the Administrative Agent, correct, and cause
each Loan Party to promptly correct, any material defect or error that may be
discovered in any Loan Document or in the execution, acknowledgment, filing or
recordation thereof.
 
(ii)           Promptly upon request by the Administrative Agent, or any Lender
Party through the Administrative Agent, do, execute, acknowledge, deliver, file,
and re-file such certificates, assurances and take such other actions as the
Administrative Agent, or any Lender Party through the Administrative Agent, may
reasonably require from time to time in order (A) to carry out more effectively
the purposes of the Loan Documents, and (B) to assure, convey, grant, assign,
transfer, preserve, protect and confirm more effectively unto the Lender Parties
the rights granted or now or hereafter intended to be granted to the Lender
Parties under any Loan Document or under any other instrument executed in
connection with any Loan Document to which any Loan Party or any of its
Subsidiaries is or is to be a party, and cause each of its Subsidiaries to do
so.
 
(m)           Performance of Material Contracts.  Perform and observe, and cause
each of its Subsidiaries to perform and observe, all the material terms and
provisions of each Material Contract to be performed or observed by it, maintain
each such Material Contract in full force and effect, enforce each such Material
Contract in material accordance with its terms, take all such action to such end
as may be from time to time reasonably requested by the Administrative Agent,
and, upon reasonable request of the Administrative Agent, make to each other
party to each such Material Contract such demands and requests for information
and reports or for action as any Loan Party or any of its Subsidiaries is
entitled to make under such Material Contract, and cause each of its
Subsidiaries to do so.  Notwithstanding the above, nothing in this subsection
(m) shall prohibit or reduce the rights of any Loan Party or any of their
Subsidiaries to enter into, terminate, modify, amend, renew or otherwise deal
with any Material Contract to the extent the same does not cause an Unencumbered
Asset to not meet the Unencumbered Asset Pool Conditions and, in the aggregate,
could not be reasonably be expected to result in a Material Adverse Effect.
 
(n)      Compliance with Leases.  (i)  Make all payments and otherwise perform
all material obligations in respect of all leases of real property to which the
Borrower or any of its Subsidiaries is a party, keep such leases in full force
and effect and not allow such leases to lapse or be terminated or any rights to
renew such leases to be forfeited or cancelled (except, in the case of the
Borrower and Subsidiaries of the Borrower only, if in the reasonable business
judgment of such Subsidiary it is in its best economic interest not to maintain
such lease or prevent such lapse, termination, forfeiture or cancellation and
such failure to maintain such lease or prevent such lapse, termination,
forfeiture or cancellation is not in respect of a Qualifying Ground Lease or an
Operating Lease of an Unencumbered Asset and could not otherwise reasonably be
expected to result in a Material Adverse Effect), notify the Administrative
Agent of any default by any party with respect to such leases and cooperate with
the Administrative Agent in all respects to cure any such default, and cause
each of its Subsidiaries to do so.
 
 
72

--------------------------------------------------------------------------------

 
 
(ii)           With respect to any Qualifying Ground Lease related to any
Unencumbered Asset:
 
(B)           pay when due the rent and other amounts due and payable thereunder
(subject to applicable cure or grace periods);
 
(C)           timely perform and observe all of the material terms, covenants
and conditions required to be performed and observed by it as tenant thereunder
(subject to applicable cure or grace periods);
 
(D)           do all things necessary to preserve and keep unimpaired such
Qualifying Ground Lease and its rights thereunder;
 
(E)           diligently and continuously enforce the material obligations of
the lessor or other obligor thereunder;
 
(F)           deliver to the Administrative Agent all default and other material
notices received by it or sent by it under the applicable Qualifying Ground
Lease;
 
(G)           upon the Administrative Agent’s reasonable written request and at
reasonable intervals, unless an Event of Default shall have occurred and be
continuing, in which case, upon written request at any time, provide to the
Administrative Agent any information or materials relating to such Qualifying
Ground Lease and evidencing the applicable Subsidiary Guarantor’s due observance
and performance of its material obligations thereunder;
 
(H)           in connection with the bankruptcy or other insolvency proceedings
of any ground lessor or other obligor, ratify the legality, binding effect and
enforceability of the applicable Qualifying Ground Lease within the applicable
time period therefor in such proceedings, notwithstanding any rejection by such
ground lessor or obligor or trustee, custodian or receiver related thereto;
 
(I)           at reasonable times and at reasonable intervals, deliver to the
Administrative Agent (or, subject to the requirements of the subject Qualifying
Ground Lease, cause the applicable lessor or other obligor to deliver to the
Administrative Agent), an estoppel certificate and consent agreement in relation
to such Qualifying Ground Lease in form and substance reasonably acceptable to
the Administrative Agent, in its discretion, and, in the case of the estoppel
certificate, setting forth (i) the name of lessee and lessor under the
Qualifying Ground Lease (if applicable); (ii) that such Qualifying Ground Lease
is in full force and effect and has not been modified except to the extent the
Administrative Agent has received notice of such modification; (iii) that no
rental and other payments due thereunder are delinquent as of the date of such
estoppel; and (iv) whether such Person knows of any actual or alleged defaults
or events of default under the applicable Qualifying Ground Lease;
 
provided, that each Loan Party hereby agrees to execute and deliver to the
Administrative Agent, within ten (10) days of any request therefor, such
documents, instruments, agreements, assignments or other conveyances reasonably
requested by the Administrative Agent in connection with or in furtherance of
any of the provisions set forth above or the rights granted to the
Administrative Agent in connection therewith.
 
 
73

--------------------------------------------------------------------------------

 
 
(o)      Interest Rate Hedging.  Maintain at all times interest rate Hedge
Agreements (i) providing either an interest-rate swap for a fixed rate of
interest or an interest-rate cap, and (ii) covering a notional amount equal to
the amount, if any, by which (A) 50% of Consolidated Debt for Borrowed Money of
the Parent Guarantor and its Subsidiaries (exclusive of the Facility Exposure)
exceeds (B) all Consolidated Debt for Borrowed Money of the Parent Guarantor and
its Subsidiaries then accruing interest at a fixed rate.
 
(p)      Management Agreements.  At all times cause each Unencumbered Asset to
be managed and operated by an Approved Manager.
 
(q)      Franchise Agreements.  At all times cause each Hotel Asset to be
subject to a franchise agreement or similar arrangement with an Approved
Franchisor.
 
(r)      Maintenance of REIT Status.  In the case of the Parent Guarantor, at
all times be organized in conformity with the requirements for qualification as
a REIT under the Internal Revenue Code, and at all times continue to qualify as
a REIT and elect to be treated as a REIT under all applicable laws, rules and
regulations.
 
(s)      Exchange Listing.  In the case of the Parent Guarantor, at all times
(i) cause its common shares to be duly listed on the New York Stock Exchange,
the American Stock Exchange or NASDAQ and (ii) timely file all reports required
to be filed by it in connection therewith.
 
(t)      Sarbanes-Oxley.  Comply at all times with all applicable provisions of
Section 402(a) of Sarbanes-Oxley.
 
(u)      [Intentionally Omitted].
 
(v)      [Intentionally Omitted].
 
(w)           Operating Leases.  Promptly (i) perform and observe all of the
covenants and agreements required to be performed and observed under the
Operating Leases and do all things necessary to preserve and to keep unimpaired
the Loan Parties’ rights thereunder; (ii) notify the Administrative Agent of any
default under the Operating Leases of which any Loan Party is aware;
(iii) deliver to the Administrative Agent a copy of any notice of default or
other notice received by the Loan Parties under the Operating Leases; and
(iv) enforce in all respects the performance and observance of all of the
covenants and agreements required to be performed or observed by the applicable
lessor under each Operating Lease.
 
SECTION 5.02.  Negative Covenants.  So long as any Advance or any other
Obligation of any Loan Party under any Loan Document shall remain unpaid, any
Letter of Credit shall be outstanding or any Lender Party shall have any
Commitment hereunder, no Loan Party will, at any time:
 
 
74

--------------------------------------------------------------------------------

 
 
(a)      Liens, Etc.  Create, incur, assume or suffer to exist, or permit any of
its Subsidiaries to create, incur, assume or suffer to exist, any Lien on or
with respect to any of its assets of any character (including, without
limitation, accounts) whether now owned or hereafter acquired, or sign or file
or suffer to exist, or permit any of its Subsidiaries to sign or file or suffer
to exist, under the Uniform Commercial Code of any jurisdiction, a financing
statement that names such Loan Party or any of its Subsidiaries as debtor, or
sign or suffer to exist, or permit any of its Subsidiaries to sign or suffer to
exist, any security agreement authorizing any secured party thereunder to file
such financing statement, or assign, or permit any of its Subsidiaries to
assign, any accounts or other right to receive income, except, in the case of
the Loan Parties (other than the Parent Guarantor) and their respective
Subsidiaries:
 
(i)           Liens created under the Loan Documents;
 
(ii)           Permitted Liens;
 
(iii)           Liens described on Schedule 4.01(o) hereto;
 
(iv)           purchase money Liens upon or in equipment acquired or held by
such Loan Party or any of its Subsidiaries in the ordinary course of business to
secure the purchase price of such equipment or to secure Indebtedness incurred
solely for the purpose of financing the acquisition of any such equipment to be
subject to such Liens, or Liens existing on any such equipment at the time of
acquisition (other than any such Liens created in contemplation of such
acquisition that do not secure the purchase price), or extensions, renewals or
replacements of any of the foregoing for the same or a lesser amount; provided,
however, that no such Lien shall extend to or cover any property other than the
equipment being acquired, and no such extension, renewal or replacement shall
extend to or cover any property not theretofore subject to the Lien being
extended, renewed or replaced; provided further that the aggregate principal
amount of the Indebtedness secured by Liens permitted by this clause (iv) shall
not exceed the amount permitted under Section 5.02(b)(iii)(A);
 
(v)           Liens arising in connection with Capitalized Leases permitted
under Section 5.02(b)(iii)(B), provided that no such Lien shall extend to or
cover any Unencumbered Assets or assets other than the assets subject to such
Capitalized Leases;
 
(vi)           Liens on property of a Person existing at the time such Person is
acquired by, merged into or consolidated with any Loan Party or any Subsidiary
of any Loan Party or becomes a Subsidiary of any Loan Party, provided that such
Liens were not created in contemplation of such merger, consolidation or
acquisition and do not extend to any assets other than those of the Person so
merged into or consolidated with such Loan Party or such Subsidiary or so
acquired by such Loan Party or such Subsidiary;
 
(vii)           Liens securing Non-Recourse Debt permitted under Section
5.02(b)(iii)(E), provided that no such Lien shall extend to or cover any
Unencumbered Asset;
 
(viii)           the replacement, extension or renewal of any Lien permitted by
clause (iii) above upon or in the same property theretofore subject thereto in
connection with any Refinancing Debt permitted under Section 5.02(b)(iii)(C);
 
(ix)           Liens securing Permitted Recourse Debt permitted under Section
5.02(b)(vi), which Liens do not affect any direct or indirect ownership interest
in any Unencumbered Asset; and
 
 
75

--------------------------------------------------------------------------------

 
 
(x)           Liens securing Debt of the Borrower and its Subsidiaries not
expressly permitted by clauses (i) through (viii) above, provided that such
Liens do not affect any Unencumbered Asset and the amount of Debt secured by
such Liens shall not exceed $5,000,000 in the aggregate outstanding at any one
time.
 
(b)      Indebtedness.  Create, incur, assume or suffer to exist, or permit any
of its Subsidiaries to create, incur, assume or suffer to exist, any
Indebtedness, except:
 
(i)           Indebtedness under the Loan Documents;
 
(ii)           in the case of any Loan Party or any Subsidiary of a Loan Party,
Indebtedness owed to any Loan Party or any wholly owned Subsidiary of any Loan
Party, provided that, in each case, such Indebtedness (y) shall be on terms
reasonably acceptable to the Administrative Agent and (z) shall be evidenced by
promissory notes in form and substance reasonably satisfactory to the
Administrative Agent, which promissory notes shall (unless payable to the
Borrower) by their terms be subordinated to the Obligations of the Loan Parties
under the Loan Documents;
 
(iii)           in the case of each Loan Party (other than the Parent Guarantor)
and its Subsidiaries,
 
(A)           Indebtedness secured by Liens permitted by Section 5.02(a)(iv) not
to exceed in the aggregate $5,000,000 at any time outstanding,
 
(B)           (1) Capitalized Leases not to exceed in the aggregate $5,000,000
at any time outstanding, and (2) in the case of any Capitalized Lease to which
any Subsidiary of a Loan Party is a party, any Contingent Obligation of such
Loan Party guaranteeing the Obligations of such Subsidiary under such
Capitalized Lease,
 
(C)           the Existing Debt described on Schedule 4.01(n) hereto and any
Refinancing Debt extending, refunding or refinancing such Existing Debt,
 
(D)           Indebtedness in respect of Hedge Agreements entered into by the
Borrower and designed to hedge against fluctuations in interest rates or foreign
exchange rates incurred as required by this Agreement or incurred in the
ordinary course of business and consistent with prudent business practices, and
 
(E)           Non-Recourse Debt (including, without limitation, the JV Pro Rata
Share of Non-Recourse Debt of any Joint Venture) in respect of Assets other than
Unencumbered Assets, the incurrence of which would not result in a Default under
Section 5.04 or any other provision of this Agreement;
 
(iv)           in the case of the Parent Guarantor and the Borrower,
Indebtedness under Customary Carve-Out Agreements;
 
(v)           endorsements of negotiable instruments for deposit or collection
or similar transactions in the ordinary course of business;
 
 
76

--------------------------------------------------------------------------------

 
 
(vi)           Permitted Recourse Debt;
 
(vii)           in the case of the Parent Guarantor and the Borrower, any
Contingent Obligations consisting of guarantees or indemnities of payment
Obligations under any Franchise Agreements or other agreements related to
franchise licenses, management agreements or other agreements related to hotel
management contracts, or title insurance indemnifications or guarantees; and
 
(viii)           any other Indebtedness not to exceed $10,000,000 in the
aggregate at any time outstanding in respect of all Loan Parties and their
Subsidiaries and which is not secured by any Lien on any Unencumbered Asset.
 
(c)      Change in Nature of Business.  Make, or permit any of its Subsidiaries
to make, any material change in the nature of its business as carried at the
Closing Date (after giving effect to the transactions contemplated by the Loan
Documents); or engage in, or permit any of its Subsidiaries to engage in, any
business other than ownership, development, licensing and management of Hotel
Assets in the United States consistent with the requirements of the Loan
Documents, and other business activities incidental thereto.
 
(d)      Mergers, Etc.  Merge or consolidate with or into, or convey, transfer
(except as permitted by Section 5.02(e)), lease (but not including entry into
Operating Leases between Subsidiary Guarantors and TRS Lessees) or otherwise
dispose of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to,
any Person, or permit any of its Subsidiaries to do so; provided, however, that
(i) any Subsidiary of a Loan Party may merge or consolidate with or into, or
dispose of assets to, any other Subsidiary of such Loan Party (provided that if
one or more of such Subsidiaries is also a Loan Party, a Loan Party shall be the
surviving entity) or any other Loan Party other than the Parent Guarantor
(provided that such Loan Party or, in the case of any Loan Party other than the
Borrower, another Loan Party shall be the surviving entity), and (ii) any Loan
Party may merge with any Person that is not a Loan Party so long as such Loan
Party is the surviving entity or (except in the case of a merger with the
Borrower, which shall always be the surviving entity) such other Person is the
surviving party and shall promptly become a Loan Party, provided, in each case,
that no Default shall have occurred and be continuing at the time of such
proposed transaction or would result therefrom and the requirements in Section
5.02(p) shall still be complied with.  Notwithstanding any other provision of
this Agreement, (y) any Subsidiary of a Loan Party (other than the Borrower and
any Subsidiary that is the direct owner of an Unencumbered Asset) may liquidate
or dissolve if the Borrower determines in good faith that such liquidation or
dissolution is in the best interests of the Borrower and the assets or proceeds
from the liquidation or dissolution of such Subsidiary are transferred to the
Borrower or a Guarantor, provided that no Default or Event of Default shall have
occurred and be continuing at the time of such proposed transaction or would
result therefrom, and (z) any Loan Party or Subsidiary of a Loan Party shall be
permitted to effect any Transfer of Assets through the sale or transfer of
direct or indirect Equity Interests in the Person (other than the Borrower or
the Parent Guarantor) that owns such Assets so long as Section 5.02(e) would
otherwise permit the Transfer of all Assets owned by such Person at the time of
such sale or transfer of such Equity Interests.  Upon the sale or transfer of
Equity Interests in any Person that is a Guarantor permitted under clause (z)
above, provided that no Default or Event of Default shall have occurred and be
continuing or would result therefrom, the Administrative Agent shall, upon the
request of the Borrower, release such Guarantor from the Guaranty.
 
(e)      Sales, Etc. of Assets.  (i) In the case of the Parent Guarantor, sell,
lease, transfer or otherwise dispose of, or grant any option or other right to
purchase, lease or otherwise acquire any assets and (ii) in the case of the Loan
Parties (other than the Parent Guarantor), sell, lease (other than by entering
into Tenancy Leases), transfer or otherwise dispose of, or grant any option or
other right to purchase, lease (other than any option or other right to enter
into Tenancy Leases) or otherwise acquire, or permit any of its Subsidiaries to
sell, lease, transfer or otherwise dispose of, or grant any option or other
right to purchase, lease or otherwise acquire (each action described in clauses
(i) and (ii) of this subsection (e), including, without limitation, any Sale and
Leaseback Transaction, being a “Transfer”), any Asset or Assets (or any direct
or indirect Equity Interests in the owner thereof), in each case other than the
following Transfers, which shall be permitted hereunder only so long as no
Default or Event of Default shall exist or would result therefrom:
 
 
77

--------------------------------------------------------------------------------

 
 
(A)           the Transfer of any Asset or Assets, including unimproved land,
that are not Unencumbered Assets from any Loan Party to another Loan Party
(other than the Parent Guarantor) or from a Subsidiary of a Loan Party to
another Subsidiary of such Loan Party or any other Loan Party (other than the
Parent Guarantor),
 
(B)      the Transfer of any Asset or Assets that are not Unencumbered Assets to
any Person that is not a Loan Party, provided that the Loan Parties shall be in
compliance with the covenants contained in Section 5.04 both immediately prior
to and on a pro forma basis immediately after giving effect to such Transfer, on
or prior to the date of such Transfer or designation, as the case may be,
 
(C)      the Transfer of any Unencumbered Asset or Unencumbered Assets to any
Person, or the designation of an Unencumbered Asset or Unencumbered Assets as a
non-Unencumbered Asset or non-Unencumbered Assets, in each case with the
intention that such Unencumbered Asset or Unencumbered Assets, upon consummation
of such Transfer or designation, shall no longer constitute an Unencumbered
Asset or Unencumbered Assets, provided that:
 
(1)      immediately after giving effect to such Transfer or designation, as the
case may be, the remaining Unencumbered Assets shall continue to satisfy the
requirements set forth in clauses (a) through (k) of the definition of
Unencumbered Asset Pool Conditions,
 
(2)      the Loan Parties shall be in compliance with the covenants contained in
Section 5.04 on a pro forma basis immediately after giving effect to such
Transfer or designation, and
 
(3)      on or prior to the date of such Transfer or designation, as the case
may be, the Borrower shall have delivered to the Administrative Agent (A) a
certificate signed by a Responsible Officer of the Borrower, stating that before
and after giving effect to such Transfer or designation, as the case may be, the
Parent Guarantor shall be in compliance with the covenants contained in Section
5.04(b), together with supporting information in form satisfactory to the
Administrative Agent showing the computations used in determining compliance
with such covenants, and (B) a certificate of the Chief Financial Officer (or
other Responsible Officer performing similar functions) of the Borrower
demonstrating compliance with the foregoing clauses (1) through (3) and
confirming that no Default or Event of Default shall exist on the date of such
Transfer or will result therefrom, together with supporting information in
detail reasonably satisfactory to the Administrative Agent, or
 
 
78

--------------------------------------------------------------------------------

 
 
(D)           the Transfer of (1) obsolete or worn out FF&E in the ordinary
course of business or (2) inventory in the ordinary course of business, which
FF&E or inventory, as the case may be, is used or held in connection with an
Unencumbered Asset.
 
Following (x) a Transfer of all Unencumbered Assets owned or leased by a
Subsidiary Guarantor in accordance with Section 5.02(e)(ii)(C) or (y) the
designation by a Subsidiary Guarantor of all Unencumbered Assets owned or leased
by it as non-Unencumbered Assets pursuant to Section 5.02(e)(ii)(C), the
Administrative Agent shall, upon the request of the Borrower and at the
Borrower’s expense, promptly release such Subsidiary Guarantor from the
Guaranty.
 
(f)      Investments.  Make or hold, or permit any of its Subsidiaries to make
or hold, any Investment other than:
 
(i)           Investments by the Loan Parties and their Subsidiaries in their
Subsidiaries outstanding on the date hereof and additional Investments in
wholly-owned Subsidiaries and, in the case of the Loan Parties (other than the
Parent Guarantor) and their Subsidiaries (and Joint Ventures in which such Loan
Parties and Subsidiaries hold any direct or indirect interest), Investments in
Assets (including by asset or Equity Interest acquisitions or investments in
Joint Ventures), in each case subject, where applicable, to the limitations set
forth in Section 5.02(f)(iv);
 
(ii)           Investments in Cash Equivalents;
 
(iii)           Investments consisting of intercompany Indebtedness permitted
under Section 5.02(b)(ii);
 
(iv)           Investments consisting of the following items so long as (y) the
aggregate amount outstanding, without duplication, of all Investments described
in this subsection does not exceed, at any time, 25% of Total Asset Value at
such time, and (z) the aggregate amount of each of the following items of
Investments does not exceed at any time the specified percentage of Total Asset
Value set forth below:
 
(A)                 Investments in unimproved land and Development Assets
(including such assets that such Person has contracted to purchase for
development with or without options to terminate the purchase agreement), so
long as the aggregate amount of such Investments, calculated on the basis of the
greater of actual cost or budgeted cost, does not at any time exceed 20% of
Total Asset Value at such time, and
 
(B)      Investments in Joint Ventures of any Loan Party so long as the
aggregate amount of such Investments outstanding does not at any time exceed 25%
of Total Asset Value at such time;
 
(v)           Investments outstanding on the date hereof in Subsidiaries that
are not wholly-owned by any Loan Party;
 
(vi)           Investments by the Borrower in Hedge Agreements permitted under
Section 5.02(b)(iii)(D);
 
(vii)           To the extent permitted by applicable law, loans or other
extensions of credit to officers, directors and employees of any Loan Party or
any Subsidiary of any Loan Party in the ordinary course of business, for travel,
entertainment, relocation and analogous ordinary business purposes, which
Investments shall not exceed at any time $1,000,000 in the aggregate for all
Loan Parties;
 
 
79

--------------------------------------------------------------------------------

 
 
(viii)           Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
extended in the ordinary course of business in an aggregate amount for all Loan
Parties not to exceed at any time $5,000,000; and
 
(ix)           Investments received in satisfaction or partial satisfaction
thereof from financially troubled account debtors to the extent reasonably
necessary in order to prevent or limit loss.
 
(g)      Restricted Payments.  In the case of the Parent Guarantor and the
Borrower, without the prior consent of the Required Lenders, declare or pay any
dividends, purchase, redeem, retire, defease or otherwise acquire for value any
of its Equity Interests now or hereafter outstanding, return any capital to its
stockholders, partners or members (or the equivalent Persons thereof) as such,
make any distribution of assets, Equity Interests, obligations or securities to
its stockholders, partners or members (or the equivalent Persons thereof) as
such (collectively, “Restricted Payments”), subject to certain redemption rights
of the holders of Equity Interests in the Borrower as more particularly
described in the constitutive documents of the Borrower and certain redemption
rights of the holders of certain preferred Equity Interests in the Parent
Guarantor as described in the articles supplementary that authorize the issuance
of the respective classes of such preferred shares, in each case as in effect on
the date hereof; provided, however, that so long as no Default or Event of
Default shall have occurred and be continuing, the Parent Guarantor and the
Borrower may make Restricted Payments without the prior consent of the Required
Lenders to holders of Equity Interests in the Parent Guarantor and the Borrower,
as applicable, to the extent the same would not result in a Default under
Section 5.04(a)(iii) (calculated on a pro forma basis as of the most recent Test
Date) or any other provision of this Agreement.
 
(h)      Amendments of Constitutive Documents.  Amend, or permit any of its
Subsidiaries to amend, in each case in any material respect, its limited
liability company agreement, partnership agreement, certificate of incorporation
or bylaws or other constitutive documents, provided that (1) any amendment to
any such constitutive document that would be adverse to any of the Lender
Parties shall be deemed “material” for purposes of this Section; (2) any
amendment to any such constitutive document that would designate such Subsidiary
as a “special purpose entity” or otherwise confirm such Subsidiary’s status as a
“special purpose entity” shall be deemed “not material” for purposes of this
Section; and (3) in the case of Subsidiaries of the Borrower only, a Subsidiary
may amend its constitutive documents if in the reasonable business judgment of
such Subsidiary it is in its best economic interest to do so and such amendment
is not otherwise prohibited by this Agreement and could not reasonably be
expected to result in a Material Adverse Effect.
 
(i)      Accounting Changes.  Make or permit, or permit any of its Subsidiaries
to make or permit, any change in (i) accounting policies or reporting practices,
except as required or permitted by generally accepted accounting principles, or
(ii) Fiscal Year.
 
(j)      Speculative Transactions.  Engage, or permit any of its Subsidiaries to
engage, in any transaction involving commodity options or futures contracts or
any similar speculative transactions.
 
 
80

--------------------------------------------------------------------------------

 
 
(k)      Payment Restrictions Affecting Subsidiaries.  Directly or indirectly,
enter into or suffer to exist, or permit any of its Subsidiaries to enter into
or suffer to exist, any agreement or arrangement limiting the ability of any of
its Subsidiaries to declare or pay dividends or other distributions in respect
of its Equity Interests or repay or prepay any Indebtedness owed to, make loans
or advances to, or otherwise transfer assets to or invest in, the Borrower or
any Subsidiary of the Borrower (whether through a covenant restricting
dividends, loans, asset transfers or investments, a financial covenant or
otherwise), except (i) the Loan Documents, (ii) any agreement or instrument
evidencing Non-Recourse Debt or Permitted Recourse Debt, provided that the terms
of such Indebtedness, and of such agreement or instrument, do not restrict
distributions in respect of Equity Interests in Subsidiaries directly or
indirectly owning Unencumbered Assets, and (iii) any agreement in effect at the
time such Subsidiary becomes a Subsidiary of the Borrower, so long as such
agreement was not entered into solely in contemplation of such Person becoming a
Subsidiary of the Borrower.
 
(l)      Amendment, Etc. of Material Contracts.  Cancel or terminate any
Material Contract or consent to or accept any cancellation or termination
thereof, amend or otherwise modify any Material Contract or give any consent,
waiver or approval thereunder, waive any default under or breach of any Material
Contract, agree in any manner to any other amendment, modification or change of
any term or condition of any Material Contract or take any other action in
connection with any Material Contract that would impair in any material respect
the value of the interest or rights of any Loan Party thereunder or that would
impair or otherwise adversely affect in any material respect the interest or
rights, if any, of the Administrative Agent or any Lender Party, or permit any
of its Subsidiaries to do any of the foregoing, in each case taking into account
the effect of any agreements that supplement or serve to substitute for, in
whole or in part, such Material Contract, and in the case of (i) a Material
Contract not affecting any Unencumbered Asset, in a manner that could reasonably
be expected to have a Material Adverse Effect, and (ii) a Material Contract
affecting any Unencumbered Asset, in a manner that could reasonably be expected
to result in a breach of the Unsecured Asset Pool Conditions.
 
(m)           Negative Pledge.  Enter into or suffer to exist, or permit any of
its Subsidiaries to enter into or suffer to exist, any agreement prohibiting or
conditioning the creation or assumption of any Lien upon any of its property or
assets (including, without limitation, any Unencumbered Assets), except (i) in
connection with any Existing Debt, (ii) pursuant to the Loan Documents or (iii)
in connection with (A) any Non-Recourse Debt or Permitted Recourse Debt,
provided that the terms of such Indebtedness, and of any agreement entered into
and of any instrument issued in connection therewith, do not provide for or
prohibit or condition the creation of any Lien on any Unencumbered Assets and
are otherwise permitted by the Loan Documents, (B) any purchase money
Indebtedness permitted under Section 5.02(b)(iii)(A) solely to the extent that
the agreement or instrument governing such Indebtedness prohibits a Lien on the
property acquired with the proceeds of such Indebtedness, (C) any Capitalized
Lease permitted by Section 5.02(b)(iii)(B) solely to the extent that such
Capitalized Lease prohibits a Lien on the property subject thereto, or (D) any
Indebtedness outstanding on the date any Subsidiary of the Borrower becomes such
a Subsidiary (so long as such agreement was not entered into solely in
contemplation of such Subsidiary becoming a Subsidiary of the Borrower).
 
(n)      Parent Guarantor as Holding Company.  In the case of the Parent
Guarantor, enter into or conduct any business, or engage in any activity
(including, without limitation, any action or transaction that is required or
restricted with respect to the Borrower and its Subsidiaries under Sections 5.01
and 5.02 without regard to any of the enumerated exceptions to such covenants),
other than (i) the holding of the Equity Interests of the Borrower; (ii) the
performance of its duties as sole general partner of the Borrower; (iii) the
performance of its Obligations (subject to the limitations set forth in the Loan
Documents) under each Loan Document to which it is a party; (iv) the making of
equity or subordinate debt Investments in the Borrower and its Subsidiaries,
provided each such Investment shall be on terms acceptable to the Administrative
Agent; (v) sales of Equity Interests of the Parent Guarantor not otherwise
prohibited by this Agreement and (vi) activities incidental to each of the
foregoing.
 
 
81

--------------------------------------------------------------------------------

 
 
(o)      Development Assets Cap.  If the aggregate budgeted costs attributable
to all Development Assets exceeds 10% of Total Asset Value, commence the
development of any Development Asset as to which development has not yet
commenced.
 
(p)      Subsidiary Guarantor Requirements.  Cause or permit any Subsidiary
Guarantor to (i) incur Indebtedness other than trade payables in the ordinary
course of business or otherwise permitted by Section 5.02(b) or (ii) own any
Real Property other than Unencumbered Assets.
 
(q)      Multiemployer Plans.  Neither any Loan Party nor any ERISA Affiliate
will contribute to or be required to contribute to any Multiemployer Plan.
 
(r)      Ground Leases.  With respect to any Qualifying Ground Lease related to
any Unencumbered Asset:
 
(i)           waive, excuse or discharge any of the material obligations of the
lessor or other obligor thereunder;
 
(ii)           do, permit or suffer (1) any act, event or omission which would
be likely to result in a default or permit the applicable lessor or other
obligor to terminate or exercise any other remedy with respect to the applicable
Qualifying Ground Lease or (2) any act, event or omission which, with the giving
of notice or the passage of time, or both, would constitute a default or permit
the lessor or such other obligor to exercise any other remedy under the
applicable Qualifying Ground Lease;
 
(iii)           cancel, terminate, surrender, modify or amend any of the
provisions of any such Qualifying Ground Lease or agree to any termination,
amendment, modification or surrender thereof without the prior written consent
of the Administrative Agent;
 
(iv)           permit or consent to the subordination of such Qualifying Ground
Lease to any mortgage or other leasehold interest of the premises related
thereto; or
 
(v)           treat, in connection with the bankruptcy or other insolvency
proceedings of any ground lessor or other obligor, any Qualifying Ground Lease
as terminated, cancelled or surrendered pursuant to Bankruptcy Law without the
Administrative Agent’s prior written consent.
 
(s)      Transactions with Affiliates.  Enter into any transaction with its
Affiliates except (i) with respect to Assets which are not Unencumbered Assets,
transactions occurring in the ordinary course of the business of owning and
operating hotels, the Lender Parties agree that operating leases, loans, and
guaranties of indebtedness are all in the ordinary course of business and (ii)
with respect to Unencumbered Assets, subject to the consent of the
Administrative Agent, not to be unreasonably withheld, transactions occurring in
the ordinary course of the business of owning and operating hotels, and in each
case in accordance with Section 5.01(i).
 
 
82

--------------------------------------------------------------------------------

 
 
(t)      TRS Holdco and TRS Lessees.  Permit TRS Holdco to enter into or conduct
any business, or engage in any activity (including, without limitation, any
action or transaction that is required or restricted with respect to the
Borrower and its Subsidiaries under Sections 5.01 and 5.02 without regard to any
of the enumerated exceptions to such covenants), other than (i) the holding of
the Equity Interests of the TRS Lessees; (ii) the performance of its duties as
sole member of the TRS Lessees; (iii) the performance of its Obligations
(subject to the limitations set forth in the Loan Documents) under each Loan
Document to which it is a party; (iv) the making of equity or subordinate debt
Investments in the TRS Lessees, provided each such Investment shall be on terms
reasonably acceptable to the Administrative Agent; and (v) activities incidental
to each of the foregoing.
 
SECTION 5.03.  Reporting Requirements.  So long as any Advance or any other
Obligation of any Loan Party under any Loan Document shall remain unpaid, any
Letter of Credit shall be outstanding or any Lender Party shall have any
Commitment hereunder, the Borrower will furnish to the Administrative Agent and
the Lender Parties in accordance with Section 9.02(b):
 
(a)      Default Notice.  As soon as possible and in any event within five
Business Days after the occurrence of each Default or any event, development or
occurrence reasonably expected to result in a Material Adverse Effect continuing
on the date of such statement, a statement of the Chief Financial Officer (or
other Responsible Officer) of the Parent Guarantor setting forth details of such
Default or such event, development or occurrence and the action that the Parent
Guarantor has taken and proposes to take with respect thereto.
 
(b)      Annual Financials.  As soon as available and in any event within 90
days after the end of each Fiscal Year, a copy of the annual audit report for
such year for the Parent Guarantor and its Consolidated Subsidiaries, including
therein Consolidated and consolidating balance sheets of the Parent Guarantor
and its Subsidiaries as of the end of such Fiscal Year and Consolidated and
consolidating statements of income and a Consolidated and consolidating
statement of cash flows of the Parent Guarantor and its Subsidiaries for such
Fiscal Year (it being acknowledged that a copy of the annual audit report filed
by the Parent Guarantor with the Securities and Exchange Commission shall
satisfy the foregoing requirements), in each case accompanied by (x) an
unqualified opinion acceptable to the Required Lenders of KPMG LLP, Ernst &
Young LLP or other independent public accountants of recognized standing
reasonably acceptable to the Administrative Agent, and (y) a report of such
independent public accountants as to the Borrower’s internal controls required
under Section 404 of the Sarbanes-Oxley Act of 2002, but only to the extent the
Borrower is subject to Section 404, in each case certified in a manner to which
the Required Lenders have not objected, together with (i) a schedule in form
reasonably satisfactory to the Administrative Agent of the computations used by
such accountants in determining, as of the end of such Fiscal Year, compliance
with the covenants contained in Section 5.04, provided that in the event of any
change in GAAP used in the preparation of such financial statements, the Parent
Guarantor shall also provide, if necessary for the determination of compliance
with Section 5.04, a statement of reconciliation conforming such financial
statements to GAAP and (ii) a certificate of the Chief Financial Officer (or
other Responsible Officer) of the Parent Guarantor stating that no Default has
occurred and is continuing or, if a Default has occurred and is continuing, a
statement as to the nature thereof and the action that the Parent Guarantor has
taken and proposes to take with respect thereto.
 
(c)      Quarterly Financials.  As soon as available and in any event within 45
days after the end of each of the first three quarters of each Fiscal Year,
Consolidated and consolidating balance sheets of the Parent Guarantor and its
Subsidiaries as of the end of such quarter and Consolidated and consolidating
statements of income and a Consolidated and consolidating statement of cash
flows of the Parent Guarantor and its Subsidiaries for the period commencing at
the end of the previous fiscal quarter and ending with the end of such fiscal
quarter and Consolidated and consolidating statements of income and a
Consolidated and consolidating statement of cash flows of the Parent Guarantor
and its Subsidiaries for the period commencing at the end of the previous Fiscal
Year and ending with the end of such quarter, setting forth in each case in
comparative form the corresponding figures for the corresponding date or period
of the preceding Fiscal Year, all in reasonable detail and duly certified
(subject to normal year-end audit adjustments) by the Chief Executive Officer,
Chief Financial Officer or Treasurer (or other Responsible Officer performing
similar functions) of the Parent Guarantor as having been prepared in accordance
with GAAP (it being acknowledged that a copy of the quarterly financials filed
by the Parent Guarantor with the Securities and Exchange Commission shall
satisfy the foregoing requirements), together with (i) a certificate of such
officer stating that no Default has occurred and is continuing or, if a Default
has occurred and is continuing, a statement as to the nature thereof and the
action that the Parent Guarantor has taken and proposes to take with respect
thereto and (ii) a schedule in form reasonably satisfactory to the
Administrative Agent of the computations used by the Parent Guarantor in
determining compliance with the covenants contained in Section 5.04, provided
that in the event of any change in GAAP used in the preparation of such
financial statements, the Parent Guarantor shall also provide, if necessary for
the determination of compliance with Section 5.04, a statement of reconciliation
conforming such financial statements to GAAP.
 
 
83

--------------------------------------------------------------------------------

 
 
(d)      [Intentionally Omitted].
 
(e)      Unencumbered Asset Financials.  As soon as available and in any event
within 45 days after the end of each quarter, financial information in respect
of all Unencumbered Assets, in form and detail reasonably satisfactory to the
Administrative Agent.
 
(f)      Annual Budgets.  As soon as available and in any event within than 45
days after the end of each Fiscal Year, forecasts prepared by management of the
Parent Guarantor, in form reasonably satisfactory to the Administrative Agent,
of balance sheets, income statements and cash flow statements on a quarterly
basis for the then current Fiscal Year and on an annual basis for each Fiscal
Year thereafter until the Termination Date.
 
(g)      Material Litigation.  Promptly after the commencement thereof, notice
of all actions, suits, investigations, litigation and proceedings before any
court or governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, affecting any Loan Party or any of its
Subsidiaries of the type described in Section 4.01(f), and promptly after the
occurrence thereof, notice of any material adverse change in the status or the
financial effect on any Loan Party or any of its Subsidiaries of the Material
Litigation from that described on Schedule 4.01(f) hereto.
 
(h)      [Intentionally Omitted].
 
(i)      Real Property.  As soon as available and in any event within 45 days
after the end of each fiscal quarter of each Fiscal Year, a report supplementing
Schedule 4.01(p) hereto, including an identification of all owned and leased
real property acquired or disposed of by any Loan Party or any of its
Subsidiaries during such fiscal quarter and a description of such other changes
in the information included in Section 4.01(p) as may be necessary for such
Schedule to be accurate and complete.
 
 
84

--------------------------------------------------------------------------------

 
 
(j)      [Intentionally Omitted].
 
(k)      Environmental Conditions.  Notice to the Administrative Agent (i)
promptly upon obtaining knowledge of any material violation of any Environmental
Law affecting any Asset or the operations thereof or the operations of any of
its Subsidiaries, (ii) promptly upon obtaining knowledge of any known release,
discharge or disposal of any Hazardous Materials at, from, or into any Asset
which it reports in writing or is legally required to report in writing to any
Governmental Authority and which is material in amount or nature or which could
reasonably be expected to materially adversely affect the value of such Asset,
(iii) promptly upon its receipt of any written notice of material violation of
any Environmental Laws or of any material release, discharge or disposal of
Hazardous Materials in violation of any Environmental Laws or any matter that
could reasonably be expected to result in an Environmental Action, including a
notice or claim of liability or potential responsibility from any third party
(including without limitation any federal, state or local governmental
officials) and including notice of any formal inquiry, proceeding, demand,
investigation or other action with regard to (A) such Loan Party’s or any other
Person’s operation of any Asset in compliance with Environmental Laws, (B)
Hazardous Materials contamination on, from or into any Asset, or (C)
investigation or remediation of off-site locations at which such Loan Party or
any of its predecessors are alleged to have directly or indirectly disposed of
Hazardous Materials, or (iv) upon such Loan Party’s obtaining knowledge that any
expense or loss has been incurred by such Governmental Authority in connection
with the assessment, containment, removal or remediation of any Hazardous
Materials with respect to which such Loan Party or any Joint Venture could
reasonably be expected to incur material liability or for which a Lien may be
imposed on any Asset, provided that notice is required only for any of the
events described in clauses (i) through (iv) above that could reasonably be
expected to result in a Material Adverse Effect, could reasonably be expected to
result in a material Environmental Action with respect to any Unencumbered Asset
or could reasonably be expected to result in a Lien against any Unencumbered
Asset.
 
(l)      Unencumbered Asset Value.  Promptly after discovery of any setoff,
claim, withholding or defense asserted or effected against any Loan Party, or to
which any Unencumbered Asset is subject, which could reasonably be expected to
(i) have a material adverse effect on the value of an Unencumbered Asset, (ii)
have a Material Adverse Effect or (iii) result in the imposition or assertion of
a Lien against any Unencumbered Asset which is not a Permitted Lien, notice to
the Administrative Agent thereof.
 
(m)           Compliance with Unencumbered Asset Conditions.  Promptly after
obtaining actual knowledge of any condition or event which causes any
Unencumbered Asset to fail to satisfy any of the Unencumbered Asset Pool
Conditions (other than those Unencumbered Asset Pool Conditions, if any, that
have theretofore been waived by the Administrative Agent and the Required
Lenders with respect to any particular Unencumbered Asset, to the extent of such
waiver), notice to the Administrative Agent thereof.
 
(n)      [Intentionally Omitted].
 
(o)      Reconciliation Statements.  If, as a result of any change in accounting
principles and policies from those used in the preparation of the audited
financial statements referred to in Section 4.01(g) and forecasts referred to in
Section 4.01(h), the Consolidated and consolidating financial statements and
forecasts of the Parent Guarantor and its Subsidiaries delivered pursuant to
Section 5.03(b), (c) or (f) will differ in any material respect from the
Consolidated and consolidating financial statements that would have been
delivered pursuant to such Section had no such change in accounting principles
and policies been made, then (i) together with the first delivery of financial
statements or forecasts pursuant to Section 5.03(b), (c) or (f) following such
change, Consolidated and consolidating financial statements and forecasts of the
Parent Guarantor and its Subsidiaries for the fiscal quarter immediately
preceding the fiscal quarter in which such change is made, prepared on a pro
forma basis as if such change had been in effect during such fiscal quarter, and
(ii) if requested by Administrative Agent, a written statement of the Chief
Executive Officer, Chief Financial Officer or Treasurer (or other Responsible
Officer performing similar functions) of the Parent Guarantor setting forth the
differences (including any differences that would affect any calculations
relating to the financial covenants set forth in Section 5.04) which would have
resulted if such financial statements and forecasts had been prepared without
giving effect to such change.
 
 
85

--------------------------------------------------------------------------------

 
 
(p)      Material Contract.  As soon as available, a copy of any Material
Contract entered into with respect to any Unencumbered Asset after the date
hereof.
 
(q)      Other Information.  Promptly, such other information respecting, and
which is reasonably foreseeable to be material to, the business, condition
(financial or otherwise), operations, performance, properties or prospects of
any Loan Party or any of its Subsidiaries as the Administrative Agent, or any
Lender Party through the Administrative Agent, may from time to time reasonably
request.
 
SECTION 5.04.  Financial Covenants.  So long as any Advance or any other
Obligation of any Loan Party under any Loan Document shall remain unpaid, any
Letter of Credit shall be outstanding or any Lender Party shall have, at any
time after the Initial Extension of Credit, any Commitment hereunder, the Parent
Guarantor will:
 
(a)      Parent Guarantor Financial Covenants.
 
(i)           Maximum Leverage Ratio.  Maintain as of each Test Date occurring
during any of the periods indicated below, a Leverage Ratio of not greater than
the correlative ratio indicated:
 
Period
Leverage Ratio
Closing Date through December 31, 2013
6.50:1.00
January 1, 2014 through June 30, 2014
6.25:1.00
July 1, 2014 and thereafter
6.00:1.00

 
; provided, however, that on and after the date of any Leverage Ratio Increase
Election, the Parent Guarantor shall maintain as of each Test Date, occurring
during the period ending not later than the last day of the three (3)
consecutive fiscal quarters ending after the date of such Leverage Ratio
Increase Election, a Leverage Ratio of not greater than 6.75:1.00; provided
further that (A) such Leverage Ratio Increase Elections may only occur (1) prior
to the Initial Maturity Date and (2) not more than two times during the term of
the Facilities, and (B) such Leverage Ratio Increase Elections may not be
consecutive.
 
(ii)           Minimum Consolidated Tangible Net Worth:  Maintain at all times a
Consolidated Tangible Net Worth of not less than the sum of
(a) $524,697,000  plus (b) an amount equal to 75% of the net cash proceeds of
all issuances or sales of Equity Interests of the Parent Guarantor or any of its
Subsidiaries consummated after the Closing Date.
 
 
86

--------------------------------------------------------------------------------

 
 
(iii)           Maximum Dividend Payout Ratio.  Maintain as of each Test Date, a
Dividend Payout Ratio of equal to or less than (A) 95% or (B) such greater
amount as may be required by applicable law to maintain status as a REIT for tax
purposes or to avoid the imposition of income or excise taxes.
 
(iv)           Minimum Consolidated Fixed Charge Coverage Ratio.  Maintain as of
each Test Date occurring during any of the periods indicated below, a
Consolidated Fixed Charge Coverage Ratio of not less than the correlative ratio
indicated:
 
Period
Consolidated Fixed Charge
Coverage Ratio
Closing Date through June 30, 2014
1.40:1.00
July 1, 2014 and thereafter
1.50:1.00

 
(v)           Maximum Secured Leverage Ratio.  Maintain as of each Test Date a
ratio of Secured Indebtedness to Total Asset Value equal to not more than 45%.
 
(vi)           Maximum Secured Recourse Leverage Ratio.  Maintain as of each
Test Date a ratio of Secured Recourse Indebtedness to Total Asset Value equal to
not more than 10%.
 
(b)      Unencumbered Asset Pool Financial Covenants.
 
(i)           Maximum Unsecured Leverage Ratio.  Maintain at all times a ratio
of Consolidated Unsecured Indebtedness of the Parent Guarantor to Unencumbered
Asset Value equal to or less than 60%.
 
(ii)           Minimum Unsecured Interest Coverage Ratio.  Maintain as of each
Test Date a ratio of Unencumbered Adjusted NOI to Assumed Unsecured Interest
Expense equal to or greater than 2.00x.
 
(iii)           Minimum Unencumbered Properties.  Maintain at all times at least
twenty (20) Unencumbered Assets in the Unencumbered Asset Pool.
 
To the extent any calculations described in Sections 5.04(a) or 5.04(b) are
required to be made on any date of determination other than the last day of a
fiscal quarter of the Parent Guarantor, such calculations shall be made on a pro
forma basis to account for any acquisitions or dispositions of Assets (including
in respect of revenues generated by such acquired or disposed of Assets), and
the incurrence or repayment of any Debt for Borrowed Money relating to such
Assets, that have occurred since the last day of the fiscal quarter of the
Parent Guarantor most recently ended.  To the extent any calculations described
in Sections 5.04(a) or 5.04(b) are required to be made on a Test Date relating
to an Advance, a merger permitted under Section 5.02(d), or a Transfer permitted
under Section 5.02(e)(ii)(C), such calculations shall be made on a pro forma
basis after giving effect to such Advance, merger, Transfer or such other event,
as applicable.  All such calculations shall be reasonably acceptable to the
Administrative Agent.
 
 
 
87

--------------------------------------------------------------------------------

 
 
ARTICLE VI
EVENTS OF DEFAULT
 
SECTION 6.01.  Events of Default.  If any of the following events (“Events of
Default”) shall occur and be continuing:
 
(a)      Failure to Make Payments When Due.  (i) The Borrower shall fail to pay
any principal of any Advance when the same shall become due and payable,
(ii) the Borrower shall fail to pay any interest on any Advance within three
Business Days after the same becomes due and payable or (iii) or any Loan Party
shall fail to make any other payment under any Loan Document within five
Business Days after the same becomes due and payable.
 
(b)      Breach of Representations and Warranties.  Any representation or
warranty made by any Loan Party (or any of its officers or the officers of its
general partner or managing member, as applicable) under or in connection with
any Loan Document shall prove to have been incorrect in any material respect
when made; or
 
(c)      Breach of Certain Covenants.  (i) The Borrower shall fail to perform or
observe any term, covenant or agreement contained in Section 2.14, 5.01(d), (e),
(f), (i), (j), (n) (to the extent such failure would permit the lessor under the
applicable Qualifying Ground Lease or Operating Lease to terminate such lease),
(r), (s), (t), (u) or (v), 5.02, 5.03(a), (g), (k), (l), (m), (n), 5.04 or
9.10(d), or (ii) the Borrower shall fail to perform or observe any term,
covenant or agreement contained in Section 5.03(b), (c), (d), (e), (f), (h),
(i), (j), (o), or (p) if such failure described in this clause (ii) shall remain
unremedied for 15 days after the earlier of the date on which (A) a Responsible
Officer becomes aware of such failure or (B) written notice thereof shall have
been given to the Borrower by any Agent or any Lender Party; or
 
(d)      Other Defaults under Loan Documents.  Any Loan Party shall fail to
perform or observe any other term, covenant or agreement contained in any Loan
Document on its part to be performed or observed if such failure shall remain
unremedied for 30 days after the earlier of the date on which (i) a Responsible
Officer becomes aware of such failure or (ii) written notice thereof shall have
been given to the Borrower by the Administrative Agent or any Lender Party; or
 
(e)      Cross Defaults.  (i) Any Loan Party or any Subsidiary thereof shall
fail to pay any principal of, premium or interest on or any other amount payable
in respect of any Material Debt when the same becomes due and payable (whether
by scheduled maturity, required prepayment, acceleration, demand or otherwise);
or (ii) any other event shall occur or condition shall exist under any agreement
or instrument relating to any such Material Debt, if (A) the effect of such
event or condition is to permit the acceleration of the maturity of such
Material Debt or otherwise permit the holders thereof to cause such Material
Debt to mature, and (B) such event or condition shall remain unremedied or
otherwise uncured for a period of 30 days; or (iii) the maturity of any such
Material Debt shall be accelerated or any such Material Debt shall be declared
to be due and payable or required to be prepaid or redeemed (other than by a
regularly scheduled required prepayment or redemption), purchased or defeased,
or an offer to prepay, redeem, purchase or defease such Material Debt shall be
required to be made, in each case prior to the stated maturity thereof; or
 
(f)      Insolvency Events.  Any Loan Party or any Subsidiary thereof shall
generally not pay its debts as such debts become due, or shall admit in writing
its inability to pay its debts generally, or shall make a general assignment for
the benefit of creditors; or any proceeding shall be instituted by or against
any Loan Party or any Subsidiary thereof seeking to adjudicate it a bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, or other similar official for it or for any substantial part of its
property and, in the case of any such proceeding instituted against it (but not
instituted by it) that is being diligently contested by it in good faith, either
such proceeding shall remain undismissed or unstayed for a period of 60 days or
any of the actions sought in such proceeding (including, without limitation, the
entry of an order for relief against, or the appointment of a receiver, trustee,
custodian or other similar official for, it or any substantial part of its
property) shall occur; or any Loan Party or any Subsidiary thereof shall take
any corporate action to authorize any of the actions set forth above in this
subsection (f); provided, however, that, if any of the events or circumstances
described in this subsection (f) occur or exist with respect to a Subsidiary of
the Borrower that is not a Loan Party (a “Debtor Subsidiary”), such event(s) or
circumstance(s) shall not constitute a Default or an Event of Default so long as
(i) such Debtor Subsidiary has no other Debt other than Non-Recourse Debt, (ii)
such event(s) or circumstance(s) have not resulted in, and will not result in,
any material liability, either individually or in the aggregate, to the Parent,
the Borrower or any of their Subsidiaries (exclusive of the Debtor Subsidiary),
and (iii) the total assets of such Debtor Subsidiary do not exceed $10,000,000
as of the date such event(s) occur or such circumstance(s) first exist; and (iv)
no court of competent jurisdiction has issued an order substantively
consolidating the assets and liabilities of such Debtor Subsidiary with those of
any other Person; or
 
 
88

--------------------------------------------------------------------------------

 
 
(g)      Monetary Judgments.  Any judgments or orders, either individually or in
the aggregate, for the payment of money in excess of $10,000,000 shall be
rendered against any Loan Party or any Subsidiary thereof and either
(i) enforcement proceedings shall have been commenced by any creditor upon such
judgment or order or (ii) there shall be any period of 30 consecutive days
during which a stay of enforcement of such judgment or order, by reason of a
pending appeal or otherwise, shall not be in effect; provided, however, that any
such judgment or order shall not give rise to an Event of Default under this
Section 6.01(g) if and so long as (A) the amount of such judgment or order which
remains unsatisfied is covered by a valid and binding policy of insurance
between the respective Loan Party or Subsidiary and the insurer covering full
payment of such unsatisfied amount and (B) such insurer, which shall be rated at
least “A” by A.M. Best Company, has been notified, and has not disputed the
claim made for payment, of the amount of such judgment or order; or
 
(h)      Non-Monetary Judgments.  Any non-monetary judgment or order shall be
rendered against any Loan Party or Subsidiary thereof that could reasonably be
expected to result in a Material Adverse Effect, and there shall be any period
of 30 consecutive days during which a stay of enforcement of such judgment or
order, by reason of a pending appeal or otherwise, shall not be in effect; or
 
(i)      Unenforceability of Loan Documents.  Any material provision of any Loan
Document after delivery thereof pursuant to Section 3.01 or 5.01(j) shall for
any reason (other than pursuant to the terms thereof) cease to be valid and
binding on or enforceable against any Loan Party which is party to it, or any
such Loan Party shall so state in writing; or
 
(j)      [Intentionally Omitted].
 
(k)      Change of Control.  A Change of Control shall occur; or
 
(l)      ERISA Events.  Any ERISA Event shall have occurred with respect to a
Plan and the sum (determined as of the date of occurrence of such ERISA Event)
of the Insufficiency of such Plan and the Insufficiency of any and all other
Plans with respect to which an ERISA Event shall have occurred and then exist
(or the liability of the Loan Parties and the ERISA Affiliates related to such
ERISA Event) exceeds $10,000,000;
 
 
89

--------------------------------------------------------------------------------

 
 
then, and in any such event, the Administrative Agent (i) shall at the request,
or may with the consent, of the Required Lenders, by notice to the Borrower,
declare the Commitments of each Lender Party and the obligation of each Lender
Party to make Advances (other than Letter of Credit Advances by an Issuing Bank
or a Lender pursuant to Section 2.03(c) and Swing Line Advances by a Lender
pursuant to Section 2.02(b)) and of each Issuing Bank to issue Letters of Credit
to be terminated, whereupon the same shall forthwith terminate, and (ii) shall
at the request, or may with the consent, of the Required Lenders, (A) by notice
to the Borrower, declare the Advances, all interest thereon and all other
amounts payable under this Agreement and the other Loan Documents to be
forthwith due and payable, whereupon the Advances, all such interest and all
such amounts shall become and be forthwith due and payable, without presentment,
demand, protest or further notice of any kind, all of which are hereby expressly
waived by the Borrower, and (B) by notice to each party required under the terms
of any agreement in support of which a Letter of Credit is issued, request that
all Obligations under such agreement be declared to be due and payable;
provided, however, that in the event of an actual or deemed entry of an order
for relief with respect to any Loan Party under any Bankruptcy Law, (y) the
Commitments of each Lender Party and the obligation of each Lender Party to make
Advances (other than Letter of Credit Advances by an Issuing Bank or a Lender
pursuant to Section 2.03(c) and Swing Line Advances by a Lender pursuant to
Section 2.02(b)) and of each Issuing Bank to issue Letters of Credit shall
automatically be terminated and (z) the Advances, all such interest and all such
amounts shall automatically become and be due and payable, without presentment,
demand, protest or any notice of any kind, all of which are hereby expressly
waived by the Loan Parties.
 
SECTION 6.02.  Actions in Respect of the Letters of Credit upon Default.  If any
Event of Default shall have occurred and be continuing, the Administrative Agent
may, or shall at the request of the Required Lenders, irrespective of whether it
is taking any of the actions described in Section 6.01 or 2.18(e) or otherwise,
make demand upon the Borrower to, and forthwith upon such demand the Borrower
will, pay to the Administrative Agent on behalf of the Lender Parties in same
day funds at the Administrative Agent’s office designated in such demand, for
deposit in the Cash Collateral Account, an amount equal to the aggregate
Available Amount of all Letters of Credit then outstanding.  If at any time the
Administrative Agent or the Issuing Bank determines that any funds held in the
Cash Collateral Account are subject to any right or claim of any Person other
than the Administrative Agent and the Lender Parties with respect to the
Obligations of the Loan Parties under the Loan Documents, or that the total
amount of such funds is less than the aggregate Available Amount of all Letters
of Credit, the Borrower will, forthwith upon demand by the Administrative Agent,
pay to the Administrative Agent, as additional funds to be deposited and held in
the Cash Collateral Account, an amount equal to the excess of (a) such aggregate
Available Amount over (b) the total amount of funds, if any, then held in the
Cash Collateral Account that the Administrative Agent, as the case may be,
determines to be free and clear of any such right and claim.  Upon the drawing
of any Letter of Credit for which funds are on deposit in the Cash Collateral
Account, such funds shall be applied to reimburse the relevant Issuing Bank or
Lenders, as applicable, to the extent permitted by applicable law.
 
ARTICLE VII
GUARANTY
 
SECTION 7.01.  Guaranty; Limitation of Liability.  (a)  Each Guarantor hereby
absolutely, unconditionally and irrevocably guarantees the punctual payment when
due, whether at scheduled maturity or on any date of a required prepayment or by
acceleration, demand or otherwise, of all Obligations of each other Loan Party
now or hereafter existing under or in respect of the Loan Documents (including,
without limitation, any extensions, modifications, substitutions, amendments or
renewals of any or all of the foregoing Obligations), whether direct or
indirect, absolute or contingent, and whether for principal, interest, premiums,
fees, indemnities, contract causes of action, costs, expenses or otherwise, in
each case exclusive of all Excluded Swap Obligations (such guaranteed
Obligations being the “Guaranteed Obligations”), and agrees to pay any and all
expenses (including, without limitation, fees and expenses of counsel) incurred
by the Administrative Agent or any other Lender Party in enforcing any rights
under this Agreement or any other Loan Document.  Without limiting the
generality of the foregoing, each Guarantor’s liability shall extend to all
amounts that constitute part of the Guaranteed Obligations and would be owed by
any other Loan Party to any Lender Party under or in respect of the Loan
Documents but for the fact that they are unenforceable or not allowable due to
the existence of a bankruptcy, reorganization or similar proceeding involving
such other Loan Party.  This Guaranty is and constitutes a guaranty of payment
and not merely of collection.   Notwithstanding anything to the contrary herein,
the Lender Parties shall immediately release the guaranty of any Guarantor at
such time as the Guarantor has completed Transfers and/or designations in
compliance with Section 5.02(e) such that the Guarantor does not own, directly
or indirectly any one or more Unencumbered Assets.
 
 
90

--------------------------------------------------------------------------------

 
 
(b)      Each Guarantor, the Administrative Agent and each other Lender Party
and, by its acceptance of the benefits of this Guaranty, each other Lender
Party, hereby confirms that it is the intention of all such Persons that this
Guaranty and the Obligations of each Guarantor hereunder not constitute a
fraudulent transfer or conveyance for purposes of Bankruptcy Law, the Uniform
Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act or any similar
foreign, federal or state law to the extent applicable to this Guaranty and the
Obligations of each Guarantor hereunder.  To effectuate the foregoing intention,
the Guarantors, the Administrative Agent, the other Lender Parties and, by their
acceptance of the benefits of this Guaranty, the other Lender Parties hereby
irrevocably agree that the Obligations of each Guarantor under this Guaranty at
any time shall be limited to the maximum amount as will result in the
Obligations of such Guarantor under this Guaranty not constituting a fraudulent
transfer or conveyance.
 
(c)      Each Guarantor hereby unconditionally and irrevocably agrees that in
the event any payment shall be required to be made to any Lender Party under
this Guaranty or any other guaranty, such Guarantor will contribute, to the
maximum extent permitted by law, such amounts to each other Guarantor and each
other guarantor so as to maximize the aggregate amount paid to the Lender
Parties under or in respect of the Loan Documents.
 
SECTION 7.02.  Guaranty Absolute.  Each Guarantor guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms of this Agreement
and the other Loan Documents, regardless of any law, regulation or order now or
hereafter in effect in any jurisdiction affecting any of such terms or the
rights of the Administrative Agent or any other Lender Party with respect
thereto.  The Obligations of each Guarantor under or in respect of this Guaranty
are independent of the Guaranteed Obligations or any other Obligations of any
other Loan Party under or in respect of this Agreement or the other Loan
Documents, and a separate action or actions may be brought and prosecuted
against each Guarantor to enforce this Guaranty, irrespective of whether any
action is brought against the Borrower or any other Loan Party or whether the
Borrower or any other Loan Party is joined in any such action or actions.  The
liability of each Guarantor under this Guaranty shall be irrevocable, absolute
and unconditional irrespective of, and each Guarantor hereby irrevocably waives
any defenses it may now have or hereafter acquire in any way relating to, any or
all of the following:
 
(a)      any lack of validity or enforceability of any Loan Document or any
agreement or instrument relating thereto;
 
 
91

--------------------------------------------------------------------------------

 
 
(b)      any change in the time, manner or place of payment of, or in any other
term of, all or any of the Guaranteed Obligations or any other Obligations of
any other Loan Party under or in respect of the Loan Documents, or any other
amendment or waiver of or any consent to departure from any Loan Document,
including, without limitation, any increase in the Guaranteed Obligations
resulting from the extension of additional credit to the Borrower, any other
Loan Party or any of their Subsidiaries or otherwise;
 
(c)      any taking, exchange, release or non-perfection of any collateral, or
any taking, release or amendment or waiver of, or consent to departure from, any
other guaranty, for all or any of the Guaranteed Obligations;
 
(d)      any manner of application of collateral, or proceeds thereof, to all or
any of the Guaranteed Obligations, or any manner of sale or other disposition of
any collateral for all or any of the Guaranteed Obligations or any other
Obligations of any Loan Party under the Loan Documents or any other assets of
any Loan Party or any of its Subsidiaries;
 
(e)      any change, restructuring or termination of the corporate structure or
existence of any Loan Party or any of its Subsidiaries;
 
(f)      any failure of the Administrative Agent or any other Lender Party to
disclose to any Loan Party any information relating to the business, condition
(financial or otherwise), operations, performance, properties or prospects of
any other Loan Party now or hereafter known to the Administrative Agent or such
other Lender Party (each Guarantor waiving any duty on the part of the
Administrative Agent and each other Lender Party to disclose such information);
 
(g)      the failure of any other Person to execute or deliver this Agreement,
any other Loan Document, any Guaranty Supplement or any other guaranty or
agreement or the release or reduction of liability of any Guarantor or other
guarantor or surety with respect to the Guaranteed Obligations; or
 
(h)      any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by the
Administrative Agent or any other Lender Party that might otherwise constitute a
defense available to, or a discharge of, any Loan Party or any other guarantor
or surety.
 
This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by any Lender Party or any other Person upon the
insolvency, bankruptcy or reorganization of the Borrower or any other Loan Party
or otherwise, all as though such payment had not been made.
 
SECTION 7.03.  Waivers and Acknowledgments.  (a)  Each Guarantor hereby
unconditionally and irrevocably waives promptness, diligence, notice of
acceptance, presentment, demand for performance, notice of nonperformance,
default, acceleration, protest or dishonor and any other notice with respect to
any of the Guaranteed Obligations and this Guaranty and any requirement that the
Administrative Agent or any other Lender Party protect, secure, perfect or
insure any Lien or any property subject thereto or exhaust any right or take any
action against any Loan Party or any other Person or any collateral.
 
(b)      Each Guarantor hereby unconditionally and irrevocably waives any right
to revoke this Guaranty and acknowledges that this Guaranty is continuing in
nature and applies to all Guaranteed Obligations, whether existing now or in the
future.
 
 
92

--------------------------------------------------------------------------------

 
 
(c)      Each Guarantor hereby unconditionally and irrevocably waives (i) any
defense arising by reason of any claim or defense based upon an election of
remedies by the Administrative Agent or any other Lender Party that in any
manner impairs, reduces, releases or otherwise adversely affects the
subrogation, reimbursement, exoneration, contribution or indemnification rights
of such Guarantor or other rights of such Guarantor to proceed against any of
the other Loan Parties, any other guarantor or any other Person or any
collateral and (ii) any defense based on any right of set-off or counterclaim
against or in respect of the Obligations of such Guarantor hereunder.
 
(d)      Each Guarantor acknowledges that the Administrative Agent may, without
notice to or demand upon such Guarantor and without affecting the liability of
such Guarantor under this Guaranty, foreclose under any mortgage by nonjudicial
sale, and each Guarantor hereby waives any defense to the recovery by the
Administrative Agent and the other Lender Parties against such Guarantor of any
deficiency after such nonjudicial sale provided that such sale is conducted in
accordance with applicable law.
 
(e)      Each Guarantor hereby unconditionally and irrevocably waives any duty
on the part of the Administrative Agent or any other Lender Party to disclose to
such Guarantor any matter, fact or thing relating to the business, condition
(financial or otherwise), operations, performance, properties or prospects of
the Borrower, any other Loan Party or any of their Subsidiaries now or hereafter
known by the Administrative Agent or such other Lender Party.
 
(f)      Each Guarantor acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements contemplated by this Agreement
and the other Loan Documents and that the waivers set forth in Section 7.02 and
this Section 7.03 are knowingly made in contemplation of such benefits.
 
SECTION 7.04.  Subrogation.  Each Guarantor hereby unconditionally and
irrevocably agrees not to exercise any rights that it may now have or hereafter
acquire against the Borrower, any other Loan Party that arise from the
existence, payment, performance or enforcement of such Guarantor’s Obligations
under or in respect of this Guaranty, this Agreement or any other Loan Document,
including, without limitation, any right of subrogation, reimbursement,
exoneration, contribution or indemnification and any right to participate in any
claim or remedy of any Lender Party against the Borrower, any other Loan Party
or any other insider guarantor or any collateral, whether or not such claim,
remedy or right arises in equity or under contract, statute or common law,
including, without limitation, the right to take or receive from the Borrower,
any other Loan Party, directly or indirectly, in cash or other property or by
set-off or in any other manner, payment or security on account of such claim,
remedy or right, unless and until all of the Guaranteed Obligations and all
other amounts payable under this Guaranty shall have been paid in full in cash,
all Letters of Credit shall have expired or been terminated, all Guaranteed
Hedge Agreements shall have expired or been terminated and the Commitments shall
have expired or been terminated.  If any amount shall be paid to any Guarantor
in violation of the immediately preceding sentence at any time prior to the
latest of (a) the payment in full in cash of the Guaranteed Obligations and all
other amounts payable under this Guaranty, (b) the termination in whole of the
Commitments and (c) the latest date of expiration or termination of all Letters
of Credit and all Guaranteed Hedge Agreements, such amount shall be received and
held in trust for the benefit of the Lender Parties, shall be segregated from
other property and funds of such Guarantor and shall forthwith be paid or
delivered to the Administrative Agent in the same form as so received (with any
necessary endorsement or assignment) to be credited and applied to the
Guaranteed Obligations and all other amounts payable under this Guaranty,
whether matured or unmatured, in accordance with the terms of the Loan
Documents.  If (i) any Guarantor shall make payment to any Lender Party of all
or any part of the Guaranteed Obligations, (ii) all of the Guaranteed
Obligations and all other amounts payable under this Guaranty shall have been
paid in full in cash, (iii) the termination in whole of the Commitments shall
have occurred and (iv) all Letters of Credit and all Guaranteed Hedge Agreements
shall have expired or been terminated, the Administrative Agent and the other
Lender Parties will, at such Guarantor’s request and expense, execute and
deliver to such Guarantor appropriate documents, without recourse and without
representation or warranty, necessary to evidence the transfer by subrogation to
such Guarantor of an interest in the Guaranteed Obligations resulting from such
payment made by such Guarantor pursuant to this Guaranty.
 
 
93

--------------------------------------------------------------------------------

 
 
SECTION 7.05.  Guaranty Supplements.  Upon the execution and delivery by any
Person of a Guaranty Supplement, (i) such Person shall be referred to as an
“Additional Guarantor” and shall become and be a Guarantor hereunder, and each
reference in this Agreement to a “Guarantor” or a “Loan Party” shall also mean
and be a reference to such Additional Guarantor, and each reference in any other
Loan Document to a “Guarantor” shall also mean and be a reference to such
Additional Guarantor, and (ii) each reference herein to “this Agreement”, “this
Guaranty”, “hereunder”, “hereof” or words of like import referring to this
Agreement and this Guaranty, and each reference in any other Loan Document to
the “Loan Agreement”, “Guaranty”, “thereunder”, “thereof” or words of like
import referring to this Agreement and this Guaranty, shall mean and be a
reference to this Agreement and this Guaranty as supplemented by such Guaranty
Supplement.
 
SECTION 7.06.  Indemnification by Guarantors.  (a)  Without limitation on any
other Obligations of any Guarantor or remedies of the Administrative Agent or
the Lender Parties under this Agreement, this Guaranty or the other Loan
Documents, each Guarantor shall, to the fullest extent permitted by law,
indemnify, defend and save and hold harmless the Administrative Agent, the
Arranger, each other Lender Party and each of their Affiliates and their
respective officers, directors, employees, agents and advisors (each, an
“Indemnified Party”) from and against, and shall pay on demand, any and all
claims, damages, losses, liabilities and expenses (including, without
limitation, reasonable fees and expenses of counsel) that may be incurred by or
asserted or awarded against any Indemnified Party in connection with or as a
result of any failure of any Guaranteed Obligations to be the legal, valid and
binding obligations of any Loan Party enforceable against such Loan Party in
accordance with their terms.
 
(b)      Each Guarantor hereby also agrees that no Indemnified Party shall have
any liability (whether direct or indirect, in contract, tort or otherwise) to
any of the Guarantors or any of their respective Affiliates or any of their
respective officers, directors, employees, agents and advisors, and each
Guarantor hereby agrees not to assert any claim against any Indemnified Party on
any theory of liability, for special, indirect, consequential or punitive
damages arising out of or otherwise relating to the Facilities, the actual or
proposed use of the proceeds of the Advances or the Letters of Credit, the Loan
Documents or any of the transactions contemplated by the Loan Documents.
 
SECTION 7.07.  Subordination.  Each Guarantor hereby subordinates any and all
debts, liabilities and other Obligations owed to such Guarantor by each other
Loan Party (the “Subordinated Obligations”) to the Guaranteed Obligations to the
extent and in the manner hereinafter set forth in this Section 7.07.
 
(a)      Prohibited Payments, Etc.  Except during the continuance of a Default
(including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to any other Loan Party), each Guarantor may receive
regularly scheduled payments or payments made in the ordinary course of business
from any other Loan Party on account of the Subordinated Obligations.  After the
occurrence and during the continuance of any Default (including the commencement
and continuation of any proceeding under any Bankruptcy Law relating to any
other Loan Party), however, unless required pursuant to Section 7.07(d), no
Guarantor shall demand, accept or take any action to collect any payment on
account of the Subordinated Obligations.
 
 
94

--------------------------------------------------------------------------------

 
 
(b)      Prior Payment of Guaranteed Obligations.  In any proceeding under any
Bankruptcy Law relating to any other Loan Party, each Guarantor agrees that the
Lender Parties shall be entitled to receive payment in full in cash of all
Guaranteed Obligations (including all interest and expenses accruing after the
commencement of a proceeding under any Bankruptcy Law, whether or not
constituting an allowed claim in such proceeding (“Post Petition Interest”))
before such Guarantor receives payment of any Subordinated Obligations.
 
(c)      Turn-Over.  After the occurrence and during the continuance of any
Default (including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to any other Loan Party), each Guarantor shall, if the
Administrative Agent so requests, collect, enforce and receive payments on
account of the Subordinated Obligations as trustee for the Lender Parties and
deliver such payments to the Administrative Agent on account of the Guaranteed
Obligations (including all Post Petition Interest), together with any necessary
endorsements or other instruments of transfer, but without reducing or affecting
in any manner the liability of such Guarantor under the other provisions of this
Guaranty.
 
(d)      Administrative Agent Authorization.  After the occurrence and during
the continuance of any Default (including the commencement and continuation of
any proceeding under any Bankruptcy Law relating to any other Loan Party), the
Administrative Agent is authorized and empowered (but without any obligation to
so do), in its discretion, (i) in the name of each Guarantor, to collect and
enforce, and to submit claims in respect of, Subordinated Obligations and to
apply any amounts received thereon to the Guaranteed Obligations (including any
and all Post Petition Interest), and (ii) to require each Guarantor (A) to
collect and enforce, and to submit claims in respect of, Subordinated
Obligations and (B) to pay any amounts received on such obligations to the
Administrative Agent for application to the Guaranteed Obligations (including
any and all Post Petition Interest).
 
SECTION 7.08.  Continuing Guaranty.  This Guaranty is a continuing guaranty and
shall (a) remain in full force and effect until the latest of (i) the payment in
full in cash of the Guaranteed Obligations and all other amounts payable under
this Guaranty, (ii) the termination in whole of the Commitments and (iii) the
latest date of expiration or termination of all Letters of Credit and all
Guaranteed Hedge Agreements, (b) be binding upon the Guarantors, their
successors and assigns and (c) inure to the benefit of and be enforceable by the
Administrative Agent and the other Lender Parties and their successors,
transferees and assigns.
 
SECTION 7.09.  Keepwell.  Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Loan
Party to honor all of its Guaranteed Obligations in respect of Swap Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section 7.09 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 7.09, or otherwise
in respect of the Guaranteed Obligations, as it relates to such other Loan
Party, voidable under applicable law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount).  The obligations of each
Qualified ECP Guarantor under this Section shall remain in full force and effect
until a discharge of the Guaranteed Obligations.  Each Qualified ECP Guarantor
intends that this Section 7.09 constitute, and this Section 7.09 shall be deemed
to constitute, a “keepwell, support, or other agreement” for the benefit of each
other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act..
 
 
95

--------------------------------------------------------------------------------

 
 
ARTICLE VIII
THE AGENTS
 
SECTION 8.01.  Authorization and Action.  Each Lender Party (in its capacities
as a Lender, the Swing Line Bank (if applicable) and as an Issuing Bank (if
applicable) and on behalf of itself and its Affiliates as potential Hedge Banks)
hereby appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers and discretion under this
Agreement and the other Loan Documents as are delegated to the Administrative
Agent by the terms hereof and thereof, together with such powers and discretion
as are reasonably incidental thereto.  As to any matters not expressly provided
for by the Loan Documents (including, without limitation, enforcement or
collection of the Notes), the Administrative Agent shall not be required to
exercise any discretion or take any action, but shall be required to act or to
refrain from acting (and shall be fully protected in so acting or refraining
from acting) upon the instructions of the Required Lenders, and such
instructions shall be binding upon all Lender Parties and all holders of Notes;
provided, however, that the Administrative Agent shall not be required to take
any action that exposes the Administrative Agent to personal liability or that
is contrary to this Agreement or applicable law, including without limitation,
for the avoidance of doubt, any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law.  The Administrative Agent agrees to give to each Lender Party prompt
notice of each notice given to it by the Borrower pursuant to the terms of this
Agreement.  Notwithstanding anything to the contrary in any Loan Document, no
Person identified as a co-syndication agent, documentation agent, senior
manager, sole lead arranger or book-running manager, in such Person’s capacity
as such, shall have any obligations or duties to any Loan Party, the
Administrative Agent or any other Lender Party under any of such Loan
Documents.  In its capacity as the Lender Parties’ contractual representative,
the Administrative Agent is a “representative” of the Lender Parties as used
within the meaning of “Secured Party” under Section 9-102 of the Uniform
Commercial Code.
 
SECTION 8.02.  Agents’ Reliance, Etc.    Neither the Administrative Agent nor
any of its directors, officers, agents or employees shall be liable for any
action taken or omitted to be taken by it or them under or in connection with
the Loan Documents, except for its or their own gross negligence or willful
misconduct.  Without limitation of the generality of the foregoing, the
Administrative Agent:  (a) may treat the payee of any Note as the holder thereof
until the Administrative Agent receives and accepts an Accession Agreement
entered into by an Acceding Lender as provided in Section 2.17 or an Assignment
and Acceptance entered into by the Lender that is the payee of such Note, as
assignor, and an Eligible Assignee, as assignee, as provided in Section 9.07;
(b) may consult with legal counsel (including counsel for any Loan Party),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts; (c) makes no
warranty or representation to any Lender Party and shall not be responsible to
any Lender Party for any statements, warranties or representations (whether
written or oral) made in or in connection with the Loan Documents; (d) shall not
have any duty to ascertain or to inquire as to the performance, observance or
satisfaction of any of the terms, covenants or conditions of any Loan Document
on the part of any Loan Party or the existence at any time of any Default under
the Loan Documents or to inspect the property (including the books and records)
of any Loan Party; (e) shall not be responsible to any Lender Party for the due
execution, legality, validity, enforceability, genuineness, sufficiency or value
of, or the perfection or priority of any lien or security interest created or
purported to be created under or in connection with, any Loan Document or any
other instrument or document furnished pursuant thereto; and (f) shall incur no
liability under or in respect of any Loan Document by acting upon any notice,
consent, certificate or other instrument or writing (which may be by telegram,
telecopy or telex or other electronic communication) believed by it to be
genuine and signed or sent by the proper party or parties.
 
 
96

--------------------------------------------------------------------------------

 
 
SECTION 8.03.  DBNY and Affiliates.  With respect to its Commitments, the
Advances made by it and the Notes issued to it, DBNY shall have the same rights
and powers under the Loan Documents as any other Lender Party and may exercise
the same as though it were not an Agent; and the term “Lender Party” or “Lender
Parties” shall, unless otherwise expressly indicated, include DBNY in its
individual capacity.  DBNY and its Affiliates may accept deposits from, lend
money to, act as trustee under indentures of, accept investment banking
engagements from and generally engage in any kind of business with, any Loan
Party, any Subsidiary of any Loan Party and any Person that may do business with
or own securities of any Loan Party or any such Subsidiary, all as if DBNY were
not the Administrative Agent or the Administrative Agent and without any duty to
account therefor to the Lender Parties.
 
SECTION 8.04.  Lender Party Credit Decision.  Each Lender Party acknowledges
that it has, independently and without reliance upon the Administrative Agent or
any other Lender Party and based on the financial statements referred to in
Section 4.01 and such other documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender Party also acknowledges that it will, independently and
without reliance upon the Administrative Agent or any other Lender Party and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement.  Nothing in this Agreement or any other Loan Document
shall require the Administrative Agent or any of its respective directors,
officers, agents or employees to carry out any “know your customer” or other
checks in relation to any Person on behalf of any Lender Party and each Lender
Party confirms to the Administrative Agent that it is solely responsible for any
such checks it is required to carry out and that it may not rely on any
statement in relation to such checks made by the Administrative Agent or any of
its respective directors, officers, agents or employees.
 
SECTION 8.05.  Indemnification by Lender Parties.  (a)  Each Lender Party
severally agrees to indemnify the Administrative Agent (to the extent not
promptly reimbursed by the Borrower) from and against such Lender Party’s
ratable share (determined as provided below) of any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever that may be imposed
on, incurred by, or asserted against the Administrative Agent in any way
relating to or arising out of the Loan Documents or any action taken or omitted
by the Administrative Agent under the Loan Documents (collectively, the
“Indemnified Costs”); provided, however, that no Lender Party shall be liable
for any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting from the
Administrative Agent’s gross negligence or willful misconduct as found in a
final, non-appealable judgment by a court of competent jurisdiction.  Without
limitation of the foregoing, each Lender Party agrees to reimburse the
Administrative Agent promptly upon demand for its ratable share of any costs and
expenses (including, without limitation, fees and expenses of counsel) payable
by the Borrower under Section 9.04, to the extent that the Administrative Agent
is not promptly reimbursed for such costs and expenses by the Borrower.  In the
case of any investigation, litigation or proceeding giving rise to any
Indemnified Costs, this Section 8.05 applies whether any such investigation,
litigation or proceeding is brought by any Lender Party or any other Person.
 
(b)      Each Lender Party severally agrees to indemnify each Issuing Bank (to
the extent not promptly reimbursed by the Borrower) from and against such Lender
Party’s ratable share (determined as provided below) of any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever that may be imposed
on, incurred by, or asserted against such Issuing Bank in any way relating to or
arising out of the Loan Documents or any action taken or omitted by such Issuing
Bank under the Loan Documents; provided, however, that no Lender Party shall be
liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
from such Issuing Bank’s gross negligence or willful misconduct as found in a
final, non-appealable judgment by a court of competent jurisdiction.  Without
limitation of the foregoing, each Lender Party agrees to reimburse such Issuing
Bank promptly upon demand for its ratable share of any costs and expenses
(including, without limitation, fees and expenses of counsel) payable by the
Borrower under Section 9.04, to the extent that such Issuing Bank is not
promptly reimbursed for such costs and expenses by the Borrower.
 
 
97

--------------------------------------------------------------------------------

 
 
(c)      For purposes of this Section 8.05, the Lender Parties’ respective
ratable shares of any amount shall be determined, at any time, according to
their respective Commitments at such time.  The failure of any Lender Party to
reimburse the Administrative Agent or any Issuing Bank, as the case may be,
promptly upon demand for its ratable share of any amount required to be paid by
the Lender Parties to the Administrative Agent or such Issuing Bank, as the case
may be, as provided herein shall not relieve any other Lender Party of its
obligation hereunder to reimburse the Administrative Agent or such Issuing Bank,
as the case may be, for its ratable share of such amount, but no Lender Party
shall be responsible for the failure of any other Lender Party to reimburse the
Administrative Agent or such Issuing Bank, as the case may be, for such other
Lender Party’s ratable share of such amount.  Without prejudice to the survival
of any other agreement of any Lender Party hereunder, the agreement and
obligations of each Lender Party contained in this Section 8.05 shall survive
the payment in full of principal, interest and all other amounts payable
hereunder and under the other Loan Documents.
 
SECTION 8.06.  Successor Agents.  The Administrative Agent may resign at any
time by giving 30 days’ prior written notice thereof to the Lender Parties and
the Borrower and may be removed at any time with or without cause by the
Required Lenders; provided, however, that any removal of the Administrative
Agent will not be effective until it has been replaced as Administrative Agent
and it (or its Affiliate) has been replaced as an Issuing Bank and released from
all obligations in respect thereof.  Upon any such resignation or removal, the
Required Lenders shall have the right to appoint a successor Agent.  If no
successor Agent shall have been so appointed by the Required Lenders, and shall
have accepted such appointment, within 30 days after the retiring Agent’s giving
of notice of resignation or the Required Lenders’ removal of the retiring Agent,
then the retiring Agent may, on behalf of the Lender Parties, appoint a
successor Agent, which shall be a commercial bank organized under the laws of
the United States or of any State thereof and having a combined capital and
surplus of at least $250,000,000.  Upon the acceptance of any appointment as an
Agent hereunder by a successor Agent, such successor Agent shall succeed to and
become vested with all the rights, powers, discretion, privileges and duties of
the retiring Agent, and the retiring Agent shall be discharged from its duties
and obligations under the Loan Documents.  If within 45 days after written
notice is given of the retiring Agent’s resignation or removal under this
Section 8.06 no successor Agent shall have been appointed and shall have
accepted such appointment, then on such 45th day (i) the retiring Agent’s
resignation or removal shall become effective, (ii) the retiring Agent shall
thereupon be discharged from its duties and obligations under the Loan Documents
and (iii) the Required Lenders shall thereafter perform all duties of the
retiring Agent under the Loan Documents until such time, if any, as the Required
Lenders appoint a successor Agent as provided above.  After any retiring Agent’s
resignation or removal hereunder as an Agent shall have become effective, the
provisions of this Article VIII shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was an Agent under this
Agreement.  In addition to the foregoing, if a Lender becomes, and during any
period such Lender remains, a Defaulting Lender, any Issuing Bank or Swing Line
Bank may resign at any time by giving 30 days’ prior notice to the
Administrative Agent, the Lenders and the Borrower.  After the resignation of an
Issuing Bank hereunder, the retiring Issuing Bank shall remain a party hereto
and shall continue to have all the rights and obligations of an Issuing Bank
under this Agreement and the other Loan Documents with respect to Letters of
Credit issued by it prior to such resignation, but shall not be required to
issue additional Letters of Credit or to extend, renew or increase any existing
Letter of Credit.  After the resignation of a Swing Line Bank hereunder, the
retiring Swing Line Bank shall remain a party hereto and shall continue to have
all the rights and obligations of a Swing Line Bank under this Agreement and the
other Loan Documents with respect to Swing Line Advances issued by it prior to
such resignation, but shall not be required to issue additional Swing Line
Advances or to extend, renew or increase any existing Swing Line Advances.
 
 
98

--------------------------------------------------------------------------------

 
 
SECTION 8.07.  Relationship of Agent and Lenders.  The relationship between the
Administrative Agent and the Lenders, and the relationship among the Lenders, is
not intended by the parties to create, and shall not create, any trust, joint
venture or partnership relation between them.
 
ARTICLE IX
MISCELLANEOUS
 
SECTION 9.01.  Amendments, Etc.  (a)  No amendment or waiver of any provision of
this Agreement or the Notes or any other Loan Document, nor consent to any
departure by any Loan Party therefrom, shall in any event be effective unless
the same shall be in writing and signed by the Required Lenders, and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no amendment, waiver
or consent shall, unless in writing and signed by all of the Lenders, do any of
the following at any time:  (i) modify the definition of Required Lenders or
otherwise change the percentage vote of the Lenders required to take any action
under this Agreement or any other Loan Document, (ii) release the Borrower with
respect to the Obligations or, except to the extent expressly permitted under
this Agreement, reduce or limit the obligations of any Guarantor under
Article VII or release such Guarantor or otherwise limit such Guarantor’s
liability with respect to the Guaranteed Obligations, (iii) permit the Loan
Parties to encumber the Unencumbered Assets, except as expressly permitted in
the Loan Documents, (iv) amend this Section 9.01, (v) increase the Commitments
of the Lenders or subject the Lenders to any additional obligations (except as
set forth in Section 2.17), (vi) forgive or reduce the principal of, or interest
on, the Obligations of the Loan Parties under the Loan Documents or any fees or
other amounts payable thereunder, (vii) postpone or extend any date fixed for
any payment of principal of, or interest on, the Notes or any fees or other
amounts payable hereunder, or (viii) extend the Termination Date in respect of
either Facility (except as provided by Section 2.16); provided further that (A)
no amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Bank or each Issuing Bank, as the case may be, in addition to the Lenders
required above to take such action, affect the rights or obligations of the
Swing Line Bank or of the Issuing Banks, as the case may be, under this
Agreement; and (B) no amendment, waiver or consent shall, unless in writing and
signed by the Administrative Agent in addition to the Lenders required above to
take such action, affect the rights or duties of the Administrative Agent under
this Agreement or the other Loan Documents.
 
(b)      In the event that any Lender (a “Non-Consenting Lender”) shall refuse
to consent to a waiver or amendment to, or a departure from, the provisions of
this Agreement which requires the consent of all Lenders and that has been
consented to by the Administrative Agent and the Required Lenders, then the
Borrower shall have the right, upon written demand to such Non-Consenting Lender
and the Administrative Agent given within 30 days after the first date on which
such consent was solicited in writing from the Lenders by the Administrative
Agent (a “Consent Request Date”), to cause such Non-Consenting Lender to assign
its rights and obligations under this Agreement (including, without limitation,
its Commitment or Commitments, the Advances owing to it and the Note or Notes,
if any, held by it) to an Eligible Assignee designated by the Borrower and
approved by the Administrative Agent (such approval not to be unreasonably
withheld) (a “Replacement Lender”), provided that (i) as of such Consent Request
Date, no Default or Event of Default shall have occurred and be continuing, and
(ii) as of the date of the Borrower’s written demand to replace such
Non-Consenting Lender, no Default or Event of Default shall have occurred and be
continuing other than a Default or Event of Default that resulted solely from
the subject matter of the waiver or amendment for which such consent was being
solicited from the Lenders by the Administrative Agent.  The Replacement Lender
shall purchase such interests of the Non-Consenting Lender and shall assume the
rights and obligations of the Non-Consenting Lender under this Agreement upon
execution by the Replacement Lender of an Assignment and Acceptance delivered
pursuant to Section 9.07.  Any Lender that becomes a Non-Consenting Lender
agrees that, upon receipt of notice from the Borrower given in accordance with
this Section 9.01(b) it shall promptly execute and deliver an Assignment and
Acceptance with a Replacement Lender as contemplated by this Section.  If such
Non-Consenting Lender does not execute and deliver to the Administrative Agent a
duly completed Assignment and Acceptance and/or any other documentation
necessary to reflect such replacement within a period of time deemed reasonable
by the Administrative Agent after the later of (i) the date on which the
Replacement Lender executes and delivers such Assignment and Acceptance and/or
such other documentation and (ii) the date on which the Non-Consenting Lender
receives all payments required to be paid to it by this Section 9.01(b), then
such Non-Consenting Lender shall be deemed to have executed and delivered such
Assignment and Acceptance and/or such other documentation as of such date and
the Borrower shall be entitled (but not obligated) to execute and deliver such
Assignment and Acceptance and/or such other documentation on behalf of such
assigning Lender.
 
 
99

--------------------------------------------------------------------------------

 
 
SECTION 9.02.  Notices, Etc.  (a)  All notices and other communications provided
for hereunder shall be either (x) in writing (including telecopier
communication) and mailed, telecopied or delivered by hand or by overnight
courier service, (y) as and to the extent set forth in Section 9.02(b) and in
the proviso to this Section 9.02(a), in an electronic medium and delivered as
set forth in Section 9.02(b) or (z) as and to the extent expressly permitted in
this Agreement, transmitted by e-mail, provided that such e-mail shall in all
cases include an attachment (in PDF format or similar format) containing a
legible signature of the person providing such notice, if to the Borrower, at
its address at 12600 Hill Country Boulevard, Suite R-100, Austin, Texas 78738,
Attention:  Christopher Eng and to Hagen, Wilka & Archer, LLP, 600 South Main
Avenue, Suite 102, Sioux Falls, SD 57104, Attention: Jennifer L. Larsen or, if
applicable, at ceng@shpreit.com and jlarsen@hwalaw.com (and in the case of
transmission by e-mail, with a copy by U.S. mail to 12600 Hill Country
Boulevard, Suite R-100, Austin, Texas 78738, Attention:  Christopher Eng and to
Hagen, Wilka & Archer, LLP, 600 South Main Avenue, Suite 102, Sioux Falls, SD
57104, Attention: Jennifer L. Larsen); if to any Initial Lender, at its Domestic
Lending Office or, if applicable, at the telecopy number or e-mail address
specified opposite its name on Schedule I hereto (and in the case of a
transmission by e-mail, with a copy by U.S. mail to its Domestic Lending
Office); if to any other Lender Party, at its Domestic Lending Office or, if
applicable, at the telecopy number or e-mail address specified in the Assignment
and Acceptance pursuant to which it became a Lender Party (and in the case of a
transmission by e-mail, with a copy by U.S. mail to its Domestic Lending
Office); if to the Initial Issuing Bank, at its address at 60 Wall Street (MS
NYC60-1110), New York, New York 10005-2858, Attention: Joyce Shiu, Global Loan
Operations, Standby L/C Unit, telecopier number (212) 797-0403, or, if
applicable, at joyce.shiu@db.com (and in the case of a transmission by e-mail,
with a copy by U.S. mail to 60 Wall Street (MS NYC60-1110), New York, New York
10005-2858, Attention: Joyce Shiu, Global Loan Operations, Standby L/C Unit); if
to the Administrative Agent with respect to any Notice of Borrowing or the Swing
Line Bank, at its address at 90 Hudson Street, 1st Floor (JCY05-0199), Jersey
City, New Jersey 07302, Attention: Deirdre Wall, telecopier number (201)
593-2309/2310 and at its address at 60 Wall Street, New York, New York 10005,
Attention: Sheri Lewis-Taylor, telecopier number 212-797-4885, or, if
applicable, at sheri.lewis-taylor@db.com and deirdre.wall@db.com (and in the
case of a transmission by e-mail, with a copy by U.S. mail to 90 Hudson Street,
1st Floor (JCY05-0199), Jersey City, New Jersey 07302, Attention: Deirdre Wall,
and to 60 Wall Street, New York, New York 10005, Attention: Sheri Lewis-Taylor);
and if to the Administrative Agent with respect to any other matter, at its
address at 200 Crescent Court, Suite 550, Dallas, Texas 75201, Attention:
Patrick Allen, telecopier number (214) 740-7910, or, if applicable, at
patrick.allen@db.com (and in the case of a transmission by e-mail, with a copy
by U.S. mail to 200 Crescent Court, Suite 550, Dallas, Texas 75201,
Attention:  Patrick Allen) or,  as to the Borrower or the Administrative Agent,
at such other address as shall be designated by such party in a written notice
to the other parties and, as to each other party, at such other address as shall
be designated by such party in a written notice to the Borrower and the
Administrative Agent.  All notices, demands, requests, consents and other
communications described in this clause (a) shall be effective (i) if delivered
by hand, including any overnight courier service, upon personal delivery, (ii)
if delivered by mail, when deposited in the mails, (iii) if delivered by posting
to an Approved Electronic Platform, an Internet website or a similar
telecommunication device requiring that a user have prior access to such
Approved Electronic Platform, website or other device (to the extent permitted
by Section 9.02(b) to be delivered thereunder), when such notice, demand,
request, consent and other communication shall have been made generally
available on such Approved Electronic Platform, Internet website or similar
device to the class of Person being notified (regardless of whether any such
Person must accomplish, and whether or not any such Person shall have
accomplished, any action prior to obtaining access to such items, including
registration, disclosure of contact information, compliance with a standard user
agreement or undertaking a duty of confidentiality) and such Person has been
notified in respect of such posting that a communication has been posted to the
Approved Electronic Platform, provided that if requested by any Lender Party,
the Administrative Agent shall deliver a copy of the Communications to such
Lender Party by e-mail or telecopier and (iv) if delivered by electronic mail or
any other telecommunications device, when receipt is confirmed by electronic
mail as provided in this clause (a); provided, however, that notices and
communications to the Administrative Agent pursuant to Article II, III or VIII
shall not be effective until received by the Administrative Agent.  Delivery by
telecopier of an executed counterpart of a signature page to any amendment or
waiver of any provision of this Agreement or the Notes or of any exhibit hereto
to be executed and delivered hereunder shall be effective as delivery of an
original executed counterpart thereof.  Each Lender Party agrees (i) to notify
the Administrative Agent in writing of such Lender Party’s e-mail address to
which a notice may be sent by electronic transmission (including by electronic
communication) on or before the date such Lender Party becomes a party to this
Agreement (and from time to time thereafter to ensure that the Administrative
Agent has on record an effective e-mail address for such Lender Party) and (ii)
that any notice may be sent to such e-mail address.
 
 
100

--------------------------------------------------------------------------------

 
 
(b)      Notwithstanding clause (a) (unless the Administrative Agent requests
that the provisions of clause (a) be followed) and any other provision in this
Agreement or any other Loan Document providing for the delivery of any Approved
Electronic Communication by any other means, the Loan Parties shall deliver all
Approved Electronic Communications to the Administrative Agent by properly
transmitting such Approved Electronic Communications in an electronic/soft
medium in a format acceptable to the Administrative Agent to
monika.bagley@db.com or such other electronic mail address (or similar means of
electronic delivery) as the Administrative Agent may notify to the
Borrower.  Nothing in this clause (b) shall prejudice the right of the
Administrative Agent or any Lender Party to deliver any Approved Electronic
Communication to any Loan Party in any manner authorized in this Agreement or to
request that the Borrower effect delivery in such manner.
 
(c)      Each of the Lender Parties and each Loan Party agrees that the
Administrative Agent may, but shall not be obligated to, make the Approved
Electronic Communications available to the Lender Parties by posting such
Approved Electronic Communications on IntraLinks™ or a substantially similar
electronic platform chosen by the Administrative Agent to be its electronic
transmission system (the “Approved Electronic Platform”).  Although the Approved
Electronic Platform and its primary web portal are secured with
generally-applicable security procedures and policies implemented or modified by
the Administrative Agent from time to time (including, as of the Closing Date, a
dual firewall and a User ID/Password Authorization System) and the Approved
Electronic Platform is secured through a single-user-per-deal authorization
method whereby each user may access the Approved Electronic Platform only on a
deal-by-deal basis, each of the Lender Parties and each Loan Party acknowledges
and agrees that the distribution of material through an electronic medium is not
necessarily secure and that there are confidentiality and other risks associated
with such distribution.  In consideration for the convenience and other benefits
afforded by such distribution and for the other consideration provided
hereunder, the receipt and sufficiency of which is hereby acknowledged, each of
the Lender Parties and each Loan Party hereby approves distribution of the
Approved Electronic Communications through the Approved Electronic Platform and
understands and assumes the risks of such distribution.
 
 
101

--------------------------------------------------------------------------------

 
 
(d)      THE APPROVED ELECTRONIC PLATFORM AND THE APPROVED ELECTRONIC
COMMUNICATIONS ARE PROVIDED “AS IS” AND “AS AVAILABLE”.  NONE OF THE
ADMINISTRATIVE AGENT NOR ANY OF ITS DIRECTORS, OFFICERS, AGENTS OR EMPLOYEES
WARRANT THE ACCURACY, ADEQUACY OR COMPLETENESS OF THE APPROVED ELECTRONIC
COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM AND EACH EXPRESSLY DISCLAIMS
ANY LIABILITY FOR ERRORS OR OMISSIONS IN THE APPROVED ELECTRONIC COMMUNICATIONS
OR THE APPROVED ELECTRONIC PLATFORM.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED
OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE ADMINISTRATIVE AGENT
OR ANY OF ITS DIRECTORS, OFFICERS, AGENTS OR EMPLOYEES IN CONNECTION WITH THE
APPROVED ELECTRONIC COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM.
 
(e)      Each of the Lender Parties and each Loan Party agrees that the
Administrative Agent may, but (except as may be required by applicable law)
shall not be obligated to, store the Approved Electronic Communications on the
Approved Electronic Platform in accordance with the Administrative Agent’s
generally-applicable document retention procedures and policies.
 
SECTION 9.03.  No Waiver; Remedies.  No failure on the part of any Lender Party
or the Administrative Agent to exercise, and no delay in exercising, any right
hereunder or under any Note shall operate as a waiver thereof; nor shall any
single or partial exercise of any such right preclude any other or further
exercise thereof or the exercise of any other right.  The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.
 
SECTION 9.04.  Costs and Expenses.  (a)  Each Loan Party agrees jointly and
severally to pay on demand (i) all reasonable out-of-pocket costs and expenses
of the Administrative Agent and the Arranger in connection with the preparation,
execution, delivery, administration, modification and amendment of the Loan
Documents (including, without limitation, (A) all due diligence, collateral
review, syndication, transportation, computer, duplication, appraisal, audit,
insurance, consultant, search, filing and recording fees and expenses, (B) the
reasonable fees and expenses of counsel for the Administrative Agent with
respect thereto (including, without limitation, with respect to reviewing and
advising on any matters required to be completed by the Loan Parties on a
post-closing basis), with respect to advising the Administrative Agent or
Arranger as to their rights and responsibilities, or the perfection, protection
or preservation of rights or interests, under the Loan Documents, with respect
to negotiations with any Loan Party or with other creditors of any Loan Party or
any of its Subsidiaries arising out of any Default or any events or
circumstances that may give rise to a Default and with respect to presenting
claims in or otherwise participating in or monitoring any bankruptcy, insolvency
or other similar proceeding involving creditors’ rights generally and any
proceeding ancillary thereto and (C) the reasonable fees and expenses of counsel
for the Administrative Agent with respect to the preparation, execution,
delivery and review of any documents and instruments at any time delivered
pursuant to Sections 3.01, 3.02, 5.01(j) or 5.01(k) and (ii) all reasonable
out-of-pocket costs and expenses of the Administrative Agent, the Arranger and
each Lender Party in connection with any work-out or the enforcement (whether
through negotiations, legal proceedings or otherwise) of the Loan Documents,
whether in any action, suit or litigation, or any bankruptcy, insolvency or
other similar proceeding affecting creditors’ rights generally (including,
without limitation, the reasonable fees and expenses of counsel for the
Administrative Agent and each Lender Party with respect thereto).
 
 
102

--------------------------------------------------------------------------------

 
 
(b)      Each Loan Party agrees to indemnify, defend and save and hold harmless
each Indemnified Party from and against, and shall pay on demand, any and all
claims, damages, losses, liabilities and expenses (including, without
limitation, reasonable fees and expenses of counsel) that may be incurred by or
asserted or awarded against any Indemnified Party, in each case arising out of
or in connection with or by reason of (including, without limitation, in
connection with any investigation, litigation or proceeding or preparation of a
defense in connection therewith) (i) the Facilities, the actual or proposed use
of the proceeds of the Advances or the Letters of Credit, the Loan Documents or
any of the transactions contemplated thereby or (ii) the actual or alleged
presence of Hazardous Materials on any property of any Loan Party or any of its
Subsidiaries or any Environmental Action relating in any way to any Loan Party
or any of its Subsidiaries, except to the extent such claim, damage, loss,
liability or expense is found in a final, non-appealable judgment by a court of
competent jurisdiction to have resulted from such Indemnified Party’s gross
negligence or willful misconduct.  In the case of an investigation, litigation
or other proceeding to which the indemnity in this Section 9.04(b) applies, such
indemnity shall be effective whether or not such investigation, litigation or
proceeding is brought by any Loan Party, its directors, shareholders or
creditors or an Indemnified Party, whether or not any Indemnified Party is
otherwise a party thereto and whether or not the transactions contemplated by
the Loan Documents are consummated.  Each Loan Party also agrees not to assert
any claim against the Administrative Agent, any Lender Party or any of their
Affiliates, or any of their respective officers, directors, employees, agents
and advisors, on any theory of liability, for special, indirect, consequential
or punitive damages arising out of or otherwise relating to the Facilities, the
actual or proposed use of the proceeds of the Advances or the Letters of Credit,
the Loan Documents or any of the transactions contemplated by the Loan
Documents.
 
(c)      If any payment of principal of, or Conversion of, any Eurodollar Rate
Advance is made by the Borrower to or for the account of a Lender Party other
than on the last day of the Interest Period for such Advance, as a result of a
payment or Conversion pursuant to Section 2.06, 2.09(b)(i), 2.10(d) or 2.17(e),
acceleration of the maturity of the Notes pursuant to Section 6.01 or for any
other reason, or if the Borrower fails to make any payment or prepayment of an
Advance for which a notice of prepayment has been given or that is otherwise
required to be made, whether pursuant to Section 2.04, 2.06 or 6.01 or
otherwise, the Borrower shall, upon demand by such Lender Party (with a copy of
such demand to the Administrative Agent), pay to the Administrative Agent for
the account of such Lender Party any amounts required to compensate such Lender
Party for any additional losses, costs or expenses that it may reasonably incur
as a result of such payment or Conversion or such failure to pay or prepay, as
the case may be, including, without limitation, any loss, cost or expense
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by any Lender Party to fund or maintain such Advance.
 
(d)      If any Loan Party fails to pay when due any costs, expenses or other
amounts payable by it under any Loan Document, including, without limitation,
fees and expenses of counsel and indemnities, such amount may be paid on behalf
of such Loan Party by the Administrative Agent or any Lender Party, in its sole
discretion.
 
(e)      Without prejudice to the survival of any other agreement of any Loan
Party hereunder or under any other Loan Document, the agreements and obligations
of the Borrower and the other Loan Parties contained in Sections 2.10 and 2.12,
Section 7.06 and this Section 9.04 shall survive the payment in full of
principal, interest and all other amounts payable hereunder and under any of the
other Loan Documents.
 
SECTION 9.05.  Right of Set-off.  Upon (a) the occurrence and during the
continuance of any Event of Default and (b) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the
Administrative Agent to declare the Notes due and payable pursuant to the
provisions of Section 6.01, the Administrative Agent and each Lender Party and
each of their respective Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by law, to set off and otherwise
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held and other indebtedness at any time owing by the
Administrative Agent, such Lender Party or such Affiliate to or for the credit
or the account of the Borrower or any other party to a Loan Document against any
and all of the Obligations of the Borrower or such other party now or hereafter
existing under the Loan Documents, irrespective of whether the Administrative
Agent or such Lender Party shall have made any demand under this Agreement or
any Note or Notes and although such obligations may be unmatured; provided,
however, that in the event that any Defaulting Lender shall exercise any such
right of set-off hereunder, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 9.10 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the Issuing Bank, the Swing
Line Bank and the Lenders, and (y) the Defaulting Lender shall promptly provide
to the Administrative Agent a written notice describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff.  The Administrative Agent and each Lender Party agrees promptly to
notify the Borrower or such other party after any such set-off and application;
provided, however, that the failure to give such notice shall not affect the
validity of such set-off and application.  The rights of the Administrative
Agent and each Lender Party and their respective Affiliates under this Section
9.05 are in addition to other rights and remedies (including, without
limitation, other rights of set-off) that the Administrative Agent, such Lender
Party and their respective Affiliates may have.  Notwithstanding the above, the
Administrative Agent and Lender Parties shall have no right to set off against
deposits which are subject to a security interest or rights of another lender,
or which are held for the benefit of any Person, including any Subsidiary, that
is not party to a Loan Document.
 
 
103

--------------------------------------------------------------------------------

 
 
SECTION 9.06.  Binding Effect.  This Agreement shall become effective when it
shall have been executed by the Borrower, each Guarantor named on the signature
pages hereto and the Administrative Agent shall have been notified by each
Initial Lender and each Initial Issuing Bank that such Initial Lender or such
Initial Issuing Bank, as the case may be, has executed it and thereafter shall
be binding upon and inure to the benefit of the Borrower, the Guarantors named
on the signature pages hereto and the Administrative Agent and each Lender Party
and their respective successors and assigns, except that neither the Borrower
nor any other Loan Party shall have the right to assign its rights hereunder or
any interest herein without the prior written consent of the Lender Parties.
 
SECTION 9.07.  Assignments and Participations; Replacement Notes.  (a)  Each
Lender may (and, if demanded by the Borrower in accordance with Section 9.01(b)
will) assign to one or more Eligible Assignees all or a portion of its rights
and obligations under this Agreement (including, without limitation, all or a
portion of its Commitment or Commitments, the Advances owing to it and the Note
or Notes held by it); provided, however, that (i) each such assignment shall be
of a uniform, and not a varying, percentage of all rights and obligations under
and in respect of one or more of the Facilities, (ii) except in the case of an
assignment to a Person that, immediately prior to such assignment, was a Lender,
an Affiliate of any Lender or a Fund Affiliate of any Lender or an assignment of
all of a Lender’s rights and obligations under this Agreement, the aggregate
amount of the Commitments being assigned to such Eligible Assignee pursuant to
such assignment (determined as of the date of the Assignment and Acceptance with
respect to such assignment) shall in no event be less than $5,000,000 under each
Facility or an integral multiple of $1,000,000 in excess thereof (or such lesser
amount as shall be approved by the Administrative Agent and, so long as no
Default shall have occurred and be continuing at the time of effectiveness of
such assignment, the Borrower), (iii) each such assignment shall be to an
Eligible Assignee, (iv) each such assignment made as a result of a demand by the
Borrower pursuant to Section 9.01(b) shall be an assignment of all rights and
obligations of the assigning Lender under this Agreement, (v) except in the case
of an assignment to a Person that, immediately prior to such assignment, was a
Lender, an Affiliate of any Lender or a Fund Affiliate of any Lender in which
case notice of such assignment shall be provided to the Administrative Agent and
the Borrower, no such assignments shall be permitted (A) until the
Administrative Agent shall have notified the Lender Parties that syndication of
the Commitments hereunder has been completed, without the consent of the
Administrative Agent, and (B) at any other time without the consent of the
Administrative Agent (which consent shall not be unreasonably withheld) and
(vi) the parties to each such assignment shall execute and deliver to the
Administrative Agent, for its acceptance and recording in the Register, an
Assignment and Acceptance, together with any Note or Notes subject to such
assignment and, except if such assignment is being made by a Lender to an
Affiliate or Fund Affiliate of such Lender, a processing and recordation fee of
$3,500; provided, however, that for each such assignment made as a result of a
demand by the Borrower pursuant to Section 9.01(b), the Borrower shall pay to
the Administrative Agent the applicable processing and recordation fee.
 
 
104

--------------------------------------------------------------------------------

 
 
(b)      Upon such execution, delivery, acceptance and recording, from and after
the effective date specified in such Assignment and Acceptance, (i) the assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, have the rights and obligations of a Lender or Issuing Bank, as the
case may be, hereunder and (ii) the Lender or Issuing Bank assignor thereunder
shall, to the extent that rights and obligations hereunder have been assigned by
it pursuant to such Assignment and Acceptance, relinquish its rights (other than
its rights under Sections 2.10, 2.12, 7.06, 8.05 and 9.04 to the extent any
claim thereunder relates to an event arising prior to such assignment) and be
released from its obligations under this Agreement (and, in the case of an
Assignment and Acceptance covering all of the remaining portion of an assigning
Lender’s or Issuing Bank’s rights and obligations under this Agreement, such
Lender or Issuing Bank shall cease to be a party hereto).
 
(c)      By executing and delivering an Assignment and Acceptance, each Lender
Party assignor thereunder and each assignee thereunder confirm to and agree with
each other and the other parties thereto and hereto as follows:  (i) other than
as provided in such Assignment and Acceptance, such assigning Lender Party makes
no representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with any Loan
Document or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of, or the perfection or priority of any lien or security
interest created or purported to be created under or in connection with, any
Loan Document or any other instrument or document furnished pursuant thereto;
(ii) such assigning Lender Party makes no representation or warranty and assumes
no responsibility with respect to the financial condition of any Loan Party or
the performance or observance by any Loan Party of any of its obligations under
any Loan Document or any other instrument or document furnished pursuant
thereto; (iii) such assignee confirms that it has received a copy of this
Agreement, together with copies of the financial statements referred to in
Section 4.01 and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance; (iv) such assignee will, independently and without
reliance upon the Administrative Agent, such assigning Lender Party or any other
Lender Party and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement; (v) such assignee confirms that it is an
Eligible Assignee; (vi) such assignee appoints and authorizes the Administrative
Agent to take such action as agent on its behalf and to exercise such powers and
discretion under the Loan Documents as are delegated to the Administrative Agent
by the terms hereof and thereof, together with such powers and discretion as are
reasonably incidental thereto; and (vii) such assignee agrees that it will
perform in accordance with their terms all of the obligations that by the terms
of this Agreement are required to be performed by it as a Lender or Issuing
Bank, as the case may be.
 
(d)      The Administrative Agent shall maintain at its address referred to in
Section 9.02 a copy of each Assignment and Acceptance delivered to and accepted
by it and a register for the recordation of the names and addresses of the
Lender Parties and the Commitment under each Facility of, and principal amount
of the Advances owing under each Facility to, each Lender Party from time to
time (the “Register”).  In addition, the Administrative Agent shall maintain
information in the Register regarding the designation, and revocation of
designation, of any Lender as a Defaulting Lender.  The entries in the Register
shall be conclusive and binding for all purposes, absent manifest error, and the
Borrower, the Administrative Agent and the Lender Parties may treat each Person
whose name is recorded in the Register as a Lender Party hereunder for all
purposes of this Agreement.  The Register shall be available for inspection by
the Borrower or the Administrative Agent or any Lender Party at any reasonable
time and from time to time upon reasonable prior notice.
 
 
105

--------------------------------------------------------------------------------

 
 
(e)      Upon its receipt of an Assignment and Acceptance executed by an
assigning Lender Party and an assignee, together with any Note or Notes subject
to such assignment, the Administrative Agent shall, if such Assignment and
Acceptance has been completed and is in substantially the form of Exhibit E
hereto, (i) accept such Assignment and Acceptance, (ii) record the information
contained therein in the Register and (iii) give prompt notice thereof to the
Borrower and each other Agent.  In the case of any assignment by a Lender,
within five Business Days after its receipt of such notice, the Borrower, at its
own expense, shall, if requested by the applicable Lender, execute and deliver
to the Administrative Agent in exchange for the surrendered Note or Notes a
substitute Note to the order of such Eligible Assignee in an amount equal to the
Commitment assumed by it under each Facility pursuant to such Assignment and
Acceptance and, if any assigning Lender has retained a Commitment hereunder
under such Facility, a substitute Note to the order of such assigning Lender in
an amount equal to the Commitment retained by it hereunder.  Such substitute
Note or Notes, if any, shall be in an aggregate principal amount equal to the
aggregate principal amount of such surrendered Note or Notes, shall be dated the
effective date of such Assignment and Acceptance and shall otherwise be in
substantially the form of Exhibit A-1 or Exhibit A-2 (as applicable) hereto.
 
(f)      Each Issuing Bank may assign to one or more Eligible Assignees all or a
portion of its rights and obligations under the undrawn portion of its Letter of
Credit Commitment at any time; provided, however, that (i) except in the case of
an assignment to a Person that immediately prior to such assignment was an
Issuing Bank or an assignment of all of an Issuing Bank’s rights and obligations
under this Agreement, the amount of the Letter of Credit Commitment of the
assigning Issuing Bank being assigned pursuant to each such assignment
(determined as of the date of the Assignment and Acceptance with respect to such
assignment) shall in no event be less than $5,000,000 and shall be in an
integral multiple of $1,000,000 in excess thereof, (ii) each such assignment
shall be to an Eligible Assignee and (iii) the parties to each such assignment
shall execute and deliver to the Administrative Agent, for its acceptance and
recording in the Register, an Assignment and Acceptance, together with a
processing and recordation fee of $3,500, provided that such fee shall not be
payable if the assigning Issuing Bank is making such assignment simultaneously
with the assignment in its capacity as a Lender of all or a portion of its
Revolving Credit Commitment to the same Eligible Assignee.
 
(g)      Each Lender Party may sell participations to one or more Persons (other
than any Loan Party or any of its Affiliates or any Defaulting Lender or any of
its Affiliates) in or to all or a portion of its rights and obligations under
this Agreement (including, without limitation, all or a portion of its
Commitments, the Advances owing to it and the Note or Notes (if any) held by it)
in a minimum gross amount of $5,000,000; provided, however, that (i) such Lender
Party’s obligations under this Agreement (including, without limitation, its
Commitments) shall remain unchanged, (ii) such Lender Party shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) such Lender Party shall remain the holder of any such Note for all
purposes of this Agreement, (iv) the Borrower, the Administrative Agent and the
other Lender Parties shall continue to deal solely and directly with such Lender
Party in connection with such Lender Party’s rights and obligations under this
Agreement, (v) no participant under any such participation shall have any right
to approve any amendment or waiver of any provision of any Loan Document, or any
consent to any departure by any Loan Party therefrom, except to the extent that
such amendment, waiver or consent would reduce the principal of, or interest on,
the Notes or any fees or other amounts payable hereunder, in each case to the
extent subject to such participation, or postpone any date fixed for any payment
of principal of, or interest on, the Notes or any fees or other amounts payable
hereunder, in each case to the extent subject to such participation.  The
Borrower agrees that each participant shall be entitled to the benefits of
Sections 2.10 and 2.12 (subject to the requirements and limitation therein,
including the requirements under Sections 2.12(f) and (g) (it being understood
that the documentation required under Sections 2.12(f) and (g) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment, provided that, such
participant shall not be entitled to receive any greater payment under Section
2.10 or 2.12 than the applicable Lender would have been entitled to receive,
except to the extent such entitlement to receive a greater payment results from
a change in law that occurs after the participant acquired the applicable
participation.  Each Lender Party that sells a participation shall, acting
solely for thispurpose as an agent of the Borrower, maintain a register on which
it enters the name and address of each participant and the principal amounts
(and stated interest) of each Participant's interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender Party shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any participant or any
information relating to a participant's interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender Party shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.
 
 
106

--------------------------------------------------------------------------------

 
 
(h)      Any Lender Party may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this
Section 9.07, disclose to the assignee or participant or proposed assignee or
participant any information relating to the Loan Parties (or any of them)
furnished to such Lender Party by or on behalf of any Loan Party; provided,
however, that prior to any such disclosure, the assignee or participant or
proposed assignee or participant shall agree to preserve the confidentiality of
any Information received by it from such Lender Party on the same terms as
provided in Section 9.11.
 
(i)      Notwithstanding any other provision set forth in this Agreement, any
Lender Party may at any time create a security interest in all or any portion of
its rights under this Agreement (including, without limitation, the Advances
owing to it and the Note or Notes held by it), including in favor of any Federal
Reserve Bank in accordance with Regulation A of the Board of Governors of the
Federal Reserve System or any central bank of any other applicable jurisdiction.
 
(j)      Upon notice to the Borrower from the Administrative Agent or any Lender
of the loss, theft, destruction or mutilation of any Lender’s Note, the Borrower
will execute and deliver, in lieu of such original Note, a replacement
promissory note, identical in form and substance to, and dated as of the same
date as, the Note so lost, stolen or mutilated, subject to delivery by such
Lender to the Borrower of an affidavit of lost note and indemnity in customary
form.  Upon the execution and delivery of the replacement Note, all references
herein or in any of the other Loan Documents to the lost, stolen or mutilated
Note shall be deemed references to the replacement Note.
 
(k)      In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable Pro Rata Share of the Defaulting Lender of Advances not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, each Issuing
Bank, each Swing Line Bank and each other Lender hereunder (and interest accrued
thereon), and (y) acquire (and fund as appropriate) its full Pro Rata Share of
all Advances and participations in Letters of Credit and Swing Line Advances in
accordance with the Defaulting Lender’s Pro Rate Share.  Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable Law without
compliance with the provisions of this Section 9.07(l), then the assignee of
such interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.
 
 
107

--------------------------------------------------------------------------------

 
 
SECTION 9.08.  Execution in Counterparts.  This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement.  Delivery of
an executed counterpart of a signature page to this Agreement by telecopier
shall be effective as delivery of an original executed counterpart of this
Agreement.
 
SECTION 9.09.  No Liability of the Issuing Banks.  The Borrower assumes all
risks of the acts or omissions of any beneficiary or transferee of any Letter of
Credit with respect to its use of such Letter of Credit.  Neither any Issuing
Bank nor any of its officers or directors shall be liable or responsible
for:  (a) the use that may be made of any Letter of Credit or any acts or
omissions of any beneficiary or transferee in connection therewith; (b) the
validity, sufficiency or genuineness of documents, or of any endorsement
thereon, even if such documents should prove to be in any or all respects
invalid, insufficient, fraudulent or forged; (c) payment by such Issuing Bank
against presentation of documents that do not comply with the terms of a Letter
of Credit, including failure of any documents to bear any reference or adequate
reference to the Letter of Credit; or (d) any other circumstances whatsoever in
making or failing to make payment under any Letter of Credit, except that the
Borrower shall have a claim against such Issuing Bank, and such Issuing Bank
shall be liable to the Borrower, to the extent of any direct, but not
consequential, damages suffered by the Borrower that the Borrower proves were
caused by (i) such Issuing Bank’s willful misconduct or gross negligence as
determined in a final, non-appealable judgment by a court of competent
jurisdiction in determining whether documents presented under any Letter of
Credit comply with the terms of the Letter of Credit or (ii) such Issuing Bank’s
willful failure to make lawful payment under a Letter of Credit after the
presentation to it of a draft and certificates strictly complying with the terms
and conditions of the Letter of Credit.  In furtherance and not in limitation of
the foregoing, such Issuing Bank may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary.
 
SECTION 9.10.  Defaulting Lenders.  (a)  Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as such Lender is no longer a Defaulting Lender, to the
extent permitted by applicable law:
 
(i)           such Defaulting Lender’s right to approve or disapprove any
amendment, waiver or consent with respect to this Agreement shall be restricted
as set forth in the definition of Required Lenders.
 
(ii)           any payment of principal, interest, fees or other amounts
received by the Administrative Agent for the account of such Defaulting Lender
(whether voluntary or mandatory, at maturity, pursuant to Article VI or
otherwise) or received by the Administrative Agent from a Defaulting Lender
pursuant to Section 9.05 shall be applied at such time or times as may be
determined by the Administrative Agent as follows: first, to the payment of any
amounts owing by such Defaulting Lender to the Administrative Agent hereunder;
second, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to any Issuing Bank or Swing Line Bank hereunder; third, to
Cash Collateralize the Issuing Banks’ Fronting Exposure with respect to such
Defaulting Lender in accordance with Section 9.10(d); fourth, as the Borrower
may request (so long as no Default exists), to the funding of any Advance in
respect of which such Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent; fifth,
if so determined by the Administrative Agent and the Borrower, to be held in a
deposit account and released pro rata in order to (A) satisfy such Defaulting
Lender’s potential future funding obligations with respect to Advances under
this Agreement and (B) Cash Collateralize the Issuing Banks’ future Fronting
Exposure with respect to such Defaulting Lender with respect to future Letters
of Credit issued under this Agreement, in accordance with Section 9.10(d);
sixth, to the payment of any amounts owing to the Lenders, the Issuing Banks or
the Swing Line Banks as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, the Issuing Banks or the Swing Line Banks
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Default exists, to
the payment of any amounts owing to the Borrower as a result of any judgment of
a court of competent jurisdiction obtained by the Borrower against such
Defaulting Lender as a result of such Defaulting Lender's breach of its
obligations under this Agreement; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Advances or drawn under
any Letter of Credit in respect of which such Defaulting Lender has not fully
funded its appropriate share, and (y) such Advances were made or the related
Letters of Credit were issued at a time when the conditions set forth in
Section 3.01 and 3.02, as applicable, were satisfied (or waived in writing),
such payment shall be applied solely to pay the Advances of, and amounts drawn
on Letters of Credit owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any the Advances of, and amounts drawn
on Letters of Credit owed to, such Defaulting Lender until such time as all
Advances and funded and unfunded participations in the Letter of Credit Exposure
and Swing Line Advances are held by the Lenders pro rata in accordance with the
Commitments under the applicable Facility without giving effect to
Section 9.10(a)(iv).  Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this
Section 9.10(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.
 
 
108

--------------------------------------------------------------------------------

 
 
(iii)           (A)           No Defaulting Lender shall be entitled to receive
any Unused Fee or Extension Fee for any period during which that Lender is a
Defaulting Lender (and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender).
 
(B)           Each Defaulting Lender shall be entitled to receive its Pro Rata
Share of fees to be paid pursuant to Section 2.08(b) for any period during which
that Lender is a Defaulting Lender only to the extent allocable to its Pro Rata
Share of the stated amount of Letters of Credit for which it has provided Cash
Collateral pursuant to Section 9.10(d).
 
(C)           With respect to any letter of credit fees under Section 2.08(b)
not required to be paid to any Defaulting Lender pursuant to clause (B) above,
the Borrower shall (x) pay to the Administrative Agent that portion of any such
fee otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in the Letter of Credit Exposure or Swing Line Advances
that has been reallocated to any Non-Defaulting Lenders pursuant to
Section 9.10(a)(iv), (y) pay to each Issuing Bank and Swing Line Bank, as
applicable, the amount of any such fee otherwise payable to such Defaulting
Lender to the extent allocable to such Issuing Bank’s or wing Line Bank’s
Fronting Exposure to such Defaulting Lender, and (z) not be required to pay the
remaining amount of any such fee.
 
 
109

--------------------------------------------------------------------------------

 
 
(iv)           all or any part of such Defaulting Lender’s participation in
Letter of Credit Exposure and Swing Line Advances shall be reallocated among the
Non-Defaulting Lenders in accordance with their respective Pro Rata Shares
(calculated without regard to such Defaulting Lender’s Commitments) but only to
the extent that (x) the conditions set forth in Section in Section 3.01 and
3.02, as applicable, are satisfied at the time of such reallocation (and, unless
the Borrower shall have otherwise notified the Administrative Agent at such
time, the Borrower shall be deemed to have represented and warranted that such
conditions are satisfied at such time), and (y) such reallocation does not cause
the aggregate Facility Exposure allocable to any Non-Defaulting Lender to exceed
such Non-Defaulting Lender’s Commitments.  No reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.
 
(v)           if the reallocation described in Section 9.10(a)(iv) cannot, or
can only partially be effected, the Borrower shall, without prejudice to any
right or remedy available to it hereunder or under law, (x) first prepay Swing
Line Advances in an amount equal to the Swing Line Banks’ Fronting Exposure and
(y) second, Cash Collateralize the Issuing Banks’ Fronting Exposure in
accordance with the procedures set forth in Section 9.10(d).
 
(b)      If the Borrower, the Administrative Agent and each Issuing Bank agree
in writing that a Lender is no longer a Defaulting Lender, the Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein (which
may include arrangements with respect to any Cash Collateral), such Lender will,
to the extent applicable, purchase at par that portion of outstanding Advances
of the other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Advances and funded and unfunded
participations in Letters of Credit and Swing Line Advances to be held pro rata
by the Lenders in accordance with Pro Rata Share of the Commitments under the
applicable Facility (without giving effect to Section 9.10(a)(iv)), whereupon
such Lender will cease to be a Defaulting Lender; provided, however, that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while such Lender was a Defaulting Lender;
and provided further that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
such Lender having been a Defaulting Lender.
 
(c)      So long as any Lender is a Defaulting Lender, (i) the Swing Line Bank
shall not be required to fund any Swing Line Advances unless it is satisfied
that the participation therein will be fully allocated among non-Defaulting
Lenders in a manner consistent with clause Section 9.10(a)(iv) and the
Defaulting Lender shall not participate therein and (ii) no Issuing Bank shall
be required to issue, extend, renew or increase any Letter of Credit unless it
is satisfied that the participations in the Letter of Credit Exposure related to
any existing Letters of Credit as well as the new, extended, renewed or
increased Letter of Credit has been or will be fully allocated among the
non-Defaulting Lenders in a manner consistent with Section 9.10(a)(iv) and such
Defaulting Lender shall not participate therein except to the extent such
Defaulting Lender’s participation has been or will be fully Cash Collateralized
in a Defaulting Lender Cash Collateral Account accordance with Section 9.10(d).
 
 
110

--------------------------------------------------------------------------------

 
 
(d)      Not in limitation of the Cash Collateralization provisions of
Section 2.06(b) and Section 6.02:
 
(i)           at any time that there shall exist a Defaulting Lender, within one
Business Day following the written request of the Administrative Agent or any
Issuing Bank (with a copy to the Administrative Agent), the Borrower shall Cash
Collateralize the Issuing Banks’ Fronting Exposure with respect to such
Defaulting Lender (determined after giving effect to Section 9.10(a)(iv) and any
Cash Collateral deposited in a Defaulting Lender Cash Collateral Account by such
Defaulting Lender) in an amount not less than the Minimum Collateral Amount.
 
(ii)           the Borrower, and to the extent provided by any Defaulting Lender
in a Defaulting Lender Cash Collateral Account, such Defaulting Lender, hereby
grants to the Administrative Agent, for the benefit of the Issuing Banks, and
agrees to maintain, a first priority security interest in all such Cash
Collateral as security for the Defaulting Lenders’ obligation to fund
participations in respect of the Letter of Credit Exposure, to be applied
pursuant to Section 9.10(d)(iii).  If at any time the Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent or the Issuing Banks as herein provided, or
that the total amount of such Cash Collateral is less than the Minimum
Collateral Amount, the Borrower will, promptly upon demand by the Administrative
Agent, pay or provide to the Administrative Agent additional Cash Collateral in
an amount sufficient to eliminate such deficiency (after giving effect to any
Cash Collateral deposited in a Defaulting Lender Cash Collateral Account by the
Defaulting Lender).
 
(iii)           notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 9.10(d) or
Section 9.10(a)(v) in respect of Letters of Credit shall be applied to the
satisfaction of the Defaulting Lender’s obligation to fund participations in
respect of Letters of Credit (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) for which the Cash
Collateral was so provided, prior to any other application of such property as
may otherwise be provided for herein.
 
(iv)           Cash Collateral (or the appropriate portion thereof) provided to
reduce any Issuing Bank’s Fronting Exposure shall no longer be required to be
held as Cash Collateral pursuant to this Section 9.10(d) following (1) the
elimination of the applicable Fronting Exposure (including by the termination of
Defaulting Lender status of the applicable), or (2) the determination by the
Administrative Agent and the Issuing Banks that there exists excess Cash
Collateral; provided, however, that, subject to Section 9.10(a)(ii), the Person
providing Cash Collateral and each Issuing Bank may agree that Cash Collateral
shall not be released and shall be held to support future anticipated Fronting
Exposure or other obligations.
 
(e)      The Borrower may terminate the Unused Revolving Credit Commitment of
any Lender that is a Defaulting Lender upon not less than five Business Days’
prior notice to the Administrative Agent (which shall promptly notify the
Lenders thereof), and in such event the provisions of Section 9.10(a)(ii) will
apply to all amounts thereafter paid by the Borrower for the account of such
Defaulting Lender under this Agreement (whether on account of principal,
interest, fees, indemnity or other amounts); provided that (i) no Event of
Default shall have occurred and be continuing, and (ii) such termination shall
not be deemed to be a waiver or release of any claim the Borrower, the
Administrative Agent, any Issuing Bank, any Swing Line Bank or any Lender may
have against such Defaulting Lender.
 
 
111

--------------------------------------------------------------------------------

 
 
SECTION 9.11.  Confidentiality.  (a)  Each of the Administrative Agent, the
Lender Parties and the Issuing Bank agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(i) to its Affiliates and to its and its Affiliates’ respective managers,
administrators, trustees, partners, directors, officers, employees, agents,
advisors and other representatives (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (ii) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (iii) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(iv) to any other party hereto, (v) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (vi) subject to an agreement containing
provisions at least as restrictive as those of this Section, (vii) to any
assignee of or Participant in, or any prospective assignee of or Participant in,
any of its rights or obligations under this Agreement, (viii) to any actual or
prospective party (or its managers, administrators, trustees, partners,
directors, officers, employees, agents, advisors and other representatives) to
any swap, derivative or other transaction under which payments are to be made by
reference to the Borrower and its obligations, this Agreement or payments
hereunder, (ix) to any rating agency, (x) the CUSIP Service Bureau or any
similar organization, (xi) with the consent of the Borrower or (xii) to the
extent such Information (A) becomes publicly available other than as a result of
a breach of this Section or (B) becomes available to the Administrative Agent,
such Lender Party, the Issuing Bank or any of their respective Affiliates on a
non-confidential basis from a source other than the Parent or any of its
Subsidiaries without the Administrative Agent, such Lender Party, the Issuing
Bank or any of their respective Affiliates having knowledge that a duty of
confidentiality to the Parent or any of its Subsidiaries has been breached.  For
purposes of this Section, “Information” means all information received from the
Parent or any of its Subsidiaries (including the Fee Letter and any information
obtained based on a review of the books and records of the Parent or any of its
Subsidiaries) relating to the Parent or any of its Subsidiaries or any of their
respective businesses.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.
 
(b)           Certain of the Lender Parties may enter into this Agreement and
take or not take action hereunder or under the other Loan Documents on the basis
of information that does not contain material non-public information with
respect to any of the Parent, any or its Subsidiaries or their respective
securities (“Restricting Information”).  Other Lender Parties may enter into
this Agreement and take or not take action hereunder or under the other Loan
Documents on the basis of information that may contain Restricting
Information.  Each Lender Party acknowledges that United States federal and
state securities laws prohibit any person from purchasing or selling securities
on the basis of material, non-public information concerning the issuer of such
securities or, subject to certain limited exceptions, from communicating such
information to any other Person.  None of the Administrative Agent or any of its
respective directors, officers, agents or employees shall, by making any
Communications (including Restricting Information) available to a Lender Party,
by participating in any conversations or other interactions with a Lender Party
or otherwise, make or be deemed to make any statement with regard to or
otherwise warrant that any such information or Communication does or does not
contain Restricting Information nor shall the Administrative Agent or any of its
respective directors, officers, agents or employees be responsible or liable in
any way for any decision a Lender Party may make to limit or to not limit its
access to Restricting Information.  In particular, none of the Administrative
Agent or any of its respective directors, officers, agents or employees (i)
shall have, and the Administrative Agent, on behalf of itself and each of its
directors, officers, agents and employees, hereby disclaims, any duty to
ascertain or inquire as to whether or not a Lender Party has or has not limited
its access to Restricting Information, such Lender Party’s policies or
procedures regarding the safeguarding of material, nonpublic information or such
Lender Party’s compliance with applicable laws related thereto or (ii) shall
have, or incur, any liability to any Loan Party, any Lender Party or any of
their respective Affiliates, directors, officers, agents or employees arising
out of or relating to the Administrative Agent or any of its respective
directors, officers, agents or employees providing or not providing Restricting
Information to any Lender Party, other than as found by a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
the Administrative Agent or any of its respective directors, officers, agents or
employees.
 
 
112

--------------------------------------------------------------------------------

 
 
(c)           Each Loan Party agrees that (i) all Communications it provides to
the Administrative Agent intended for delivery to the Lender Parties whether by
posting to the Approved Electronic Platform or otherwise shall be clearly and
conspicuously marked “PUBLIC” if such Communications are determined by the Loan
Parties in good faith not to contain Restricting Information which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof, (ii) by marking Communications “PUBLIC,” each Loan Party shall be
deemed to have authorized the Administrative Agent and the Lender Parties to
treat such Communications as either publicly available information or not
material information (although such Communications shall remain subject to the
confidentiality undertakings of Section 9.11(a)) with respect to such Loan Party
or its securities for purposes of United States Federal and state securities
laws, (iii) all Communications marked “PUBLIC” may be delivered to all Lender
Parties and may be made available through a portion of the Approved Electronic
Platform designated “Public Side Information” and (iv) the Administrative Agent
shall be entitled to treat any Communications that are not marked “PUBLIC” as
Restricting Information and may post such Communications to a portion of the
Approved Electronic Platform not designated “Public Side Information” (and shall
not post such Communications to a portion of the Approved Electronic Platform
designated “Public Side Information”).  Neither the Administrative Agent nor any
of its Affiliates shall be responsible for any statement or other designation by
a Loan Party regarding whether a Communication contains or does not contain
material non-public information with respect to any of the Loan Parties or their
securities nor shall the Administrative Agent or any of its Affiliates incur any
liability to any Loan Party, any Lender Party or any other Person for any action
taken by the Administrative Agent or any of its respective Affiliates based upon
such statement or designation, including any action as a result of which
Restricting Information is provided to a Lender Party that may decide not to
take access to Restricting Information.  Nothing in this Section 9.11(c) shall
modify or limit a Person’s obligations under Section 9.11 with regard to
Communications and the maintenance of the confidentiality of or other treatment
of Information.
 
(d)           Each Lender Party acknowledges that circumstances may arise that
require it to refer to Communications that might contain Restricting
Information.  Accordingly, each Lender Party agrees that it will nominate at
least one designee to receive Communications (including Restricting Information)
on its behalf and identify such designee (including such designee’s contact
information) in writing to the Administrative Agent.  Each Lender Party agrees
to notify the Administrative Agent from time to time of such Lender Party’s
designee’s e-mail address to which notice of the availability of Restricting
Information may be sent by electronic transmission.
 
(e)           Each Lender Party acknowledges that Communications delivered
hereunder and under the other Loan Documents may contain Restricting Information
and that such Communications are available to all Lender Parties
generally.  Each Lender Party that elects not to take access to Restricting
Information does so voluntarily and, by such election, acknowledges and agrees
that the Administrative Agent and other Lender Parties may have access to
Restricting Information that is not available to such electing Lender
Party.  Each such electing Lender Party acknowledges the possibility that, due
to its election not to take access to Restricting Information, it may not have
access to any Communications (including, without being limited to, the items
required to be made available to the Administrative Agent in Section 5.03 unless
or until such Communications (if any) have been filed or incorporated into
documents which have been filed with the Securities and Exchange Commission by
the Parent).  None of the Loan Parties, the Administrative Agent or any Lender
Party with access to Restricting Information shall have any duty to disclose
such Restricting Information to such electing Lender Party or to use such
Restricting Information on behalf of such electing Lender Party, and shall not
be liable for the failure to so disclose or use, such Restricting Information.
 
 
113

--------------------------------------------------------------------------------

 
 
(f)           Sections 9.11(b), (c), (d) and (e) are designed to assist the
Administrative Agent, the Lender Parties and the Loan Parties, in complying with
their respective contractual obligations and applicable law in circumstances
where certain Lender Parties express a desire not to receive Restricting
Information notwithstanding that certain Communications hereunder or under the
other Loan Documents or other information provided to the Lender Parties
hereunder or thereunder may contain Restricting Information.  None of the
Administrative Agent or any of its respective directors, officers, agents or
employees warrants or makes any other statement with respect to the adequacy of
such provisions to achieve such purpose nor does the Administrative Agent or any
of its respective directors, officers, agents or employees warrant or make any
other statement to the effect that a Loan Party’s or Lender Party’s adherence to
such provisions will be sufficient to ensure compliance by such Loan Party or
Lender Party with its contractual obligations or its duties under applicable law
in respect of Restricting Information and each of the Lender Parties and each
Loan Party assumes the risks associated therewith.
 
SECTION 9.12.  [Intentionally Omitted]
 
SECTION 9.13.  Patriot Act Notification.  Each Lender and the Administrative
Agent (for itself and not on behalf of any Lender) hereby notifies the Loan
Parties that pursuant to the requirements of the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot Act”), it is
required to obtain, verify and record information that identifies each Loan
Party, which information includes the name and address of such Loan Party and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify such Loan Party in accordance with the Patriot Act.  The
Parent Guarantor and the Borrower shall, and shall cause each of their
Subsidiaries to, provide, to the extent commercially reasonable, such
information and take such actions as are reasonably requested by the
Administrative Agent or any Lender in order to assist the Administrative Agent
and the Lenders in maintaining compliance with the Patriot Act.
 
SECTION 9.14.  Jurisdiction, Etc.  (a)  Each of the parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of any New York State court or Federal court of the
United States of America sitting in City, County and State of New York and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or any of the other Loan Documents to which it is a
party, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in any such
New York State court or, to the extent permitted by law, in such Federal
court.  Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
law.  Nothing in this Agreement shall affect any right that any party may
otherwise have to bring any action or proceeding relating to this Agreement or
any of the other Loan Documents in the courts of any jurisdiction.
 
(b)      Each of the parties hereto irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection that it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any of the other Loan
Documents to which it is a party in any New York State or Federal court.  Each
of the parties hereto hereby irrevocably waives, to the fullest extent permitted
by law, the defense of an inconvenient forum to the maintenance of such action
or proceeding in any such court.
 
 
114

--------------------------------------------------------------------------------

 
 
SECTION 9.15.  Governing Law.  This Agreement and the Notes shall be governed
by, and construed in accordance with, the law of the State of New York.
 
SECTION 9.16.  WAIVER OF JURY TRIAL.  EACH OF THE BORROWER, THE OTHER LOAN
PARTIES, THE ADMINISTRATIVE AGENT AND THE LENDER PARTIES IRREVOCABLY WAIVES ALL
RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED
ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE LOAN
DOCUMENTS, THE ADVANCES, THE LETTERS OF CREDIT OR THE ACTIONS OF THE
ADMINISTRATIVE AGENT OR ANY LENDER PARTY IN THE NEGOTIATION, ADMINISTRATION,
PERFORMANCE OR ENFORCEMENT THEREOF.
 
[Balance of page intentionally left blank]
 
 
 
115

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
 

 
BORROWER:
          SUMMIT HOTEL OP, LP,     a Delaware limited partnership  
 
    By:
SUMMIT HOTEL GP, LLC,       a Delaware limited liability company,       its
general partner               By:    SUMMIT HOTEL PROPERTIES, INC.,      
          a Maryland corporation,                 its sole member  

             
 
  By:   /s/Christopher Eng                  Name: Christopher Eng      
         Title: Secretary          

 

  PARENT GUARANTOR:             SUMMIT HOTEL PROPERTIES, INC.,     a Maryland
corporation              
 
By:
/s/Christopher Eng        Name: Christopher Eng       Title: Secretary          

 
 
S-1 

--------------------------------------------------------------------------------

 
 
                             
SUBSIDIARY GUARANTORS:
 
Summit Hotel TRS 063, LLC
Summit Hotel TRS 066, LLC
Summit Hotel TRS 068, LLC
Summit Hotel TRS 069, LLC
Summit Hotel TRS 080, LLC
Summit Hotel TRS 088, LLC
Summit Hotel TRS 105, LLC
Summit Hotel TRS 108, LLC
Summit Hotel TRS 109, LLC
 
By:           Summit Hotel TRS, Inc.,
a Delaware corporation, the sole
member of each of the above referenced
Delaware limited liability companies
 
 
By:           /s/Christopher Eng                                
Name:  Christopher Eng
Title:    Secretary
Summit Hotel TRS 002, LLC
Summit Hotel TRS 011, LLC
Summit Hotel TRS 015, LLC
Summit Hotel TRS 020, LLC
Summit Hotel TRS 021, LLC
Summit Hotel TRS 023, LLC
Summit Hotel TRS 028, LLC
Summit Hotel TRS 029, LLC
Summit Hotel TRS 036, LLC
Summit Hotel TRS 037, LLC
Summit Hotel TRS 043, LLC
Summit Hotel TRS 046, LLC
Summit Hotel TRS 054, LLC
Summit Hotel TRS 055, LLC
Summit Hotel TRS 056, LLC
Summit Hotel TRS 059, LLC
Summit Hotel TRS 075, LLC
Summit Hotel TRS 094, LLC
Summit Hotel TRS 095, LLC
Summit Hotel TRS 096, LLC
Summit Hotel TRS 097, LLC
Summit Hotel TRS 102, LLC
Summit Hotel TRS 104, LLC
 
By:           Summit Hotel TRS II, Inc.,
a Delaware corporation, the sole
member of each of the above referenced
Delaware limited liability companies
 
 
By:           /s/Christopher Eng                                
Name:  Christopher Eng
Title:    Secretary



Summit Hospitality I, LLC,
a Delaware limited liability company
 
 
By:           /s/Christopher Eng                              
Name:  Christopher Eng
Title:    Secretary
Summit Hospitality 22, LLC,
a Delaware limited liability company
 
 
By:           /s/Christopher Eng                                
Name:  Christopher Eng
Title:    Secretary
   



 
S-2 

--------------------------------------------------------------------------------

 
 

   
ADMINISTRATIVE AGENT, INITIAL ISSUING
BANK, SWING LINE BANK, AND INITIAL
LENDER:
                         DEUTSCHE BANK AG NEW YORK BRANCH                      
 
 
By:
/s/James Rolison         Name: James Rolison         Title: Managing Director  
                        By:  /s/Marc Levine         Name: Marc Levine        
Title: Director  

 
 
S-3 

--------------------------------------------------------------------------------

 
 

 
INITIAL LENDERS:
   
BANK OF AMERICA, N.A.,
   
as a Lender
   
By:
/s/Wilt T. Bowers, Jr.
 
    Name: Wilt T. Bowers, Jr.      
Title: Senior Vice President
       

 
 
S-4

--------------------------------------------------------------------------------

 
 

 
KEYBANK NATIONAL ASSOCIATION,
   
as a Lender
   
By:
/s/James Komperda
 
    Name: James Komperda       Title: Vice President  

 
 
S-5

--------------------------------------------------------------------------------

 
 

 
REGIONS BANK,
   
as a Lender
   
By:
/s/ Michael R. Mellott
     
Name: Michael R. Mellott
      Title: Director  

 
 
S-6

--------------------------------------------------------------------------------

 
 

 
ROYAL BANK OF CANADA,
   
as a Lender
   
By:
/s/Joshua Freedman
     
Name: Joshua Freedman
     
Title: Authorized Signatory
         

 
 
S-7

--------------------------------------------------------------------------------

 
 

 
FIFTH THIRD BANK,
   
as a Lender
   
By:
/s/Casey Gehrig
     
Name: Casey Gehrig
     
Title: Vice President
         

 
 
S-8

--------------------------------------------------------------------------------

 
 

 
RAYMOND JAMES BANK, N.A.,
   
as a Lender
   
By:
/s/Alexander L. Rody
     
Name: Alexander L. Rody
      Title: Senior Vice President
 

 
 
S-9

--------------------------------------------------------------------------------

 
 

         
U.S. BANK NATIONAL ASSOCIATION,
   
as a Lender
   
By:
/s/Scott C. DeJong
     
Name: Scott C. Dejong
     
Title: Vice President
 

 
 
 
S-10

--------------------------------------------------------------------------------

 
 
SCHEDULE I
 
COMMITMENTS AND APPLICABLE LENDING OFFICES
 

   
Commitments
     
Name of Initial
Lender/ Initial
Issuing Bank
 
Revolving
Credit
 
Term Loan
 
Swing Line
 
Letter of
Credit
Domestic Lending Office
Eurodollar Lending Office
Deutsche Bank AG
New York Branch
 
 
 
 
$
 
 
 
 
45,000,000
 
 
 
 
     
--
 
 
 
 
   
$
 
 
 
 
10,000,000
 
 
 
 
   
$
 
 
 
 
20,000,000
 
 
 
 
 
90 Hudson Street, 1st Floor (JCY05-0199), Jersey City, New Jersey 07302
Attn: Deirdre Wall
Tel: (201) 593-2178
Fax: (201) 593- 2309/2310
90 Hudson Street, 1st Floor (JCY05-0199), Jersey City, New Jersey 07302
Attn: Deirdre Wall
Tel: (201) 593-2178
Fax: (201) 593-2309/2310
Bank of
America, N.A.
 
 
 
 
$
 
 
 
 
39,000,000
 
 
 
 
   
$
 
 
 
 
6,000,000
 
 
 
 
     
--
 
 
 
 
     
--
 
 
 
 
 
Attn: India Hayana
Tel: 415 436-3683, Ext. 83964
Fax: 312 453-6073
Email: rohtash.dhar@bankofamerica.com
Attn: India Hayana
Tel: 415 436-3683, Ext. 83964
Fax: 312 453-6073
Email: rohtash.dhar@bankofamerica.com
Royal Bank
of Canada
 
 
 
 
 
 
 
 
$
 
 
 
 
 
 
 
 
39,000,000
 
 
 
 
 
 
 
 
   
$
 
 
 
 
 
 
 
 
6,000,000
 
 
 
 
 
 
 
 
     
--
 
 
 
 
 
 
 
 
     
--
 
 
 
 
 
 
 
 
 
Loans Administration
20 King St. W – 4th Flr.
South Tower, 12th Flr.
Toronto, ON M5H 1C4
Attn: Phil Luong
Tel: 416 842-4035
Fax: (212) 428-2372
Email: phi-tuong.luong@rbc.com
cc email: glaca@rbc.com
Loans Administration
20 King St. W – 4th Flr.
South Tower, 12th Flr.
Toronto, ON M5H 1C4
Attn: Phil Luong
Tel: 416 842-4035
Fax: (212) 428-2372
Email: phi-tuong.luong@rbc.com
cc email: glaca@rbc.com
KeyBank
National
Association
 
 
 
 
 
 
 
$
 
 
 
 
 
 
 
 
29,000,000
 
 
 
 
 
 
 
 
   
$
 
 
 
 
 
 
 
 
16,000,000
 
 
 
 
 
 
 
 
 
 
 
   
--
 
 
 
 
 
 
 
 
     
--
 
 
 
 
 
 
 
 
 
1200 Abernathy Rd.
Suite 1550
Atlanta, GA 30328
Attn: Wolsley Grannum
Tel: (770) 510-2136
Fax: (770) 370-6206
Email: wolsley_e_grannum@keybank.com
 
1200 Abernathy Rd.
Suite 1550
Atlanta, GA 30328
Tel: (770) 510-2136
Fax: (770) 370-6206
Attn: Wolsley Grannum
Email: wolsley_e_grannum@keybank.com
 

 
 
Sch 1-1 

--------------------------------------------------------------------------------

 
 

   
Commitments
     
Name of Initial
Lender/Initial
Issuing Bank
 
Revolving Credit
 
Term Loan
 
Swing Line
 
Letter of Credit
Domestic Lending Office
Eurodollar Lending Office
Regions Bank
 
 
 
 
 
 
$
 
 
 
 
 
29,000,000
 
 
 
 
 
   
$
 
 
 
 
 
16,000,000
 
 
 
 
 
     
--
 
 
 
 
 
     
--
 
 
 
 
 
 
1900 5th Avenue North, 15th Flr.
Birmingham, AL 35203
Attn: Gina G. Williams
Tel: (205) 264-4906
Fax: (205) 264-5456
Email: gina.g.williams@regions.com
1900 5th Avenue North, 15th Flr.
Birmingham, AL 35203
Attn: Gina G. Williams
Tel: (205) 264-4906
Fax: (205) 264-5456
Email: gina.g.williams@regions.com
Fifth Third
Bank
 
 
 
 
 
$
 
 
 
 
 
15,000,000
 
 
 
 
 
   
$
 
 
 
 
 
10,000,000
 
 
 
 
 
     
--
 
 
 
 
 
     
--
 
 
 
 
 
 
5050 Kingsley Drive, 1MOC2B
Cincinnati, OH 45227
Attn: Jessica Cornish
Tel: 513 358-1185
Fax: 513 358-3438
Email: Jessica.cornish@53.com
5050 Kingsley Drive, 1MOC2B
Cincinnati, OH 45227
Attn: Jessica Cornish
Tel: 513 358-1185
Fax: 513 358-3438
Email: Jessica.cornish@53.com
Raymond James
Bank, N.A.
 
 
 
 
$
 
 
 
 
15,000,000
 
 
 
 
   
$
 
 
 
 
10,000,000
 
 
 
 
     
--
 
 
 
 
     
--
 
 
 
 
 
710 Carillon Parkway, St. Petersburg, FL  33716
Attn:  Loan Ops/CML
Tel:  727-567-1815 or 727-567-4798
Fax: 866-597-4002
710 Carillon Parkway, St. Petersburg, FL  33716
Attn:  Loan Ops/CML
Tel:  727-567-1815 or 727-567-4798
Fax: 866-597-4002
U.S. Bank
National
Association
 
 
 
 
 
 
$
 
 
 
 
 
 
 
14,000,000
 
 
 
 
 
 
 
   
$
 
 
 
 
 
 
 
11,000,000
 
 
 
 
 
 
 
     
--
 
 
 
 
 
 
 
     
--
 
 
 
 
 
 
 
 
400 City Center
Oshkosh, WI 54903
Tel:  920-237-7370
Fax:  920-237-7769
Attn:  Barb Campbell – Work Coordinator
Email: complex_credits_oshkosh@usbank.com
400 City Center
Oshkosh, WI 54903
Tel:  920-237-7370
Fax:  920-237-7769
Attn:  Barb Campbell – Work Coordinator
Email: complex_credits_oshkosh@usbank.com
Totals   
  $ 225,000,000     $ 75,000,000     $ 10,000,000     $ 20,000,000      



 
Sch 1-2

--------------------------------------------------------------------------------

 
 
Schedule II – Unencumbered Assets


OWNERSHIP
ENTITY
PROPERTY
Address
ZIP
CLASS
COUNT
CODE
FRANCHISOR
STR
CHAINSCALE
ROOMS
TRS HOLDING
COMPANY
TRS ENTITY
"LESSEE"
Summit Hospitality I, LLC
AmericInn - Salina, KS
1820 West Crawford
67401
Same Store
1
002
AmericInn Int.
Midscale
60
Summit Hotel TRS II, Inc.
Summit Hotel TRS 002, LLC
Summit Hospitality I, LLC
Fairfield Inn - Salina, KS
1740 West Crawford
67401
Same Store
1
011
Marriott International
Upper Midscale
63
Summit Hotel TRS II, Inc.
Summit Hotel TRS 011 LLC
Summit Hospitality I, LLC
Fairfield Inn - Emporia, KS
2930 Eaglecrest Drive
66801
Same Store
1
015
Marriott International
Upper Midscale
57
Summit Hotel TRS II, Inc.
Summit Hotel TRS 015 LLC
Summit Hospitality I, LLC
Fairfield Inn & Suites - Spokane, WA
311 N. Riverpoint Boulevard
99202
Same Store
1
020
Marriott International
Upper Midscale
84
Summit Hotel TRS II, Inc.
Summit Hotel TRS 020 LLC
Summit Hospitality I, LLC
Fairfield Inn & Suites - Denver, CO
6851 Tower Road
80249
Same Store
1
021
Marriott International
Upper Midscale
160
Summit Hotel TRS II, Inc.
Summit Hotel TRS 021 LLC
Summit Hospitality I, LLC
Hampton Inn - Provo  , UT
1511 South 40 East
84606
Same Store
1
023
Hilton Worldwide
Upper Midscale
87
Summit Hotel TRS II, Inc.
Summit Hotel TRS 023 LLC
Summit Hospitality I, LLC
Hampton Inn - Ft. Collins, CO
1620 Oakridge Drive
80525
Same Store
1
028
Hilton Worldwide
Upper Midscale
75
Summit Hotel TRS II, Inc.
Summit Hotel TRS 028 LLC
Summit Hospitality I, LLC
Fairfield Inn & Suites - Bellevue, WA
14595 NE 29th Place
98007
Same Store
1
029
Marriott International
Upper Midscale
144
Summit Hotel TRS II, Inc.
Summit Hotel TRS 029 LLC
Summit Hospitality I, LLC
Courtyard - Arlington, TX
711 Highlander Boulevard
76015
Acquisition
1
036
Marriott International
Upscale
103
Summit Hotel TRS II, Inc.
Summit Hotel TRS 036 LLC
Summit Hospitality I, LLC
Residence Inn - Arlington, TX
801 Highlander Boulevard
76015
Acquisition
1
037
Marriott International
Upscale
96
Summit Hotel TRS II, Inc.
Summit Hotel TRS 037 LLC
Summit Hospitality I, LLC
Holiday Inn Express - Emporia, KS
2921 W. 18th Avenue
66801
Same Store
1
043
IHG
Upper Midscale
58
Summit Hotel TRS II, Inc.
Summit Hotel TRS 043 LLC
Summit Hospitality I, LLC
Hampton Inn - Medford, OR
1122 Morrow Road
97504
Same Store
1
046
Hilton Worldwide
Upper Midscale
75
Summit Hotel TRS II, Inc.
Summit Hotel TRS 046 LLC
Summit Hospitality I, LLC
Fairfield Inn & Suites - Baton Rouge, LA
7959 Essen Park Avenue
70809
Same Store
1
054
Marriott International
Upper Midscale
78
Summit Hotel TRS II, Inc.
Summit Hotel TRS 054 LLC
Summit Hospitality I, LLC
Springhill Suites - Baton Rouge, LA
7979 Essen Park Avenue
70809
Same Store
1
055
Marriott International
Upscale
78
Summit Hotel TRS II, Inc.
Summit Hotel TRS 055 LLC
Summit Hospitality I, LLC
TownePlace Suites - Baton Rouge, LA
8735 Summa Boulevard
70809
Same Store
1
056
Marriott International
Upper Midscale
90
Summit Hotel TRS II, Inc.
Summit Hotel TRS 056 LLC

 
 
 

--------------------------------------------------------------------------------

 
 
OWNERSHIP
ENTITY
PROPERTY
Address
ZIP
CLASS
COUNT
CODE
FRANCHISOR
STR
CHAINSCALE
ROOMS
TRS HOLDING
COMPANY
TRS ENTITY
"LESSEE"
Summit Hospitality I, LLC
Springhill Suites - Little Rock, AR
306 Markham Center Drive
72205
Same Store
1
059
Marriott International
Upscale
78
Summit Hotel TRS II, Inc.
Summit Hotel TRS 059 LLC
Summit Hospitality I, LLC
Courtyard - Germantown, TN
7750 Wolf River Boulevard
38138
Same Store
1
063
Marriott International
Upscale
93
Summit Hotel TRS, Inc.
Summit Hotel TRS 063 LLC
Summit Hospitality I, LLC
Courtyard - New Orleans, LA
124 St. Charles Avenue
70130
Acquisition
1
066
Marriott International
Upscale
140
Summit Hotel TRS, Inc.
Summit Hotel TRS 066 LLC
Summit Hospitality I, LLC
Fairfield Inn & Suites - Germantown, TN
9320 Poplar Pike
38138
Same Store
1
068
Marriott International
Upper Midscale
80
Summit Hotel TRS, Inc.
Summit Hotel TRS 068 LLC
Summit Hospitality I, LLC
Residence Inn - Germantown, TN
9314 Poplar Pike
38138
Same Store
1
069
Marriott International
Upscale
78
Summit Hotel TRS, Inc.
Summit Hotel TRS 069 LLC
Summit Hospitality I, LLC
Residence inn - Ft. Wayne, IN
7811 W. Jefferson Boulevard
46804
Same Store
1
075
Marriott International
Upscale
109
Summit Hotel TRS II, Inc.
Summit Hotel TRS 075 LLC
Summit Hospitality I, LLC
Hilton Garden Inn - Fort Worth, TX
4400 North Freeway
76137
Acquisition
1
080
Hilton Worldwide
Upscale
98
Summit Hotel TRS, Inc.
Summit Hotel TRS 080 LLC
Summit Hospitality I, LLC
Hyatt Place - Fort Myers, FL
2600 Champion Ring Road
33905
Same Store
1
088
Hyatt Hotel Corp.
Upscale
148
Summit Hotel TRS, Inc.
Summit Hotel TRS 088 LLC
Summit Hospitality I, LLC
Staybridge Suites - Glendale, CO
4220 E. Virginia Avenue
80246
Same Store
1
094
IHG
Upscale
121
Summit Hotel TRS II, Inc.
Summit Hotel TRS 094 LLC
Summit Hospitality I, LLC
Holiday Inn - Gwinnett, GA
6310 Sugarloaf Parkway
30097
Same Store
1
095
IHG
Upper Midscale
143
Summit Hotel TRS II, Inc.
Summit Hotel TRS 095 LLC
Summit Hospitality I, LLC
Hilton Garden Inn - Gwinnett, GA
2040 Sugarloaf Circle
30097
Same Store
1
096
Hilton Worldwide
Upscale
122
Summit Hotel TRS II, Inc.
Summit Hotel TRS 096 LLC
Summit Hospitality I, LLC
Courtyard - El Paso, TX
6610 International Road
79925
Same Store
1
097
Marriott International
Upscale
90
Summit Hotel TRS II, Inc.
Summit Hotel TRS 097 LLC
Summit Hospitality I, LLC
Courtyard - New Orleans, LA
300 Julia Street
70130
Acquisition
1
102
Marriott International
Upscale
202
Summit Hotel TRS II, Inc.
Summit Hotel TRS 102 LLC
Summit Hospitality I, LLC
SpringHill Suites - New Orleans, LA
301 St. Joseph Street
70130
Acquisition
1
104
Marriott International
Upscale
208
Summit Hotel TRS II, Inc.
Summit Hotel TRS 104 LLC

 
 
 

--------------------------------------------------------------------------------

 
 
OWNERSHIP
ENTITY
PROPERTY
Address
ZIP
CLASS
COUNT
CODE
FRANCHISOR
STR
CHAINSCALE
ROOMS
TRS HOLDING
COMPANY
TRS ENTITY
"LESSEE"
Summit Hospitality I, LLC
Hilton Garden Inn - Greenville, SC
108 Carolina Point Parkway
29605
Acquisition
1
105
Hilton Worldwide
Upscale
120
Summit Hotel TRS, Inc.
Summit Hotel TRS 105 LLC
Summit Hospitality 22, LLC
SpringHill Suites - Indianapolis, IN
601 West Washington Street
46204
Acquisition
1
108
Marriott International
Upscale
156
Summit Hotel TRS, Inc.
Summit Hotel TRS 108 LLC
Summit Hospitality 22, LLC
Courtyard - Indianapolis, IN
601 West Washington Street
46204
Acquisition
1
109
Marriott International
Upscale
297
Summit Hotel TRS, Inc.
Summit Hotel TRS 109 LLC
                       
TOTAL
       
32
     
3,591
                           

 
 
 

--------------------------------------------------------------------------------

 
 
Schedule III – Approved Managers


Count
Management Company
   
1
Interstate Management Company, LLC
1
Select Hotels Group, LLC
1
Kana Hotels, Inc.
1
Courtyard Management Corporation
1
Residence Inn by Marriott, Inc.
1
Springhill SMC Corporation
1
HP Hotels Management Company, Inc.
1
IHG Management (Maryland), LLC
1
Intercontinental Hotels Group Resources, Inc.
1
Intermountain Management, LLC
1
Lodging Dynamics Hospitality Group, LLC
1
OTO Development, LLC
1
Pillar Hotels and Resorts, LP
1
White Lodging Services Corporation
1
Ocean Park Hotels (affiliates thereof)
1
American Liberty Hospitality, Inc.
   
16
 

 
 
 
 

--------------------------------------------------------------------------------

 

 


Schedule IV
Existing Letters of Credit


Letter of Credit No.
 
Amount
Beneficiary Name
DBS-19535
 
$500,000.00
Empire Financial Services, Inc.
DBS-20214
 
$150,000.00
The Travelers Indemnity Company


